Exhibit 10.115

 

EXECUTION COPY

 

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A
As Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
As Indenture Trustee and Custodian

 

--------------------------------------------------------------------------------

 

INDENTURE

Dated as of May 5, 2005

 

--------------------------------------------------------------------------------

 

$69,000,000 3.57% Class A-1 Asset-Backed Notes

$106,493,000 4.23% Class A-2 Asset-Backed Notes

$5,427,618.68 Class B Asset-Backed Notes

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I

Definitions

 

Section 1.1.

Definitions

 

Section 1.2.

Rules of Construction

 

Article II

The Notes

 

Section 2.1.

Form

 

Section 2.2.

Execution, Authentication and Delivery

 

Section 2.3.

Temporary Class A Notes

 

Section 2.4.

Tax Treatment

 

Section 2.5.

Registration; Registration of Transfer and Exchange

 

Section 2.6.

Mutilated, Destroyed, Lost or Stolen Notes

 

Section 2.7.

Persons Deemed Owners

 

Section 2.8.

Payments of Interest and Principal

 

Section 2.9.

Cancellation

 

Section 2.10.

Release of Collateral

 

Section 2.11.

Book-Entry

 

Section 2.12.

Notices to Clearing Agency

 

Section 2.13.

Definitive Notes

 

Section 2.14.

Authenticating Agents

 

Section 2.15.

Restrictions on Transfers of Class A Notes

 

Section 2.16.

Restrictions on Transfers of Class B Notes

 

Article III

Covenants

 

Section 3.1.

Payment Covenant

 

Section 3.2.

Maintenance of Office or Agency

 

Section 3.3.

Money for Payments to be Held in Trust

 

Section 3.4.

Existence

 

Section 3.5.

Protection of Trust Estate

 

Section 3.6. [a05-13486_1ex10d115.htm#a3_6_005725]

Opinions as to Trust Estate [a05-13486_1ex10d115.htm#a3_6_005725]

 

Section 3.7. [a05-13486_1ex10d115.htm#a3_7_005727]

Performance of Obligations [a05-13486_1ex10d115.htm#a3_7_005727]

 

Section 3.8. [a05-13486_1ex10d115.htm#a3_8_005729]

Negative Covenants [a05-13486_1ex10d115.htm#a3_8_005729]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.9. [a05-13486_1ex10d115.htm#a3_9_005731]

Annual Statement as to Compliance [a05-13486_1ex10d115.htm#a3_9_005731]

 

Section 3.10. [a05-13486_1ex10d115.htm#a3_10_005733]

Issuer May Not Merge [a05-13486_1ex10d115.htm#a3_10_005733]

 

Section 3.11. [a05-13486_1ex10d115.htm#a3_11_005736]

[Reserved] [a05-13486_1ex10d115.htm#a3_11_005736]

 

Section 3.12. [a05-13486_1ex10d115.htm#a3_12_005738]

Successor [a05-13486_1ex10d115.htm#a3_12_005738]

 

Section 3.13. [a05-13486_1ex10d115.htm#a3_13_005740]

Servicer’s Obligation [a05-13486_1ex10d115.htm#a3_13_005740]

 

Section 3.14. [a05-13486_1ex10d115.htm#a3_14_005742]

Guarantees, Loans, Advances and Other Liabilities
[a05-13486_1ex10d115.htm#a3_14_005742]

 

Section 3.15. [a05-13486_1ex10d115.htm#a3_15_005747]

Capital Expenditures [a05-13486_1ex10d115.htm#a3_15_005747]

 

Section 3.16. [a05-13486_1ex10d115.htm#a3_16_005749]

Restricted Payments [a05-13486_1ex10d115.htm#a3_16_005749]

 

Section 3.17. [a05-13486_1ex10d115.htm#a3_17_005751]

Notice of Events of Default [a05-13486_1ex10d115.htm#a3_17_005751]

 

Section 3.18. [a05-13486_1ex10d115.htm#a3_18_005753]

Removal of Administrator [a05-13486_1ex10d115.htm#a3_18_005753]

 

Section 3.19. [a05-13486_1ex10d115.htm#a3_19_005755]

Further Instruments and Acts [a05-13486_1ex10d115.htm#a3_19_005755]

 

Section 3.20. [a05-13486_1ex10d115.htm#a3_20_005758]

Rule 144A Information [a05-13486_1ex10d115.htm#a3_20_005758]

 

Section 3.21. [a05-13486_1ex10d115.htm#a3_21_005800]

Perfection Representations, Warranties and Covenants
[a05-13486_1ex10d115.htm#a3_21_005800]

 

Article IV [a05-13486_1ex10d115.htm#Iv_005804]

Satisfaction and Discharge [a05-13486_1ex10d115.htm#Iv_005804]

 

Section 4.1. [a05-13486_1ex10d115.htm#a4_1_005808]

Satisfaction and Discharge of Indenture [a05-13486_1ex10d115.htm#a4_1_005808]

 

Section 4.2. [a05-13486_1ex10d115.htm#a4_2_005810]

Satisfaction, Discharge and Defeasance of the Notes
[a05-13486_1ex10d115.htm#a4_2_005810]

 

Section 4.3. [a05-13486_1ex10d115.htm#a4_3_005812]

Application of Trust Money [a05-13486_1ex10d115.htm#a4_3_005812]

 

Section 4.4. [a05-13486_1ex10d115.htm#a4_4_005815]

Repayment of Monies Held by Paying Agent [a05-13486_1ex10d115.htm#a4_4_005815]

 

Section 4.5. [a05-13486_1ex10d115.htm#a4_5_005822]

Continuing Obligations of Indenture Trustee
[a05-13486_1ex10d115.htm#a4_5_005822]

 

Article V [a05-13486_1ex10d115.htm#V_005825]

Remedies [a05-13486_1ex10d115.htm#V_005825]

 

Section 5.1. [a05-13486_1ex10d115.htm#a5_1_005827]

Events of Default [a05-13486_1ex10d115.htm#a5_1_005827]

 

Section 5.2. [a05-13486_1ex10d115.htm#a5_2_005828]

Acceleration of Maturity; Rescission and Annulment
[a05-13486_1ex10d115.htm#a5_2_005828]

 

Section 5.3. [a05-13486_1ex10d115.htm#a5_3_005830]

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
[a05-13486_1ex10d115.htm#a5_3_005830]

 

Section 5.4. [a05-13486_1ex10d115.htm#a5_4_005832]

Remedies [a05-13486_1ex10d115.htm#a5_4_005832]

 

Section 5.5. [a05-13486_1ex10d115.htm#a5_5_005834]

Optional Preservation of the Contracts [a05-13486_1ex10d115.htm#a5_5_005834]

 

Section 5.6. [a05-13486_1ex10d115.htm#a5_6_005836]

Limitation of Suits [a05-13486_1ex10d115.htm#a5_6_005836]

 

Section 5.7. [a05-13486_1ex10d115.htm#a5_7_005838]

Unconditional Rights of Noteholders to Receive Principal and Interest
[a05-13486_1ex10d115.htm#a5_7_005838]

 

Section 5.8. [a05-13486_1ex10d115.htm#a5_8_005840]

Restoration of Rights and Remedies [a05-13486_1ex10d115.htm#a5_8_005840]

 

Section 5.9. [a05-13486_1ex10d115.htm#a5_9_005842]

Rights and Remedies Cumulative Rights [a05-13486_1ex10d115.htm#a5_9_005842]

 

Section 5.10. [a05-13486_1ex10d115.htm#a5_10_005844]

Delay or Omission Not a Waiver [a05-13486_1ex10d115.htm#a5_10_005844]

 

Section 5.11. [a05-13486_1ex10d115.htm#a5_11_005847]

Control by Noteholders [a05-13486_1ex10d115.htm#a5_11_005847]

 

 

ii

--------------------------------------------------------------------------------


 

Section 5.12. [a05-13486_1ex10d115.htm#a5_12_005849]

Waiver of Past Defaults [a05-13486_1ex10d115.htm#a5_12_005849]

 

Section 5.13. [a05-13486_1ex10d115.htm#a5_13_005851]

Undertaking for Costs [a05-13486_1ex10d115.htm#a5_13_005851]

 

Section 5.14. [a05-13486_1ex10d115.htm#a5_14_005853]

Waiver of Stay or Extension Laws [a05-13486_1ex10d115.htm#a5_14_005853]

 

Section 5.15. [a05-13486_1ex10d115.htm#a5_15_005855]

Action on Notes [a05-13486_1ex10d115.htm#a5_15_005855]

 

Section 5.16. [a05-13486_1ex10d115.htm#a5_16_005901]

Performance and Enforcement of Certain Obligations
[a05-13486_1ex10d115.htm#a5_16_005901]

 

Article VI [a05-13486_1ex10d115.htm#Vi_005906]

The Indenture Trustee [a05-13486_1ex10d115.htm#Vi_005906]

 

Section 6.1. [a05-13486_1ex10d115.htm#a6_1_005909]

Duties of Indenture Trustee [a05-13486_1ex10d115.htm#a6_1_005909]

 

Section 6.2. [a05-13486_1ex10d115.htm#a6_2_005912]

Rights of Indenture Trustee [a05-13486_1ex10d115.htm#a6_2_005912]

 

Section 6.3. [a05-13486_1ex10d115.htm#a6_3_005913]

Individual Rights of Indenture Trustee [a05-13486_1ex10d115.htm#a6_3_005913]

 

Section 6.4. [a05-13486_1ex10d115.htm#a6_4_005915]

Indenture Trustee’s Disclaimer [a05-13486_1ex10d115.htm#a6_4_005915]

 

Section 6.5. [a05-13486_1ex10d115.htm#a6_5_005917]

Notice of Default [a05-13486_1ex10d115.htm#a6_5_005917]

 

Section 6.6. [a05-13486_1ex10d115.htm#a6_6_005919]

Reports by Indenture Trustee to Holders [a05-13486_1ex10d115.htm#a6_6_005919]

 

Section 6.7. [a05-13486_1ex10d115.htm#a6_7_005921]

Compensation and Indemnity [a05-13486_1ex10d115.htm#a6_7_005921]

 

Section 6.8. [a05-13486_1ex10d115.htm#a6_8_005925]

Replacement of Indenture Trustee [a05-13486_1ex10d115.htm#a6_8_005925]

 

Section 6.9. [a05-13486_1ex10d115.htm#a6_9_005927]

Successor Indenture Trustee [a05-13486_1ex10d115.htm#a6_9_005927]

 

Section 6.10. [a05-13486_1ex10d115.htm#a6_10_005929]

Eligibility; Disqualification [a05-13486_1ex10d115.htm#a6_10_005929]

 

Article VI-A [a05-13486_1ex10d115.htm#Via_005934]

 

 

Section 6A.1 [a05-13486_1ex10d115.htm#a6a_1_005936]

Possession of Contract Files by the Custodian.
[a05-13486_1ex10d115.htm#a6a_1_005936]

 

Section 6A.2 [a05-13486_1ex10d115.htm#a6a_2_005938]

Release of Contract Files by the Custodian.
[a05-13486_1ex10d115.htm#a6a_2_005938]

 

Section 6A.3 [a05-13486_1ex10d115.htm#a6a_3_005940]

Regarding the Custodian. [a05-13486_1ex10d115.htm#a6a_3_005940]

 

Article VII [a05-13486_1ex10d115.htm#Vii_005943]

Noteholders’ Lists and Reports [a05-13486_1ex10d115.htm#Vii_005943]

 

Section 7.1. [a05-13486_1ex10d115.htm#a7_1_005945]

Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders
[a05-13486_1ex10d115.htm#a7_1_005945]

 

Section 7.2. [a05-13486_1ex10d115.htm#a7_2_005947]

Preservation of Information; Communications to Noteholders
[a05-13486_1ex10d115.htm#a7_2_005947]

 

Section 7.3. [a05-13486_1ex10d115.htm#a7_3_005949]

Fiscal Year [a05-13486_1ex10d115.htm#a7_3_005949]

 

Article VIII [a05-13486_1ex10d115.htm#Viii_005953]

Accounts, Disbursements and Releases [a05-13486_1ex10d115.htm#Viii_005953]

 

Section 8.1. [a05-13486_1ex10d115.htm#a8_1_005957]

Collection of Money Collection [a05-13486_1ex10d115.htm#a8_1_005957]

 

Section 8.2. [a05-13486_1ex10d115.htm#a8_2_005959]

Trust Accounts [a05-13486_1ex10d115.htm#a8_2_005959]

 

Section 8.3. [a05-13486_1ex10d115.htm#a8_3_010001]

General Provisions Regarding Accounts [a05-13486_1ex10d115.htm#a8_3_010001]

 

Section 8.4. [a05-13486_1ex10d115.htm#a8_4_010004]

Release of Trust Estate [a05-13486_1ex10d115.htm#a8_4_010004]

 

Section 8.5. [a05-13486_1ex10d115.htm#a8_5_010008]

Opinion of Counsel [a05-13486_1ex10d115.htm#a8_5_010008]

 

Article IX [a05-13486_1ex10d115.htm#Ix_010012]

Supplemental Indentures [a05-13486_1ex10d115.htm#Ix_010012]

 

Section 9.1. [a05-13486_1ex10d115.htm#a9_1_010014]

Supplemental Indentures Without Consent of Noteholders
[a05-13486_1ex10d115.htm#a9_1_010014]

 

 

iii

--------------------------------------------------------------------------------


 

Section 9.2. [a05-13486_1ex10d115.htm#a9_2_010016]

Supplemental Indentures with Consent of Noteholders
[a05-13486_1ex10d115.htm#a9_2_010016]

 

Section 9.3. [a05-13486_1ex10d115.htm#a9_3_010018]

Execution of Supplemental Indentures [a05-13486_1ex10d115.htm#a9_3_010018]

 

Section 9.4. [a05-13486_1ex10d115.htm#a9_4_010020]

Effect of Supplemental Indenture [a05-13486_1ex10d115.htm#a9_4_010020]

 

Section 9.5. [a05-13486_1ex10d115.htm#a9_5_010022]

Reference in Notes to Supplemental Indentures
[a05-13486_1ex10d115.htm#a9_5_010022]

 

Article X [a05-13486_1ex10d115.htm#X_010025]

Redemption of Notes [a05-13486_1ex10d115.htm#X_010025]

 

Section 10.1. [a05-13486_1ex10d115.htm#a10_1_010027]

Redemption [a05-13486_1ex10d115.htm#a10_1_010027]

 

Section 10.2. [a05-13486_1ex10d115.htm#a10_2_010030]

Form of Redemption Notice [a05-13486_1ex10d115.htm#a10_2_010030]

 

Section 10.3. [a05-13486_1ex10d115.htm#a10_3__010033]

Notes Payable on Redemption Date [a05-13486_1ex10d115.htm#a10_3__010033]

 

Article XI [a05-13486_1ex10d115.htm#Xi_010036]

Miscellaneous [a05-13486_1ex10d115.htm#Xi_010036]

 

Section 11.1. [a05-13486_1ex10d115.htm#a11_1_010038]

Compliance Certificates and Opinions, etc [a05-13486_1ex10d115.htm#a11_1_010038]

 

Section 11.2. [a05-13486_1ex10d115.htm#a11_2_010040]

Form of Documents Delivered to Indenture Trustee
[a05-13486_1ex10d115.htm#a11_2_010040]

 

Section 11.3. [a05-13486_1ex10d115.htm#a11_3_010042]

Acts of Noteholders [a05-13486_1ex10d115.htm#a11_3_010042]

 

Section 11.4. [a05-13486_1ex10d115.htm#a11_4_010102]

Notices, etc. to Indenture Trustee [a05-13486_1ex10d115.htm#a11_4_010102]

 

Section 11.5. [a05-13486_1ex10d115.htm#a11_5_010104]

Notices to Noteholders; Waiver Notices to Noteholders
[a05-13486_1ex10d115.htm#a11_5_010104]

 

Section 11.6. [a05-13486_1ex10d115.htm#a11_6_010107]

Alternate Payment and Notice Provisions [a05-13486_1ex10d115.htm#a11_6_010107]

 

Section 11.7. [a05-13486_1ex10d115.htm#a11_7_010108]

Effect of Headings and Table of Contents [a05-13486_1ex10d115.htm#a11_7_010108]

 

Section 11.8. [a05-13486_1ex10d115.htm#a11_8_010110]

Successors and Assigns [a05-13486_1ex10d115.htm#a11_8_010110]

 

Section 11.9. [a05-13486_1ex10d115.htm#a11_9_010115]

Severability [a05-13486_1ex10d115.htm#a11_9_010115]

 

Section 11.10. [a05-13486_1ex10d115.htm#a11_10_010133]

Benefits of Indenture [a05-13486_1ex10d115.htm#a11_10_010133]

 

Section 11.11. [a05-13486_1ex10d115.htm#a11_11_010135]

Legal Holiday [a05-13486_1ex10d115.htm#a11_11_010135]

 

Section 11.12. [a05-13486_1ex10d115.htm#a11_12_010137]

Governing Law [a05-13486_1ex10d115.htm#a11_12_010137]

 

Section 11.13. [a05-13486_1ex10d115.htm#a11_13_010140]

Counterparts [a05-13486_1ex10d115.htm#a11_13_010140]

 

Section 11.14. [a05-13486_1ex10d115.htm#a11_14_010142]

Recording of Indenture [a05-13486_1ex10d115.htm#a11_14_010142]

 

Section 11.15. [a05-13486_1ex10d115.htm#a11_15_010144]

Trust Obligation [a05-13486_1ex10d115.htm#a11_15_010144]

 

Section 11.16. [a05-13486_1ex10d115.htm#a11_16_010149]

No Petition [a05-13486_1ex10d115.htm#a11_16_010149]

 

Section 11.17. [a05-13486_1ex10d115.htm#a11_17_010151]

Inspection [a05-13486_1ex10d115.htm#a11_17_010151]

 

Section 11.18. [a05-13486_1ex10d115.htm#a11_18_010153]

Certain Matters Regarding the Insurer [a05-13486_1ex10d115.htm#a11_18_010153]

 

Section 11.19. [a05-13486_1ex10d115.htm#a11_19_010155]

Acknowledgment of Multiple Roles [a05-13486_1ex10d115.htm#a11_19_010155]

 

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule A [a05-13486_1ex10d115.htm#A_010208]

Perfection Representations, Warranties and Covenants
[a05-13486_1ex10d115.htm#A_010208]

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A-1 [a05-13486_1ex10d115.htm#A1_010213]

Form of Class A-1 Notes [a05-13486_1ex10d115.htm#A1_010213]

 

Exhibit A-2 [a05-13486_1ex10d115.htm#A2_010216]

Form of Class A-2 Notes [a05-13486_1ex10d115.htm#A2_010216]

 

Exhibit B [a05-13486_1ex10d115.htm#B_010218]

Form of Class B Notes [a05-13486_1ex10d115.htm#B_010218]

 

Exhibit C [a05-13486_1ex10d115.htm#C_010219]

[Reserved] [a05-13486_1ex10d115.htm#C_010219]

 

Exhibit D [a05-13486_1ex10d115.htm#D_010222]

Request for Release of Contract [a05-13486_1ex10d115.htm#D_010222]

 

 

v

--------------------------------------------------------------------------------


 

INDENTURE, dated as of May 5, 2005 (as amended, supplemented or otherwise
modified and in effect from time to time, this “Indenture”), between FIRST
INVESTORS AUTO OWNER TRUST 2005-A, a Delaware statutory trust (the “Issuer”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity but solely as indenture trustee and as custodian (in
such capacities, the “Indenture Trustee” and the “Custodian”).

 

Each party agrees as follows for the benefit of the other party and for the
benefit of the Noteholders:

 

GRANTING CLAUSE

 

The Issuer hereby Grants to the Indenture Trustee on the Closing Date, for the
benefit of the Noteholders and the Insurer, all of the Issuer’s right, title and
interest in, to and under, whether now owned or existing or hereafter acquired
or arising:  (i) the Contracts listed in the Contract Schedule as of the Closing
Date (the “Initial Contracts”) and the Additional Contracts; (ii) all amounts
received on or in respect of the Contracts after the applicable Cutoff Dates
(except interest received which accrued before such Cutoff Dates); (iii) the
security interests in the Financed Vehicles granted by the Obligors pursuant to
the Contracts; (iv) all proceeds from claims on or refunds of premiums with
respect to any physical damage, credit life or credit disability insurance
policies covering the Financed Vehicles or the Obligors; (v) any Liquidation
Proceeds; (vi) all of the Issuer’s rights to the Contract Files; (vii) the
Collection Account, the Reserve Account, the Prefunding Account, the Class A
Note Payment Account and the Class B Note Payment Account and all amounts,
securities, financial assets, investments and other property deposited in or
credited to any of the foregoing and all proceeds thereof; (viii) all of the
Issuer’s rights under the Sale and Allocation Agreement, the Contribution
Agreement and the Servicing Agreement, including the right of the Issuer to
cause the Depositor, Seller or the Servicer, as applicable, to repurchase
Contracts from the Issuer; and (ix) all present and future claims, demands,
causes of action and choses in action in respect of any or all of the foregoing
and all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
the conversion thereof, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance proceeds,
condemnation awards, rights to payment of any and every kind and other forms of
obligations and receivables, instruments and other property which at any time
constitute all or part of or are included in the proceeds of any of the
foregoing (collectively, the “Collateral”).

 

The foregoing Grant is made in trust to secure the payment of principal of and
interest on, and any other amounts owing in respect of, the Notes, equally and
ratably without prejudice, priority or distinction, and to secure compliance
with the provisions of this Indenture, all as provided in this Indenture.

 

The Indenture Trustee, as Indenture Trustee on behalf of the Noteholders,
acknowledges such Grant, accepts the trusts under this Indenture in accordance
with the provisions of this Indenture and agrees to perform its duties required
in this Indenture to the best of its ability to the

 

--------------------------------------------------------------------------------


 

end that the interests of the Noteholders and the Insurer may be adequately and
effectively protected.

 

Article I

Definitions

 

Section 1.1.                                Definitions.

 

(a)                                  Except as otherwise specified herein or as
the context may otherwise require, the following terms shall have the respective
meanings set forth below for all purposes of this Indenture.

 

Act:  As defined in Section 11.3(a).

 

Administration Agreement:  The Administration Agreement, dated as of the date
hereof, by and among the Administrator, the Issuer and the Indenture Trustee, as
the same may from time to time be amended, supplemented or otherwise modified
and in effect.

 

Administrator:  First Investors or any successor Administrator under the
Administration Agreement.

 

Authenticating Agent:  As defined in Section 2.14.

 

Authorized Officer:  With respect to the Issuer, any officer of the Owner
Trustee who is authorized to act for or on behalf of the Owner Trustee in
matters relating to the Issuer and who is identified on the list of Authorized
Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and, for so long as the Administration Agreement is in full force and effect,
any officer of the Administrator who is authorized to act for the Administrator
in matters relating to the Issuer and to be acted upon by the Administrator
pursuant to the Administration Agreement.

 

Book-Entry Notes:  A beneficial interest in the Class A Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.11.

 

Certificate of Trust:  As defined in the Trust Agreement.

 

Certificate Registrar:  As defined in the Trust Agreement.

 

Class:  Any class of Notes of the Issuer.

 

Class A Holder or Class A Noteholder:  The Person in whose name a Class A Note
is registered in the Note Register.

 

Class A Notes:  Collectively, the Class A-1 Notes and the Class A-2 Notes.

 

Class A-1 Notes: The Class A-1 Asset-Backed Notes issued by the Issuer pursuant
to this Indenture in the initial aggregate principal amount of $69,000,000.

 

2

--------------------------------------------------------------------------------


 

Class A-2 Notes: The Class A-2 Asset-Backed Notes issued by the Issuer pursuant
to this Indenture in the initial aggregate principal amount of $106,493,000.

 

Class A Note Payment Account:  As defined in the Sale and Allocation Agreement.

 

Class B Holder or Class B Noteholder:  The Person in whose name a Class B Note
is registered in the Note Register.

 

Class B Notes:  The Class B Asset-Backed Notes issued by the Issuer pursuant to
this Indenture in the initial aggregate principal amount of $5,427,618.68.

 

Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

Closing Date:  May 5, 2005.

 

Code:  The Internal Revenue Code of 1986, as amended from time to time, and the
Treasury Regulations promulgated thereunder.

 

Collateral:  As defined in the Granting Clause of this Indenture.

 

Commission:  The Securities and Exchange Commission.

 

Custodian:  Wells Fargo Bank, National Association, not in its individual
capacity but solely as custodian, as specified herein.

 

Default:  Any event that, with notice or the lapse of time or both, would become
an Event of Default.

 

Definitive Notes:  As defined in Section 2.11.

 

Depositor:  As defined in the Trust Agreement.

 

Depositor Account:  As defined in the Trust Agreement.

 

Event of Default:  As defined in Section 5.1.

 

Excess Prefunding Amount:  The funds, if any, remaining in the Prefunding
Account on the Prefunding Account Ending Date.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Executive Officer:  With respect to any corporation, the Chief Executive
Officer, the Chief Operating Officer, the Chief Financial Officer, the
President, any Executive Vice President, any

 

3

--------------------------------------------------------------------------------


 

Senior Vice President, any Vice President, the Secretary or the Treasurer of
such corporation and with respect to any partnership, any general partner of
such partnership.

 

File Numbers:  As defined Section 6A.1(f).

 

File Number List:  As defined in Section 6A.1(f).

 

Final Note Payment Date:  With respect to the Class A-1 Notes, December 17,
2007, with respect to the to the Class A-2 Notes, July 16, 2012 and with respect
to the Class B Notes, July 16, 2012.

 

First Investors:  First Investors Financial Services, Inc.

 

FISC:  First Investors Servicing Corporation, together with its successors and
assigns.

 

Fiscal Year:  The period commencing on May 1 of each calendar year and ending on
April 30 of the following year.

 

Grant:  To mortgage, pledge, bargain, sell, warrant, alienate, remise, release,
convey, assign, transfer, create, and to grant a lien upon and a security
interest in and right of set-off against, and to deposit, set over and confirm
pursuant to this Indenture.  A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

Guaranty:  The guaranty entered into as of the date hereof by the Seller, FISC,
the Back-up Servicer and the Indenture Trustee.

 

Holder or Noteholder:  A Class A Holder or Class B Holder or a Class A
Noteholder or Class B Noteholder, respectively.

 

Indemnification Agreement:  The Indemnification Agreement dated as of April 27,
2005 among the Insurer, the Seller and Wachovia Capital Markets.

 

Indenture Trustee:  Wells Fargo Bank, National Association, a national banking
association, not in its individual capacity but solely as Indenture Trustee
under this Indenture, and any successor indenture trustee under this Indenture.

 

Independent:  When used with respect to any specified Person, that such Person
(i) is in fact independent of the Trust, any other obligor on the Notes, the
Seller, the Servicer and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Trust, any such other obligor, the Seller, the
Servicer or any Affiliate (other than a special purpose securitization vehicle
whose rating is based in part on

 

4

--------------------------------------------------------------------------------


 

its being bankruptcy-remote) of any of the foregoing Persons and (iii) is not
connected with the Trust, any such other obligor, the Seller, the Servicer or
any Affiliate of any of the foregoing Persons as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

 

Indemnitees:  As defined in Section 6A.3(d).

 

Independent Certificate:  A certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1, made by an Independent
appraiser or other expert appointed by an Issuer Order and approved by the
Indenture Trustee in the exercise of reasonable care, and such opinion or
certificate shall state that the signer has read the definition of “Independent”
in this Indenture and that the signer is Independent within the meaning thereof.

 

Initial Contracts:  As defined in the Granting Clause.

 

Initial Cutoff Date:  March 31, 2005.

 

Issuer:  First Investors Auto Owner Trust 2005-A or any successor to First
Investors Auto Owner Trust 2005-A.

 

Issuer Order:  A written order signed in the name of the Issuer by an Authorized
Officer of the Issuer and delivered to the Indenture Trustee.

 

Issuer Request:  A written request signed in the name of the Issuer by an
Authorized Officer of the Issuer and delivered to the Indenture Trustee.

 

Issuer’s Certificate:  A certificate signed by an Authorized Officer of the
Issuer and delivered to the Indenture Trustee, which certificate shall comply
with the applicable requirements of Section 11.1.

 

Losses:  As defined in Sections 6.7(a) and 6A.3(d).

 

Monthly Note Principal:  The Class A Monthly Note Principal and/or the Class B
Monthly Note Principal, as the context may require.

 

Note Balance:  At any time, the sum of the Class A Note Balance and the Class B
Note Balance.

 

Note Depository Agreement:  The agreement dated May 4, 2005, between the Issuer
and The Depository Trust Company, as the initial Clearing Agency, relating to
the Class A Notes.

 

Note Payment Account:  The Class A Note Payment Account or the Class B Note
Payment Account, as the case may be.

 

Note Owner:  With respect to any Class A Noteholder of a Book-Entry Note, the
Person who is the beneficial owner of such Book-Entry Note as reflected on the
books of the Clearing Agency or on the books of a Person maintaining an account
with such Clearing Agency (directly as a

 

5

--------------------------------------------------------------------------------


 

Clearing Agency Participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency).

 

Note Rate:  With respect to the Class A-1 Notes, 3.57% per annum and with
respect to the Class A-2 Notes, 4.23% per annum.

 

Note Register:  As defined in Section 2.5.

 

Note Registrar:  As defined in Section 2.5.

 

Noteholders:  Collectively, the Class A Noteholders and the Class B Noteholders,
it being understood that with regards to voting prior to the payment in full of
the Class A Notes and the payment in full of all amounts owed to the Insurer, a
majority of Class A Noteholders will not include Class B Noteholders.

 

Notes:  Collectively, the Class A Notes and the Class B Notes, it being
understood that with regards to voting prior to the payment in full of the
Class A Notes and the payment in full of all amounts owed to the Insurer, a
majority of Class A Notes will not include Class B Notes.

 

Opinion of Counsel:  One or more written opinions of counsel who may, except as
otherwise expressly provided in this Indenture, be outside counsel to the
Issuer, the Seller or the Servicer and who shall be acceptable to the Indenture
Trustee and the Insurer (provided that no Insurer Default shall have occurred
and is continuing), which opinion or opinions shall be addressed to and
delivered to the Indenture Trustee as Indenture Trustee and the Insurer
(provided that no Insurer Default shall have occurred and is continuing), shall
comply with any applicable requirements of Section 11.1 and shall be in form and
substance satisfactory to the Indenture Trustee.

 

Outstanding:  As of the date of determination, all Notes theretofore
authenticated and delivered under this Indenture except:

 

(i)                                     Notes theretofore canceled by the Note
Registrar or delivered to the Note Registrar for cancellation;

 

(ii)                                  Notes or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the Holders of such Notes;
provided, however, that if such Notes are to be redeemed, notice of such
redemption must have been duly given pursuant to this Indenture or provision for
such notice must have been made in a manner satisfactory to the Indenture
Trustee; and

 

(iii)                               Notes in exchange for or in lieu of which
other Notes have been authenticated and delivered pursuant to this Indenture
unless proof satisfactory to the Indenture Trustee is presented that any such
Notes are held by a protected purchaser;

 

provided, however, that in determining whether the Holders of the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent or waiver hereunder or under any Transaction Document, Notes owned by
the Issuer, the Seller, the Servicer or any Affiliate

 

6

--------------------------------------------------------------------------------


 

of any of the foregoing Persons shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Indenture Trustee shall be
protected in relying on any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Responsible Officer knows to be so
owned shall be so disregarded.  Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Indenture Trustee the pledgee’s right so to act with respect
to such Notes and that the pledgee is not the Issuer, any other obligor upon the
Notes, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons.

 

Owner Trustee:  Wells Fargo Bank Delaware Trust Company, a Delaware limited
purpose trust company, not in its individual capacity but solely as Owner
Trustee under the Trust Agreement, and any successor owner trustee under the
Trust Agreement.

 

Pass-Through Entity:  As defined in Section 2.16.

 

Paying Agent:  The Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.10 and is
authorized by the Issuer to make payments to and distributions from the
Collection Account, the Prefunding Account, the Reserve Account and each Note
Payment Account, including payment of principal of or interest on the Notes, on
behalf of the Issuer.

 

Predecessor Note:  With respect to any particular Note, every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note.  Any Note authenticated and delivered under Section 2.6 in lieu
of a mutilated, lost, destroyed or stolen Note shall be deemed, for purposes of
this definition, to evidence the same debt as the mutilated, lost, destroyed or
stolen Note.

 

Prefunding Account Ending Date:  June 30, 2005.

 

Premium Side Letter Agreement:  As defined in the Insurance Agreement.

 

Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Purchase Agreement:  That Purchase Agreement, dated April 27, 2005, among the
Issuer, the Seller and Wachovia Capital Markets.

 

Record Date:  With respect to any Payment Date or Redemption Date, the close of
business on the Business Day preceding such Payment Date or Redemption Date;
provided, however, that if Definitive Notes have been issued pursuant to
Section 2.13, Record Date shall mean, with respect to any Payment Date or
Redemption Date, the last day of the preceding Collection Period.

 

Redemption Date:  The Payment Date specified by the Servicer pursuant to
Section 10.1 on which date the Indenture Trustee shall withdraw any amount
remaining in the Reserve Account and deposit the portion of such amount payable
to the Noteholders in the Note Payment Account.

 

Redemption Price:  As defined in Section 5.16 of the Sale and Allocation
Agreement.

 

7

--------------------------------------------------------------------------------


 

Rule 144A:  Rule 144A under the Securities Act.

 

Rule 144A Information:  Such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Sale and Allocation Agreement:  The Sale and Allocation Agreement, dated as of
the date hereof, by and among the Issuer, the Servicer, the Indenture Trustee,
the Securities Intermediary and the Depositor as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

 

Securities Act:  Securities Act of 1933, as amended.

 

Seller:  First Investors Financial Services, Inc. a Texas corporation, in its
capacity as seller under the Contribution Agreement, and its successors in such
capacity.

 

Servicer:  FISC, in its capacity as servicer under the Servicing Agreement, and
any Successor Servicer.

 

State:  Any of the fifty states of the United States of America or the District
of Columbia.

 

Successor Servicer:  As defined in the Servicing Agreement.

 

Transaction Documents:  The Servicing Agreement, the Sale and Allocation
Agreement, the Contribution Agreement, the Premium Side Letter Agreement, the
Trust Agreement, the Indemnification Agreement, the Certificate of Trust, this
Indenture, the Administration Agreement, the Purchase Agreement, the Note
Depository Agreement, the Insurance Agreement, the Policy, the Guaranty and the
other documents and certificates delivered in connection therewith, in each case
as the same may from time to time be amended, supplemented or otherwise modified
and in effect.

 

Trust Accounts:  The Collection Account, the Class A Note Payment Account, the
Class B Note Payment Account, the Prefunding Account, the Depositor Account and
the Reserve Account.

 

Trust Estate:  All money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of this
Indenture for the benefit of the Noteholders and the Insurer (including, but not
limited to, all property and interests Granted to the Indenture Trustee),
including all proceeds thereof.

 

Wachovia Capital Markets:  Wachovia Capital Markets, LLC.

 

(b)                                 Except as otherwise specified herein or as
the context may otherwise require, capitalized terms used but not otherwise
defined herein have the respective meanings set forth in, or incorporated by
reference into, the Sale and Allocation Agreement for all purposes of this
Indenture.

 

Section 1.2.                                Rules of Construction.

 

Unless the context otherwise requires:

 

8

--------------------------------------------------------------------------------


 

(a)                                  a term has the meaning assigned to it;

 

(b)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with generally accepted accounting
principles as in effect from time to time;

 

(c)                                  “or” is not exclusive;

 

(d)                                 “including” means including without
limitation;

 

(e)                                  words in the singular include the plural
and words in the plural include the singular and the masculine as well as the
feminine and neuter genders of such terms;

 

(f)                                    any agreement, instrument or statute
defined or referred to herein or in any instrument or certificate delivered in
connection herewith means such agreement, instrument or statute as from time to
time amended, modified or supplemented and includes (in the case of agreements
or instruments) references to all attachments thereto and instruments
incorporated therein; and

 

(g)                                 references to a Person are also to its
permitted successors and assigns.

 

Article II

The Notes

 

Section 2.1.                                Form.

 

(a)                                  The Class A-1 Notes, the Class A-2 Notes
and the Class B Notes, together with the Indenture Trustee’s certificates of
authentication, shall be substantially in the form set forth in Exhibits A-1,
A-2 and B, respectively, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may, consistently herewith,
be determined by the officers executing such Notes, as evidenced by their
execution thereof.  Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.

 

(b)                                 The Definitive Notes shall be typewritten,
printed, lithographed or engraved, or produced by any combination of these
methods (with or without steel engraved borders), all as determined by the
officers executing such Notes, as evidenced by their execution of such Notes.

 

(c)                                  Each Note shall be dated the date of its
authentication.  The terms of the Class A-1 Notes, Class A-2 Notes and Class B
Notes set forth in Exhibits A-1, A-2 and B, respectively, hereto are part of the
terms of this Indenture and are incorporated herein by reference.

 

Section 2.2.                                Execution, Authentication and
Delivery.

 

(a)                                  The Notes shall be executed on behalf of
the Issuer by any of its Authorized Officers.  The signatures of any such
Authorized Officer on the Notes may be manual or facsimile.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Notes bearing the manual or facsimile
signature of individuals who were at any time Authorized Officers of the Issuer
shall bind the Issuer, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Notes or did not hold such offices on the date of such Notes.

 

(c)                                  The Indenture Trustee shall, upon Issuer
Order, authenticate and deliver the Class A-1 Notes, Class A-2 Notes and Class B
Notes for original issue in an aggregate principal amount of $69,000,000,
$106,493,000 and $5,427,618.68, respectively.  The Class A Note Balance and the
Class B Note Balance at any time may not exceed such respective amounts.

 

(d)                                 Each Note shall be dated the date of its
authentication.  The Class A Notes shall be issuable as registered Notes in
minimum denominations of $250,000 and integral multiples of $1,000 in excess
thereof.  The Class B Notes shall be issued in definitive form only.

 

(e)                                  No Note shall be entitled to any benefit
under this Indenture or be valid or obligatory for any purpose unless there
appears on such Note a certificate of authentication substantially in the form
provided for herein executed by the Indenture Trustee by the manual signature of
one of its authorized signatories, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

Section 2.3.                                Temporary Class A Notes.

 

(a)                                  Pending the preparation of Definitive
Notes, if Definitive Notes are to be prepared in accordance with Section 2.13,
the Issuer may execute, and upon receipt of an Issuer Order the Indenture
Trustee shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise produced of the tenor of
the Definitive Notes in lieu of which they are issued and with such variations
not inconsistent with the terms of this Indenture as the officers executing such
Notes may determine, as evidenced by their execution of such Notes.

 

(b)                                 If temporary Class A Notes are issued, the
Issuer shall cause Definitive Notes to be prepared without unreasonable delay. 
After the preparation of Definitive Notes in accordance with Section 2.13, the
temporary Class A Notes shall be exchangeable for Definitive Notes upon
surrender of the temporary Class A Notes at the office or agency of the Issuer
to be maintained as provided in Section 3.2, without charge to the Class A
Holder.  Upon surrender for cancellation of any one or more temporary Class A
Notes, the Issuer shall execute, and the Indenture Trustee shall authenticate
and deliver in exchange therefor, a like principal amount of Definitive Notes of
authorized denominations.  Until so exchanged, the temporary Class A Notes shall
in all respects be entitled to the same benefits under this Indenture as
Definitive Notes.

 

Section 2.4.                                Tax Treatment.

 

The Issuer has entered into this Indenture, and the Notes shall be issued, with
the intention that, for federal, state and local income and franchise tax
purposes, the Notes shall qualify as indebtedness of the Issuer secured by the
Trust Estate.  The Issuer, by entering into this Indenture, and each Noteholder,
by its acceptance of a Note (and each Note Owner of a Class A Note by its
acceptance of an interest in the applicable Book-Entry Note), agree to treat

 

10

--------------------------------------------------------------------------------


 

the Notes as indebtedness of the Issuer for federal, state and local income and
franchise tax purposes.

 

Section 2.5.                                Registration; Registration of
Transfer and Exchange.

 

(a)                                  The Issuer shall cause to be kept a
register (the “Note Register”) in which, subject to such reasonable regulations
as it may prescribe, the Issuer shall provide for the registration of Notes and
the registration of transfers of Notes.  The Indenture Trustee initially shall
be the registrar (the “Note Registrar”) for the purpose of registering Notes and
transfers of Notes as herein provided.  Upon any resignation of any Note
Registrar, the Issuer shall promptly appoint a successor or, if it elects not to
make such an appointment, assume the duties of Note Registrar.  In addition, the
Indenture Trustee hereby accepts its appointment as Certificate Registrar, as
defined in and pursuant to Section 3.4 of the Trust Agreement.

 

(b)                                 If a Person other than the Indenture Trustee
is appointed by the Issuer as Note Registrar, (i) the Issuer shall give the
Indenture Trustee prompt written notice of the appointment of such Note
Registrar and of the location, or any change in the location, of the Note
Register, (ii) the Indenture Trustee shall have the right to inspect the Note
Register at all reasonable times and to obtain copies thereof and (iii) the
Indenture Trustee shall have the right to rely upon a certificate executed on
behalf of the Note Registrar by an Executive Officer thereof as to the names and
addresses of the Noteholders and the principal amounts and number of such Notes.

 

(c)                                  Upon surrender for registration of transfer
of any Note at the office or agency of the Issuer to be maintained as provided
in Section 3.2, if the requirements of Section 8-401 of the Relevant UCC are
met, the Issuer shall execute, and the Indenture Trustee shall authenticate and
deliver to the Noteholder making such surrender, in the name of the designated
transferee or transferees, one or more new Notes in any authorized denomination,
of a like aggregate principal amount.  The Indenture Trustee may rely upon the
Administrator with respect to the determination of whether the requirements of
Section 8-401 of the Relevant UCC are met.

 

(d)                                 At the option of the Noteholder, Notes may
be exchanged for other Notes of the same class in any authorized denominations,
of a like aggregate principal amount, upon surrender of the Notes to be
exchanged at such office or agency.  Whenever any Notes are so surrendered for
exchange, if the requirements of Section 8-401 the Relevant UCC are met, the
Issuer shall execute, and the Indenture Trustee shall authenticate and deliver
to the Noteholder making such exchange, the Notes which such Noteholder is
entitled to receive.  The Indenture Trustee may rely upon the Administrator with
respect to the determination of whether the requirements of Section 8-401 of the
Relevant UCC are met.

 

(e)                                  All Notes issued upon any registration of
transfer or exchange of Notes shall be the valid obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such registration of transfer or
exchange.

 

(f)                                    All Notes presented or surrendered for
registration of transfer or exchange shall be duly endorsed by, or be
accompanied by a written instrument of transfer in the form of the Assignment
attached to Exhibits A-1, A-2, or B, as the case may be, satisfactory to the
Indenture Trustee duly executed by, the Holder thereof or such Holder’s attorney
duly authorized in

 

11

--------------------------------------------------------------------------------


 

writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Note Registrar.

 

(g)                                 No service charge shall be made to a Holder
for any registration of transfer or exchange of Notes, but the Issuer may
require payment by such Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Notes, other than exchanges pursuant to Section 2.3 or
9.5 not involving any transfer.

 

(h)                                 The Issuer shall not be required to make,
and the Note Registrar need not register, transfers or exchanges of Notes
selected for redemption or Notes with respect to which the due date for any
payment will occur within 15 days.

 

Section 2.6.                                Mutilated, Destroyed, Lost or Stolen
Notes.

 

(a)                                  If (i) any mutilated Note is surrendered to
the Indenture Trustee, or the Indenture Trustee receives evidence to its
satisfaction of the destruction, loss or theft of any Note, and (ii) there is
delivered to the Indenture Trustee such security or indemnity as may be required
by it to hold the Issuer and the Indenture Trustee harmless, then, in the
absence of notice to the Issuer, the Note Registrar or the Indenture Trustee
that such Note has been acquired by a protected purchaser, and provided that the
requirements of Section 8-405 of the Relevant UCC are met, the Issuer shall
execute and the Indenture Trustee shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
replacement Note; provided, however, that if any such destroyed, lost or stolen
Note, but not a mutilated Note, shall have become or within seven (7) days of
the Indenture Trustee’s receipt of evidence to its satisfaction of such
destruction, loss or theft shall be due and payable, or shall have been called
for redemption in whole pursuant to Section 10.1, instead of issuing a
replacement Note, the Issuer may pay such destroyed, lost or stolen Note when so
due or payable or upon the Redemption Date without surrender thereof.  The
Indenture Trustee may rely upon the Administrator with respect to the
determination of whether the requirements of Section 8-405 of the Relevant UCC
are met.  If, after the delivery of such replacement Note or payment of a
destroyed, lost or stolen Note pursuant to the proviso to the preceding
sentence, a protected purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Indenture Trustee shall be entitled to recover such replacement Note (or
such payment) from the Person to whom such replacement Note was delivered or any
Person taking such replacement Note from such Person to whom such replacement
Note was delivered or any assignee of such Person, except a protected purchaser,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer or the Indenture Trustee in connection therewith.

 

(b)                                 Upon the issuance of any replacement Note
under this Section 2.6, the Issuer may require the payment by the Holder of such
Note of a sum sufficient to cover any tax or other governmental charge that may
be imposed in connection with such issuance and any other reasonable expenses
(including the fees and expenses of the Indenture Trustee) related thereto.

 

(c)                                  Every replacement Note issued pursuant to
this Section 2.6 in replacement of any mutilated, destroyed, lost or stolen Note
shall constitute an original additional contractual

 

12

--------------------------------------------------------------------------------


 

obligation of the Issuer, whether or not the mutilated, destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

 

(d)                                 The provisions of this Section 2.6 are
exclusive and shall preclude (to the extent lawful) all other rights and
remedies with respect to the replacement or payment of mutilated, destroyed,
lost or stolen Notes.

 

Section 2.7.                                Persons Deemed Owners.

 

Prior to due presentation of a Note for registration of transfer, the Issuer,
the Indenture Trustee and any agent of the Issuer or the Indenture Trustee may
treat the Person in whose name such Note is registered in the Note Register (as
of the day of determination) as the owner of such Note for the purpose of
receiving payments of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and none of the
Issuer, the Indenture Trustee or any agent of the Issuer or the Indenture
Trustee shall be affected by any notice to the contrary.

 

Section 2.8.                                Payments of Interest and Principal.

 

(a)                                  [Reserved.]

 

(b)                                 The principal of each Class of Notes shall
be payable in installments on each Payment Date (unless the Notes have been
declared immediately due and payable in accordance with Section 5.2 following
the occurrence of an Event of Default) in an aggregate amount equal to the
applicable Monthly Note Principal for such Payment Date in accordance with
Section 3.5 of the Sale and Allocation Agreement.  The outstanding principal
balance of any Class of Notes shall be due and payable on the Final Note Payment
Date relating to such Class of Notes.  On each Payment Date (unless the Notes
have been declared immediately due and payable in accordance with Section 5.2
following the occurrence of an Event of Default), upon receipt of instructions
from the Servicer pursuant to Section 3.5(d) and (e) of the Sale and Allocation
Agreement, the Indenture Trustee shall:

 

(i)                                     apply or cause to be applied the amount
on deposit in the Class A Note Payment Account on such Payment Date to make the
following payments in the following order of priority:

 

(A)                              to each Class of Class A Notes, pro rata, based
on the respective amounts then due to each Class of Class A Notes in respect of
interest, the Total Note Interest payable for such Payment Date;

 

(B)                                to the Class A-1 Noteholders (i) the Class A
Monthly Note Principal for that Payment Date until the principal amount of the
Class A-1 Notes has been paid in full and (ii) any Excess Prefunding Amount
payable to the Class A-1 Noteholders in accordance with Section 3.7(d) of the
Sale and Allocation Agreement; and

 

13

--------------------------------------------------------------------------------


 

(C)                                to the Class A-2 Noteholders (i) any Excess
Prefunding Amount payable to the Class A-2 Noteholders in accordance with
Section 3.7(d) of the Sale and Allocation Agreement and (ii) after the Class A-1
Noteholders have been paid in full, the Class A Monthly Note Principal for that
Payment Date, until the principal amount of the Class A-2 Notes has been paid in
full.

 

(ii)                                  apply or cause to be applied the amount on
deposit in the Class B Note Payment Account on such Payment Date to the Class B
Noteholders, for the payment of any Excess Prefunding Amount payable to the
Class B Noteholders in accordance with Section 3.7(d) of the Sale and Allocation
Agreement and the Class B Monthly Note Principal for that Payment Date until the
principal amount of the Class B Notes has been paid in full.

 

(c)                                  The outstanding principal balance of each
Class of Class A Notes, to the extent not previously paid, shall be due and
payable on the Final Note Payment Date for such Class of Class A Notes.

 

(d)                                 The Class A-1 Notes shall accrue interest at
3.57% per annum and the Class A-2 Notes shall accrue interest at 4.23% per annum
and such interest shall be due and payable on each Payment Date.  The Class B
Notes shall not accrue interest.  Interest on the Class A-1 Notes and Class A-2
Notes shall be calculated on the basis a 360-day year consisting of twelve
30-day months.  Subject to Section 3.1, any installment of interest or
principal, if any, payable on any Class A Note that is punctually paid or duly
provided for by the Issuer on the applicable Payment Date shall be paid to the
Person in whose name such Note (or one or more Predecessor Notes) is registered
on the related Record Date by check mailed first-class postage prepaid to such
Person’s address as it appears on the Note Register on such Record Date;
provided, however, that, unless Definitive Notes have been issued pursuant to
Section 2.13, with respect to Class A Notes registered on the Record Date in the
name of the nominee of the Clearing Agency (initially, such nominee to be Cede &
Co.), payment shall be made by wire transfer in immediately available funds to
the account designated by such nominee, and except for the final installment of
principal payable with respect to such Class A Note on a Payment Date or on the
related Final Note Payment Date (and except for the Redemption Price for any
Note called for redemption in whole pursuant to Section 10.1), which shall be
payable as provided below.  The funds represented by any such checks returned
undelivered shall be held in accordance with Section 3.3.  The Indenture Trustee
shall pay all Total Note Interest for any Payment Date to the Noteholders as of
the related Record Date even if a portion of such Total Note Interest relates to
an earlier Payment Date.

 

(e)                                  All payments of principal on each Class of
Notes and, with respect to each Class of Class A Notes, interest payments, shall
be made pro rata to the Noteholders of each Class of Notes.  The Indenture
Trustee shall, before the Payment Date on which the Issuer expects to pay the
final installment of principal of each Class of Notes and, with respect to each
Class of Class A Notes, interest on any Note, notify the Holder of such Note as
of the related Record Date of such final installment.  Such notice shall be
mailed or transmitted by facsimile and shall specify that such final installment
shall be payable only upon presentation and surrender of such Note and shall
specify the place where such Note may be presented and surrendered for payment
of

 

14

--------------------------------------------------------------------------------


 

such installment.  Notices in connection with redemption of Notes shall be
mailed to Noteholders as provided in Section 10.2.

 

(f)                                    Notwithstanding the foregoing, the entire
unpaid principal amount of the Notes shall be due and payable, if not previously
paid, on the date on which the Notes have been declared or have automatically
become immediately due and payable in accordance with Section 5.2 following the
occurrence of an Event of Default.  On each Payment Date following acceleration
of the Notes, upon receipt of instructions from the Servicer pursuant to
Section 3.5(f) and Section 3.5(g) of the Sale and Allocation Agreement, the
Indenture Trustee shall:

 

(i)                                     Apply or cause to be applied the amount
on deposit in the Class A Note Payment Account (including amounts deposited
therein from the Reserve Account in accordance with Section 3.5(f) of the Sale
and Allocation Agreement) on such Payment Date to make the following payments in
the following order of priority:

 

(A)                              to each Class of Class A Notes, pro rata,
without priority or preference of any kind, according to the amounts due and
payable on the Class A Notes in respect of interest, the Total Note Interest
payable for such Payment Date; and

 

(B)                                to each Class of Class A Notes, the amount
remaining on deposit in the Class A Note Payment Account on such Payment Date to
be distributed pro rata based on the respective outstanding principal balance of
each Class of Class A Notes.

 

(ii)                                  Following the payment in full of the
entire Class A Note Balance, the Total Note Interest and all amounts due the
Insurer, to pay or cause to be paid the amount on deposit in the Class B Note
Payment Account (including amounts deposited therein from the Reserve Account in
accordance with Section 3.5(g) of the Sale and Allocation Agreement) on such
Payment Date to the Class B Noteholders, the amount remaining on deposit in the
Class B Note Payment Account on such Payment Date up to the Class B Note
Balance.

 

Section 2.9.                                Cancellation.

 

All Notes surrendered for payment, registration of transfer, exchange or
redemption in whole pursuant to Section 10.1 shall, if surrendered to any Person
other than the Indenture Trustee, be delivered to the Indenture Trustee and
shall be promptly canceled by the Indenture Trustee.  The Issuer may at any time
deliver to the Indenture Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuer may have acquired in any
manner whatsoever, and all Notes so delivered shall be promptly canceled by the
Indenture Trustee.  No Notes shall be authenticated in lieu of or in exchange
for any Notes canceled as provided in this Section 2.9, except as expressly
permitted by this Indenture.  All canceled Notes may be held or disposed of by
the Indenture Trustee in accordance with its standard retention or disposal
policy as in effect at the time unless the Issuer shall direct by an Issuer
Order that they be destroyed or returned to it, provided that such Issuer Order
is timely and the Notes have not been previously disposed of by the Indenture
Trustee.

 

15

--------------------------------------------------------------------------------


 

Section 2.10.                         Release of Collateral.

 

Subject to Section 11.1 and the terms of the Transaction Documents, the
Indenture Trustee shall release property from the lien of this Indenture at any
time before the Notes have been paid in full only upon receipt of an Issuer
Request accompanied by an Issuer’s Certificate and an Opinion of Counsel.

 

Section 2.11.                         Book-Entry.

 

The Class A Notes, upon original issuance, shall be issued in the form of
typewritten Notes representing the Book-Entry Notes, to be delivered to The
Depository Trust Company, the initial Clearing Agency, by, or on behalf of, the
Issuer.  The Class A Notes representing the Book-Entry Notes shall be registered
initially on the Note Register in the name of Cede & Co., the nominee of the
initial Clearing Agency, and no Note Owner thereof shall receive a Definitive
Note representing such Note Owner’s interest in such Note, except as provided in
Section 2.13. Unless and until definitive, fully registered Class A Notes (the
“Definitive Notes”) have been issued to such Note Owners pursuant to
Section 2.13:

 

(a)                                  the provisions of this Section 2.11 shall
be in full force and effect;

 

(b)                                 the Note Registrar and the Indenture Trustee
shall be entitled to deal with the Clearing Agency for all purposes of this
Indenture (including the payment of principal of and interest on the Class A
Notes and the giving of instructions or directions hereunder) as the sole Holder
of the Class A Notes, and shall have no obligation to the Note Owners;

 

(c)                                  to the extent that the provisions of this
Section 2.11 conflict with any other provisions of this Indenture, the
provisions of this Section shall control;

 

(d)                                 the rights of Note Owners shall be exercised
only through the Clearing Agency and shall be limited to those established by
law and agreements between such Note Owners and the Clearing Agency and/or the
Clearing Agency Participants pursuant to the Note Depository Agreement; unless
and until Definitive Notes are issued pursuant to Section 2.13, the initial
Clearing Agency shall make book-entry transfers among the Clearing Agency
Participants and receive and transmit payments of principal of and interest on
the Notes to such Clearing Agency Participants; and

 

(e)                                  whenever this Indenture requires or permits
actions to be taken based upon instructions or directions of Noteholders
evidencing a specified percentage of the Class A Note Balance, the Clearing
Agency shall be deemed to represent such percentage only to the extent that it
has received instructions to such effect from Note Owners and/or Clearing Agency
Participants owning or representing, respectively, such required percentage of
the beneficial interest in the Class A Notes and has delivered such instructions
to the Indenture Trustee.

 

Section 2.12.                         Notices to Clearing Agency.

 

Whenever a notice or other communication to the Class A Noteholders is required
under this Indenture, unless and until Definitive Notes shall have been issued
to such Note Owners pursuant to Section 2.13, the Indenture Trustee shall give
all such notices and communications

 

16

--------------------------------------------------------------------------------


 

specified herein to be given to Class A Noteholders to the Clearing Agency, and
shall have no obligation to such Note Owners.

 

Section 2.13.                         Definitive Notes.

 

If (a) the Issuer, the Administrator or the Servicer advises the Indenture
Trustee in writing that the Clearing Agency is no longer willing or able to
properly discharge its responsibilities with respect to the Book-Entry Notes and
the Indenture Trustee or the Administrator is unable to locate a qualified
successor, (b) the Administrator, at its option, advises the Indenture Trustee
in writing that it elects to terminate the book-entry system through the
Clearing Agency, (c) at any time the Clearing Agency shall no longer be
registered under the Exchange Act, or other applicable statute or regulation
and, in either case, the Administrator or the Indenture Trustee, as applicable,
is unable to appoint a qualified successor or (d) after the occurrence of an
Event of Default or an Event of Servicing Termination, Note Owners of the
Book-Entry Notes representing beneficial interests aggregating not less than 51%
of the principal amount of such Notes advise the Indenture Trustee and the
Clearing Agency in writing that the continuation of a book-entry system through
the Clearing Agency is no longer in the best interests of such Note Owners, then
the Clearing Agency shall notify all Note Owners and the Indenture Trustee of
the occurrence of such event and of the availability of Definitive Notes to Note
Owners requesting the same.  Upon surrender to the Indenture Trustee of the
typewritten Note representing the Book-Entry Notes by the Clearing Agency,
accompanied by registration instructions, the Issuer shall execute and the
Indenture Trustee shall authenticate the Definitive Notes in accordance with the
instructions of the Clearing Agency.  None of the Issuer, the Note Registrar or
the Indenture Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions.  Upon the issuance of Definitive Notes, the Indenture Trustee
shall recognize the Holders of the Definitive Notes as Noteholders.

 

Section 2.14.                         Authenticating Agents.

 

The Indenture Trustee may appoint one or more Persons (each, an “Authenticating
Agent”) with power to act on its behalf and subject to its direction in the
authentication of Notes in connection with issuance, transfers and exchanges
under Sections 2.2, 2.3, 2.5, 2.6 and 2.13, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by those
Sections to authenticate such Notes.  For all purposes of this Indenture, the
authentication of Notes by an Authenticating Agent pursuant to this Section 2.14
shall be deemed to be the authentication of Notes “by the Indenture Trustee.”

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, without the execution or filing of any
further act on the part of the parties hereto or such Authenticating Agent or
such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Owner Trustee.  The Indenture
Trustee may at any time

 

17

--------------------------------------------------------------------------------


 

terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and the Owner Trustee.  Upon receiving
such notice of resignation or upon such a termination, the Indenture Trustee may
appoint a successor Authenticating Agent and shall give written notice of any
such appointment to the Owner Trustee.

 

The Administrator agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services.  The provisions of Sections 2.9 and
6.4 shall be applicable to any Authenticating Agent.

 

Section 2.15.                         Restrictions on Transfers of Class A
Notes.

 

(a)                                  The Class A Notes have not been and will
not be registered under the Securities Act and no Class A Note or any interest
therein may be reoffered, resold, pledged or otherwise transferred except as
contemplated by the legend set forth in paragraph (d) below.  Any resale or
other transfer, or attempted resale or other transfer which is not made in
compliance with the restrictions set forth in such legend shall not be
recognized by the Issuer.  Authorization of the Issuer of a purchase, resale or
transfer of a Class A Note will be granted only if made to a qualified
institutional buyer and, in each case, in accordance with the other requirements
applicable to a sale of Class A Notes.  Each purchaser acknowledges and is
deemed to acknowledge that no representation is made by the Issuer as to the
availability of any exemption under the Securities Act or any state securities
laws for resale of the Class A Notes and that such purchaser may be required to
bear the financial risks of this investment for an indefinite period of time.

 

(b)                                 Each purchaser and any account for which
such purchaser is acquiring the Class A Notes are “Qualified Institutional
Buyers” (as defined in Rule 144A under the Securities Act).  Each purchaser has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its investment in the Class A Notes, and
each purchaser and any account for which such purchaser is acting are each able
to bear the economic risk of such investment.

 

(c)                                  Each purchaser, by its acceptance of its
Class A Note, acknowledges that the Class A Notes are being sold to it pursuant
to an exemption from the registration requirements of the Securities Act.  No
purchaser is purchasing its Class A Notes with a view to resale, distribute or
dispose of in any other manner thereof in violation of the Securities Act.  Each
purchaser has had access to such financial and other information concerning the
Issuer and the Class A Notes as it deemed necessary or appropriate in order to
make an informed investment decision with respect to such purchase of the
Class A Notes, including an opportunity to ask questions of and request
information from the Issuer.

 

(d)                                 Each Class A Note evidencing Book-Entry
Notes and Definitive Notes (and all Class A Notes issued in exchange therefor or
substitution thereof) shall bear a legend in substantially the following form:

 

THIS CLASS A NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES
LAWS OF ANY STATE.  ACCORDINGLY, TRANSFER OF

 

18

--------------------------------------------------------------------------------


 

THIS CLASS A NOTE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN SECTION 2.15
OF THE INDENTURE.  BY ITS ACCEPTANCE OF THIS CLASS A NOTE, THE HOLDER OF THIS
CLASS A NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE INDENTURE TRUSTEE THAT
IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT AND IS ACQUIRING THIS CLASS A NOTE FOR ITS OWN ACCOUNT (AND NOT
FOR THE ACCOUNT OF OTHERS) OR AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS
ALSO ARE QUALIFIED INSTITUTIONAL BUYERS).

 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS CLASS A NOTE SHALL BE MADE UNLESS SUCH
SALE, PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE CLASS A NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON
THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OR IS MADE IN ACCORDANCE WITH EACH SUCH ACT AND
STATE LAWS. THE INDENTURE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
CLASS A NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE.  ALL OPINIONS OF COUNSEL
REQUIRED IN CONNECTION WITH ANY TRANSFER SHALL BE BY COUNSEL REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE.

 

EACH TRANSFEREE OF THIS CLASS A NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO
REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT, AND IS NOT DIRECTLY OR
INDIRECTLY ACQUIRING THE NOTES FOR, ON BEHALF OF OR WITH ANY ASSETS OF, AN
EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A PLAN SUBJECT TO
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR A
PLAN OR OTHER ARRANGEMENT SUBJECT TO ANY PROVISIONS UNDER ANY FEDERAL, STATE,
LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SUBSTANTIVELY SIMILAR TO
THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”) OR (II) ITS
ACQUISITION AND HOLDING OF SUCH NOTES OR ANY INTEREST THEREIN WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR THE
CODE, OR A VIOLATION OF SIMILAR LAW.

 

(e)                                  The purchaser of a Class A Note or any
interest therein understands and agrees and is deemed to understand and agree by
its acceptance of its Class A Note that the Class A Notes and related
documentation may be amended or supplemented from time to time to modify

 

19

--------------------------------------------------------------------------------


 

the restrictions on and procedures for resales and other transfers of the
Class A Notes to reflect any change in applicable law or regulation (or
interpretation thereof) or in practice relating to the resale or transfer of
restricted securities generally.

 

(f)                                    The Holders of the Class A Notes and all
Note Owners of Class A Notes are bound by, and are deemed to have notice of, all
provisions contained in the Indenture.

 

(g)                                 The purchaser of a Class A Note or any
interest therein acknowledges and is deemed to acknowledge by its acceptance of
such purchase that the Issuer and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements.  If the
purchaser is acquiring any Class A Notes as a fiduciary or agent for one or more
investor accounts, it represents that it has sole investment discretion with
respect to each such account and that it has full power to make the foregoing
acknowledgments, representations and agreements on behalf of each such account.

 

Section 2.16.                         Restrictions on Transfers of Class B
Notes.

 

(a)                                  Every Class B Note presented or surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Indenture Trustee, duly executed by such Class B Noteholder or its attorney duly
authorized in writing.

 

(b)                                 Each Class B Note shall bear a legend
substantially to the following effect:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS.  THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) TO AN AFFILIATE OF THE ISSUER, (2) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (3) IN RELIANCE ON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
SUBJECT TO THE ISSUER’S AND THE INDENTURE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.  ANY
NOTEHOLDER WILL, AND EACH SUBSEQUENT NOTEHOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE. 
THE ISSUER IS NOT OBLIGATED TO REGISTER THIS NOTE UNDER THE SECURITIES ACT OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  TRANSFER OF THIS NOTE IS SUBJECT TO
ADDITIONAL TRANSFER RESTRICTIONS CONTAINED IN SECTION 2.16 OF THE INDENTURE.

 

(c)                                  No Class B Note (or any interest therein)
may be transferred (including, without limitation, by pledge or hypothecation)
unless such transferee executes and delivers to the Issuer, the Insurer and the
Indenture Trustee a transfer certificate certifying as to the items set forth in
this Section 2.16; provided, however, that no such transferee may be an employee
benefit plan,

 

20

--------------------------------------------------------------------------------


 

trust, annuity or account subject to ERISA or a plan described in
Section 4975(E)(1) of the Code, an indenture trustee of any of the foregoing, or
an entity, account or other pooled investment fund the underlying assets of
which include or are deemed to include assets of any of the foregoing.

 

Upon the transfer of any such Class B Note, the Issuer shall issue and the
Indenture Trustee shall authenticate in the name of the transferee a new Class B
Note of the same aggregate principal amount as the surrendered Class B Note.

 

(d)                                 No transfer of a Class B Note shall be
permitted to the extent that such transfer would result in more than 80 Holders
(within the meaning of Treasury Regulation Section 1.7704-1(h)) of Class B Notes
and beneficial interests in the Issuer in the aggregate.  No transfer of a
Class B Note may be made to any Person (a “Pass-Through Entity”) that is a
partnership (including any other entity treated as a partnership for income tax
purposes), S corporation or grantor trust unless such Pass-Through Entity is
able to represent that the Class B Note represents less than 50% of the fair
market value of all assets of such entity.  Notwithstanding the foregoing, no
transfer of a Class B Note shall be made except in accordance with the
restrictions set forth in the Indenture and in the form of Class B Note.

 

Section 2.17.                         Regarding Owner Trustee.

 

The parties to this Indenture and each holder of a Note by its acceptance
thereof expressly acknowledge and consent to Wells Fargo Delaware Trust Company,
an affiliate of the Indenture Trustee, acting as Owner Trustee pursuant to the
Trust Agreement.  The Indenture Trustee may discharge its functions hereunder
and under the other Transaction Documents fully, without hindrance or regard to
conflict of interest principles, duty of loyalty principles or other breach of
fiduciary duties to the extent that any such conflict or breach arises from the
performance by it of its express duties set forth in this Indenture, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto and each holder of a Note.

 

Article III

Covenants

 

Section 3.1.                                Payment Covenant.

 

The Issuer shall duly and punctually pay the principal of and interest, if any,
on the Notes in accordance with the terms of the Notes and this Indenture, which
shall be paid pursuant to Section 3.5 of the Sale and Allocation Agreement. 
Amounts properly withheld under the Code by any Person from a payment to any
Noteholder of interest (with respect to the Class A Notes) and/or principal
shall be considered as having been paid by the Issuer to such Noteholder for all
purposes of this Indenture.

 

Section 3.2.                                Maintenance of Office or Agency.

 

The Issuer shall maintain in Minneapolis, Minnesota, an office or agency or
appoint an agent located in Minneapolis, Minnesota where Notes may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Issuer in respect of the

 

21

--------------------------------------------------------------------------------


 

Notes and this Indenture may be served.  The Issuer hereby initially appoints
the Indenture Trustee to serve as its agent for the foregoing purposes and the
Indenture Trustee hereby accepts such appointment.  The Issuer shall give prompt
written notice to the Indenture Trustee of the location, and of any change in
the location, of any such office or agency.  If, at any time, the Issuer shall
fail to maintain any such office or agency or shall fail to furnish the
Indenture Trustee with the address thereof, such surrenders, notices and demands
may be made or served at the Corporate Trust Office, and the Issuer hereby
appoints the Indenture Trustee as its agent to receive all such surrenders,
notices and demands.

 

Section 3.3.                                Money for Payments to be Held in
Trust.

 

(a)                                  As provided in Section 8.2, all payments of
amounts due and payable with respect to the Notes that are to be made from
amounts withdrawn from the Trust Accounts shall be made on behalf of the Issuer
by the Indenture Trustee or by another Paying Agent, and no amounts so withdrawn
from the Trust Accounts shall be paid over to the Issuer, except as provided in
this Section 3.3.

 

(b)                                 On or before each Payment Date and
Redemption Date, the Issuer shall deposit or cause to be deposited in the
applicable Note Payment Account an aggregate sum sufficient to pay the amounts
then becoming due under the Notes, such sum to be held in trust for the benefit
of the Persons entitled thereto, and (unless the Paying Agent is the Indenture
Trustee) shall promptly notify the Indenture Trustee of its action or failure to
so act.

 

(c)                                  The Issuer shall cause each Paying Agent
other than the Indenture Trustee to execute and deliver to the Indenture Trustee
an instrument in which such Paying Agent shall agree with the Indenture Trustee
(and if the Indenture Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 3.3, that such Paying Agent shall:

 

(i)                                     hold all sums held by it for the payment
of amounts due with respect to the Notes in trust for the benefit of the Persons
entitled thereto until such sums shall be paid to such Persons or otherwise
disposed of as herein provided and pay such sums to such Persons as herein
provided;

 

(ii)                                  give the Indenture Trustee notice of any
default by the Issuer (or any other obligor upon the Notes) of which it has
actual knowledge in the making of any payment required to be made with respect
to the Notes;

 

(iii)                               at any time during the continuance of any
such default, upon the written request of the Indenture Trustee, forthwith pay
to the Indenture Trustee all sums so held in trust by such Paying Agent;

 

(iv)                              immediately resign as a Paying Agent and
forthwith pay to the Indenture Trustee all sums held by it in trust for payment
of the Notes if at any time it ceases to meet the standards required to be met
by a Paying Agent at the time of its appointment; and

 

(v)                                 comply with all requirements of the Code and
any state or local tax law with respect to the withholding from any payments
made by it on the Notes of any

 

22

--------------------------------------------------------------------------------


 

applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.

 

(d)                                 The Issuer may at any time, for the purpose
of obtaining the satisfaction and discharge of this Indenture or for any other
purpose, by Issuer Order direct any Paying Agent to pay to the Indenture Trustee
all sums held in trust by such Paying Agent, such sums to be held by the
Indenture Trustee upon the same trusts as those upon which such sums were held
by such Paying Agent, and upon such payment by any Paying Agent to the Indenture
Trustee, such Paying Agent shall be released from all further liability with
respect to such sums.

 

(e)                                  Subject to applicable laws with respect to
escheat of funds, any money held by the Indenture Trustee or any Paying Agent in
trust for the payment of any amount due with respect to any Note and remaining
unclaimed for two (2) years after such amount has become due and payable shall
be discharged from such trust and be paid to the Issuer on Issuer Request, and
the Holder of such Note shall thereafter, as an unsecured general creditor, look
only to the Issuer for payment thereof (but only to the extent of the amounts so
paid to the Issuer), and all liability of the Indenture Trustee or such Paying
Agent with respect to such trust money shall thereupon cease; provided, however,
that the Indenture Trustee or such Paying Agent, before being required to make
any such repayment, shall at the expense and direction of the Issuer cause to be
published once, in a newspaper published in the English language, customarily
published on each Business Day and of general circulation in The City of New
York, notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than thirty (30) days from the date of such
publication, any unclaimed balance of such money then remaining shall be repaid
to the Issuer.  The Indenture Trustee shall also adopt and employ, at the
expense and direction of the Issuer, any other reasonable means of notification
of such repayment (including, but not limited to, mailing notice of such
repayment to Holders whose Notes have been called but have not been surrendered
for redemption in whole pursuant to Section 10.1 or whose right to or interest
in monies due and payable but not claimed is determinable from the records of
the Indenture Trustee or of any Paying Agent at the last address of record for
each such Holder).

 

Section 3.4.                                Existence.

 

The Issuer shall keep in full effect its existence, rights and franchises as a
statutory trust under the laws of the State of Delaware (unless it becomes, or
any successor Issuer hereunder is or becomes, organized under the laws of any
other State or of the United States of America, in which case the Issuer shall
keep in full effect its existence, rights and franchises under the laws of such
other jurisdiction) and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes, the Collateral and each other instrument or agreement included in the
Trust Estate.

 

Section 3.5.                                Protection of Trust Estate.

 

The Issuer shall from time to time execute, if applicable, and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments

 

23

--------------------------------------------------------------------------------


 

of further assurance and other instruments, and shall take such other action
necessary or advisable to:

 

(a)                                  maintain or preserve the lien and security
interest (and the priority thereof) of this Indenture or carry out more
effectively the purposes hereof including, without limitation, the filing of any
financing statement or any amendment to any existing financing statement
necessitated by Section 3.8(d)(iv);

 

(b)                                 perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture;

 

(c)                                  enforce any of the Collateral; or

 

(d)                                 preserve and defend title to the Trust
Estate and the rights of the Indenture Trustee, the Insurer and the Noteholders
in the Trust Estate against the claims of all Persons.

 

The Issuer hereby designates the Indenture Trustee its agent and
attorney-in-fact to execute upon a written instruction from the Issuer, the
Insurer or Servicer any financing statement, continuation statement or other
instrument required to be executed pursuant to this Section 3.5.

 

Section 3.6.                                Opinions as to Trust Estate.

 

(a)                                  On the Closing Date, the Issuer shall
deliver to the Indenture Trustee and the Insurer an Opinion of Counsel
reasonably acceptable to such parties either stating that, in the opinion of
such counsel, such action has been taken with respect to this Indenture and
other requisite documents and with respect to the execution and filing of any
financing statements and continuation statements, as are necessary to perfect
and make effective the first priority lien and security interest in favor of the
Indenture Trustee, created by this Indenture and reciting the details of such
action, or stating that, in the opinion of such counsel, no such action is
necessary to make such lien and security interest effective.

 

(b)                                 On or before March 31 of each year
(commencing with the year 2006), the Issuer shall deliver to the Indenture
Trustee and the Insurer an Opinion of Counsel acceptable to such parties either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Indenture,
any indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as is necessary to maintain the lien and security interest created by
this Indenture and reciting the details of such action or stating that, in the
opinion of such counsel, no such action is necessary to maintain such lien and
security interest.  Such Opinion of Counsel shall also describe the recording,
filing, re-recording and refiling of this Indenture, any indentures supplemental
hereto and any other requisite documents and the execution and filing of any
financing statements and continuation statements that shall, in the opinion of
such counsel, be required to maintain the lien and security interest of this
Indenture until March 31 in the following year.

 

24

--------------------------------------------------------------------------------


 

Section 3.7.                                Performance of Obligations.

 

(a)                                  The Issuer shall not take any action and
shall use its best efforts not to permit any action to be taken by others that
would release any Person from any of such Person’s material covenants or
obligations under any instrument or agreement included in the Trust Estate or
that would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any such instrument or
agreement, except as expressly provided in this Indenture and the other
Transaction Documents.

 

(b)                                 The Issuer may contract with other Persons
to assist it in performing its duties under this Indenture, and any performance
of such duties by a Person identified to the Indenture Trustee in an Issuer’s
Certificate shall be deemed to be action taken by the Issuer.  Initially, the
Issuer has contracted with the Servicer and the Administrator to assist the
Issuer in performing its duties under this Indenture as set forth in the
Servicing Agreement and the Administration Agreement.

 

(c)                                  The Issuer shall punctually perform and
observe all of its obligations and agreements contained in this Indenture, the
other Transaction Documents to which it is a party and the instruments and
agreements included in the Trust Estate, including, but not limited to, filing
or causing to be filed all financing statements and continuation statements
required to be filed under the Relevant UCC by the terms of this Indenture and
the Servicing Agreement in accordance with and within the time periods provided
for herein and therein.  Except as otherwise expressly provided therein, the
Issuer shall not waive, amend, modify, supplement or terminate any Transaction
Document or any provision thereof without the consent of the Indenture Trustee,
the Insurer or the Noteholders evidencing not less than 51% of the Note Balance.

 

(d)                                 If the Issuer shall have knowledge of the
occurrence of an Event of Servicing Termination under the Servicing Agreement,
the Issuer shall promptly notify the Indenture Trustee, the Insurer and the
Rating Agencies thereof and shall specify in such notice the action, if any, the
Issuer is taking in respect of such default.  If an Event of Servicing
Termination shall arise from the failure of the Servicer to perform any of its
duties or obligations under the Servicing Agreement with respect to the
Contracts, the Issuer shall take all reasonable steps available to it to remedy
such failure.

 

(e)                                  [Reserved.]

 

(f)                                    Upon any termination of the Servicer’s
rights and powers pursuant to Section 5.02 of the Servicing Agreement, the
Issuer shall promptly notify the Indenture Trustee and the Insurer of such
termination.  Upon any appointment of a Successor Servicer by the Issuer, the
Issuer shall promptly notify the Indenture Trustee and the Insurer of such
appointment, specifying in such notice the name and address of such Successor
Servicer.

 

(g)                                 Without derogating from the absolute nature
of the assignment granted to the Indenture Trustee under this Indenture or the
rights of the Indenture Trustee hereunder, the Issuer shall not, without the
prior written consent of the Insurer (if no Insurer Default shall have occurred
and be continuing), the Indenture Trustee and the Holders of not less than 51%
of the

 

25

--------------------------------------------------------------------------------


 

Class A Note Balance, amend, modify, waive, supplement, terminate or surrender,
or agree to any amendment, modification, waiver, supplement, termination or
surrender of, the terms of any Collateral (except to the extent otherwise
permitted in the Servicing Agreement or the other Transaction Documents).

 

Section 3.8.                                Negative Covenants.

 

If any Notes are Outstanding or the Insurer has not been paid all amounts owed
to it, the Issuer shall not:

 

(a)                                  except as expressly permitted by this
Indenture, the Trust Agreement, the Servicing Agreement or the Sale and
Allocation Agreement, sell, transfer, exchange or otherwise dispose of any of
the properties or assets of the Issuer, including those included in the Trust
Estate, unless directed to do so by the Indenture Trustee with the prior written
consent of the Insurer;

 

(b)                                 claim any credit on, or make any deduction
from the principal or interest payable in respect of, the Notes (other than
amounts properly withheld from such payments under the Code or applicable state
law) or assert any claim against any present or former Noteholder by reason of
the payment of taxes levied or assessed upon the Issuer;

 

(c)                                  dissolve or liquidate in whole or in part;

 

(d)                                 (i) permit the validity or effectiveness of
this Indenture to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to the
Notes under this Indenture except as may be expressly permitted hereby,
(ii) permit any lien, charge, excise, claim, security interest, mortgage or
other encumbrance (other than the lien of this Indenture) to be created on or
extend to or otherwise arise upon or encumber the Trust Estate or any part
thereof or any interest therein or the proceeds thereof (other than tax liens,
mechanics’ liens and other liens that arise by operation of law, in each case on
any of the Financed Vehicles and arising solely as a result of an action or
omission of the related Obligor), (iii) permit the lien of this Indenture not to
constitute a valid first priority (other than as set forth in clause (ii))
security interest in the Trust Estate, or (iv) change its name, identity or
state of organization in any manner that would make any financing statement or
continuation statement filed with respect to it seriously misleading within the
meaning of Section 9-507 of the Relevant UCC, or cause any financing statement
or continuation statement filed with respect to it to be amended, without prior
written notice to the Insurer and the Indenture Trustee;

 

(e)                                  engage in any activities other than issuing
the Notes, financing, acquiring, owning, pledging and managing the Contracts as
contemplated by the Servicing Agreement, the Trust Agreement, the Sale and
Allocation Agreement, the Insurance Agreement and this Indenture and activities
incidental to such activities; or

 

(f)                                    incur, assume or guarantee any
indebtedness other than the indebtedness evidenced by the Notes or indebtedness
otherwise permitted by the Transaction Documents.

 

26

--------------------------------------------------------------------------------


 

Section 3.9.                                Annual Statement as to Compliance.

 

On or before July 31 of each year (commencing with the year 2006), the Issuer
shall deliver to the Indenture Trustee and the Insurer an Issuer’s Certificate
stating, as to the Authorized Officer signing such Issuer’s Certificate, that:

 

(a)                                  a review of the activities of the Issuer
during the preceding Fiscal Year (or, in the case of the Issuer’s Certificate to
be delivered in the year 2006, during the period beginning on the Closing Date
and ending on April 30, 2006) and of its performance under this Indenture has
been made under such Authorized Officer’s supervision; and

 

(b)                                 to the best of such Authorized Officer’s
knowledge, based on such review, the Issuer has complied with all conditions and
covenants under this Indenture throughout such preceding Fiscal Year (or, in the
case of the Issuer’s Certificate to be delivered in the year 2006, during the
period beginning on the Closing Date and ending on April 30, 2006) or, if there
has been a default in its compliance with any such condition or covenant,
specifying each such default known to such Authorized Officer and the nature and
status thereof.

 

Section 3.10.                         Issuer May Not Merge.

 

(a)                                  The Issuer shall not consolidate or merge
with or into any other Person unless:

 

(i)                                     the Person (if other than the Issuer)
formed by or surviving such consolidation or merger shall be a Person organized
and existing under the laws of the United States of America or any state thereof
and shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Indenture Trustee, in form satisfactory to the Indenture
Trustee, and prior to the later of (A) the Final Note Payment Date of the
Class A-2 Notes, and (B) the date on which all amounts due to the Insurer under
all of the Transaction Documents have been paid in full and the due and punctual
payment of the principal of and interest on all Class A Notes have been paid in
full, in form satisfactory to the Insurer;

 

(ii)                                  immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)                               the Rating Agency Condition shall have been
satisfied with respect to such transaction;

 

(iv)                              the Issuer shall have received an Opinion of
Counsel (and shall have delivered copies thereof to the Indenture Trustee and
the Insurer) to the effect that such transaction will not have any material
adverse tax consequence to the Trust, any Noteholder or any Certificateholder;

 

(v)                                 any action as is necessary to maintain the
lien and security interest created by this Indenture, and the priority thereof,
shall have been taken;

 

(vi)                              if, prior to the later of (A) the Final Note
Payment Date of the Class A-2 Notes and (B) the date on which all amounts due to
the Insurer under all of the

 

27

--------------------------------------------------------------------------------


 

Transaction Document have been paid in full, the Insurer has given its prior
written consent; and

 

(vii)                           the Issuer shall have delivered to the Indenture
Trustee and the Insurer an Issuer’s Certificate and an Opinion of Counsel each
stating that such consolidation or merger and such supplemental indenture comply
with this Section 3.10(a) and that all conditions precedent herein provided for
relating to such transaction have been complied with.

 

(b)                                 Prior to the Final Note Payment Date of the
Class A-2 Notes, the Issuer shall not convey or transfer all or substantially
all of its properties or assets.

 

Section 3.11.                         [Reserved].

 

Section 3.12.                         Successor.

 

Upon any consolidation or merger of the Issuer in accordance with
Section 3.10(a), the Person formed by or surviving such consolidation or merger
(if other than the Issuer) shall succeed to, and be substituted for, and may
exercise every right and power of, the Issuer under this Indenture and the other
Transaction Documents with the same effect as if such Person had been named as
the Issuer herein.

 

Section 3.13.                         Servicer’s Obligation.

 

The Issuer shall cause the Servicer to comply with its obligations under the
Sale and Allocation Agreement and the Servicing Agreement.

 

Section 3.14.                         Guarantees, Loans, Advances and Other
Liabilities.

 

Except as contemplated by the Notes, this Indenture and the other Transaction
Documents, the Issuer shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, or any other interest in, or make any
capital contribution to, any other Person.

 

Section 3.15.                         Capital Expenditures.

 

The Issuer shall not make any expenditure (by long-term or operating lease or
otherwise) for capital assets (either realty or personalty) except as may be
expressly permitted by the Transaction Documents.

 

Section 3.16.                         Restricted Payments.

 

The Issuer shall not, directly or indirectly, (a) make any distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, to the Owner Trustee or any owner of a beneficial interest
in the Issuer or otherwise with respect to any

 

28

--------------------------------------------------------------------------------


 

ownership or equity interest or security in or of the Issuer or to the Servicer,
(b) redeem, purchase, retire or otherwise acquire for value any such ownership
or equity interest or security or (c) set aside or otherwise segregate any
amounts for any such purpose; provided, however, that the Issuer may make, or
cause to be made, (i) payments to the Servicer, the Indenture Trustee and the
Owner Trustee as contemplated by, and to the extent funds are available for such
purpose under, the Sale and Allocation Agreement, and (ii) payments to the
Depositor Account with respect to the Certificate issued in accordance with the
terms of the Trust Agreement, to the extent funds are available for such purpose
pursuant to Section 3.5(d)(xi) of the Sale and Allocation Agreement.  The Issuer
shall not, directly or indirectly, make payments to or distributions from the
Collection Account except in accordance with the Sale and Allocation Agreement
and the other Transaction Documents.

 

Section 3.17.                         Notice of Events of Default.

 

The Issuer shall give the Indenture Trustee, the Insurer and the Rating Agencies
prompt written notice of each Event of Default hereunder, each default on the
part of the Seller or the Servicer of its obligations under the Sale and
Allocation Agreement.

 

Section 3.18.                         Removal of Administrator.

 

For so long as any Notes are Outstanding, the Issuer shall not remove the
Administrator without cause unless the Rating Agency Condition shall have been
satisfied in connection therewith and the Insurer has previously consented in
writing.

 

Section 3.19.                         Further Instruments and Acts.

 

Upon request of the Indenture Trustee or the Insurer, the Issuer shall execute
and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purpose of this
Indenture.

 

Section 3.20.                         Rule 144A Information.

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of any Class A Noteholder or Note Owner of a
Class A Note, the Issuer shall promptly furnish or cause to be furnished
Rule 144A Information to such Noteholder or Note Owner or to a prospective
purchaser of a Class A Note designated by such Class A Noteholder or Note Owner,
in order to permit compliance by such Noteholder or Note Owner with Rule 144A in
connection with the resale of such Class A Note.

 

Section 3.21.                         Perfection Representations, Warranties and
Covenants.

 

The perfection representation, warranties and covenants made by the Issuer and
set forth on Schedule A hereto shall be part of this Indenture for all purposes.

 

29

--------------------------------------------------------------------------------


 

Article IV

Satisfaction and Discharge

 

Section 4.1.                                Satisfaction and Discharge of
Indenture.

 

This Indenture shall cease to be of further effect with respect to the Notes
except as to (a) rights of registration of transfer and exchange,
(b) substitution of mutilated, destroyed, lost or stolen Notes, (c) rights of
Noteholders to receive payments of principal thereof and interest thereon,
(d) Sections 3.3, 3.4, 3.5, 3.8, 3.10, 3.12, 3.13, 3.15 and 3.16 and, (e) the
rights, obligations and immunities of the Indenture Trustee hereunder (including
the rights of the Indenture Trustee under Section 6.7 and the obligations of the
Indenture Trustee under Section 4.3), and (f) the rights of Noteholders as
beneficiaries hereof with respect to the property so deposited with the
Indenture Trustee payable to all or any of them, and the Indenture Trustee, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to the
Collateral securing the Notes and the Notes, when:

 

(i)                                     either

 

(A)                              all Notes theretofore authenticated and
delivered (other than (1) Notes that have been destroyed, lost or stolen and
that have been replaced or paid as provided in Section 2.6 and (2) Notes for
whose payment money has theretofore been irrevocably deposited in trust or
segregated and held in trust by the Issuer and thereafter repaid to the Issuer
or discharged from such trust, as provided in Section 3.3) have been delivered
to the Indenture Trustee for cancellation and the Policy has expired and has
been returned to the Insurer for cancellation; or

 

(B)                                all Notes not theretofore delivered to the
Indenture Trustee for cancellation have become due and payable and the Issuer
has irrevocably deposited or caused to be irrevocably deposited with the
Indenture Trustee, in trust, cash or direct obligations of or obligations
guaranteed by the United States of America (which will mature prior to the date
needed), in an amount sufficient to pay and discharge the entire indebtedness on
each Class of Class A Notes when due its respective Final Note Payment Date or
Redemption Date (if the Notes shall have been called for redemption pursuant to
Section 10.1), as the case may be;

 

(ii)                                  the Issuer has paid or caused to be paid
all other sums payable by the Issuer hereunder and under the other Transaction
Documents;

 

(iii)                               the Issuer has delivered to the Indenture
Trustee and the Insurer an Issuer’s Certificate, an Opinion of Counsel and (if
required by the Indenture Trustee) an Independent Certificate from a firm of
certified public accountants, each meeting the applicable requirements of
Section 11.1(a) and, subject to Section 11.2, each stating that

 

30

--------------------------------------------------------------------------------


 

all conditions precedent provided for in this Indenture relating to the
satisfaction and discharge of this Indenture have been complied with; and

 

(iv)                              the Issuer has delivered to the Indenture
Trustee an Opinion of Counsel to the effect that the satisfaction and discharge
of this Indenture pursuant to this Section 4.1 will not cause any Noteholder to
be treated as having sold or exchanged any of its Notes for purposes of
Section 1001 of the Code.

 

Section 4.2.                                Satisfaction, Discharge and
Defeasance of the Notes.

 

(a)                                  Upon satisfaction of the conditions set
forth in subsection (b) below, the Issuer shall be deemed to have paid and
discharged the entire indebtedness on all the Notes Outstanding, and the
provisions of this Indenture, as it relates to such Notes, shall no longer be in
effect (and the Indenture Trustee, at the expense of the Issuer, shall execute
proper instruments acknowledging the same), except as to:

 

(i)                                     the rights of the Noteholders to
receive, from the trust funds described in subsection (b)(i) hereof, payment of
the principal of and interest on the Notes Outstanding at maturity of such
principal or interest;

 

(ii)                                  the obligations of the Issuer with respect
to the Notes under Sections 2.5, 2.6, 3.2 and 3.3;

 

(iii)                               the obligations of the Issuer to the
Indenture Trustee under Section 6.7; and

 

(iv)                              the rights, powers, trusts and immunities of
the Indenture Trustee hereunder and the duties of the Indenture Trustee
hereunder.

 

(b)                                 The satisfaction, discharge and defeasance
of the Notes pursuant to subsection (a) of this Section 4.2 is subject to the
satisfaction of all of the following conditions:

 

(i)                                     the Issuer has deposited or caused to be
deposited irrevocably (except as provided in Section 4.4) with the Indenture
Trustee as trust funds in trust, specifically pledged as security for, and
dedicated solely to, the benefit of the Noteholders, which, through the payment
of interest and principal in respect thereof in accordance with their terms will
provide, not later than one day prior to the due date of any payment referred to
below, money in an amount sufficient, in the opinion of a nationally recognized
firm of independent certified public accountants expressed in a written
certification thereof delivered to the Indenture Trustee, to pay and discharge
the entire indebtedness on the Notes Outstanding, for principal thereof and
interest thereon to the date of such deposit (in the case of Notes that have
become due and payable) or to the maturity of such principal and interest, as
the case may be;

 

(ii)                                  such deposit will not result in a breach
or violation of, or constitute an event of default under, any Transaction
Document or other agreement or instrument to which the Issuer is bound;

 

31

--------------------------------------------------------------------------------


 

(iii)                               no Event of Default has occurred and is
continuing on the date of such deposit or on the ninety-first (91st) day after
such date;

 

(iv)                              the Issuer has delivered to the Indenture
Trustee and the Insurer an Opinion of Counsel to the effect that the
satisfaction, discharge and defeasance of the Notes pursuant to this Section 4.2
will not cause any Noteholder to be treated as having sold or exchanged any of
its Notes for purposes of Section 1001 of the Code; and

 

(v)                                 the Issuer has delivered to the Indenture
Trustee an Issuer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent provided for in this Indenture relating to the defeasance
contemplated by this Section 4.2 have been complied with; and

 

(vi)                              all amounts then owing to the Insurer have
been paid.

 

Section 4.3.                                Application of Trust Money.

 

All monies deposited with the Indenture Trustee pursuant to Section 4.1 shall be
held in trust and applied by the Indenture Trustee, in accordance with the
provisions of the Notes and this Indenture, to the payment, either directly or
through any Paying Agent, as the Indenture Trustee may determine, to the
Noteholders for the payment or redemption of which such monies have been
deposited with the Indenture Trustee, of all sums due and to become due thereon
for principal and interest, but such monies need not be segregated from other
funds except to the extent required herein or in the Sale and Allocation
Agreement or required by law.

 

Section 4.4.                                Repayment of Monies Held by Paying
Agent.

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all monies then held by any Paying Agent other than the Indenture
Trustee under the provisions of this Indenture with respect to such Notes shall,
upon demand of the Issuer, be paid to the Indenture Trustee to be held and
applied according to Section 3.3, and thereupon such Paying Agent shall be
released from all further liability with respect to such monies.

 

Section 4.5.                                Continuing Obligations of Indenture
Trustee.

 

It is understood that the Indenture Trustee shall remain obligated to perform
its duties to make payments pursuant to Section 3.5(d) and Section 3.5(e) of the
Sale and Allocation Agreement and Section 2.8 and Section 5.4(b) of this
Indenture, notwithstanding anything to the contrary in this Article IV or
elsewhere in this Indenture, until such time as all outstanding amounts have
been paid pursuant to such sections.

 

32

--------------------------------------------------------------------------------


 

Article V

Remedies

 

Section 5.1.                                Events of Default.

 

“Event of Default” means the occurrence of any one of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                  default in the payment of any interest on
any Class A Note when the same becomes due and payable;

 

(b)                                 default in the payment of any principal due
and payable on any Class of the Class A Notes when the same becomes due and
payable on the Final Note Payment Date for such Class;

 

(c)                                  default in the observance or performance of
any material covenant or agreement of the Issuer, the Depositor or the Seller
made in the Transaction Documents (other than a covenant or agreement a default
in the observance or performance of which is specifically dealt with elsewhere
in this Section 5.1), and such default shall continue or not be cured for a
period of thirty (30) days after there shall have been given, by registered or
certified mail, to the Issuer by the Indenture Trustee or to the Issuer and the
Indenture Trustee by the Noteholders evidencing not less than 25% of the Class A
Note Balance or the Insurer (provided that no Insurer Default shall have
occurred and be continuing), a written notice specifying such default and
requiring it to be remedied and stating that such notice is a notice of Default
hereunder;

 

(d)                                 any representation or warranty of the
Issuer, the Depositor or the Seller made in the Transaction Documents or in any
certificate delivered pursuant hereto or in connection herewith proving to have
been incorrect in any material respect as of the time when the same shall have
been made, and the circumstance or condition in respect of which such
representation or warranty was incorrect shall not have been eliminated or
otherwise cured for a period of thirty (30) days after there shall have been
given, by registered or certified mail, to the Issuer by the Indenture Trustee
or to the Issuer and the Indenture Trustee by the Noteholders evidencing not
less than 25% of the Class A Note Balance or the Insurer (provided that no
Insurer Default shall have occurred and be continuing), a written notice
specifying such incorrect representation or warranty and requiring it to be
remedied and stating that such notice is a notice of Default hereunder;

 

(e)                                  the filing of a decree or order for relief
by a court having jurisdiction in the premises in respect of the Seller, the
Issuer, the Depositor or any substantial part of the Trust Estate in an
involuntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Issuer or for any substantial part of the Trust Estate, or ordering the
winding-up or liquidation of the Issuer’s affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;

 

33

--------------------------------------------------------------------------------


 

(f)                                    the cessation of a valid perfected first
priority security interest in the Contracts in favor of the Indenture Trustee
which is not cured within the applicable cure period;

 

(g)                                 the merger or consolidation (including any
conveyance transaction) of the Issuer with or into any Person regardless of the
surviving entity, except as expressly permitted hereunder;

 

(h)                                 [Reserved];

 

(i)                                     the commencement by the Seller, the
Depositor or the Issuer of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by the Seller, the Depositor or the Issuer to the entry of an order
for relief in an involuntary case under any such law, or the consent by the
Seller, the Depositor or the Issuer to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Seller, the Depositor or the Issuer or for any substantial part
of the Trust Estate, or the making by the Seller, the Depositor or the Issuer of
any general assignment for the benefit of creditors, or the failure by the
Seller, the Depositor or the Issuer generally to pay its debts as such debts
become due, or the taking of any action by the Seller, the Depositor or the
Issuer in furtherance of any of the foregoing;

 

(j)                                     an Event of Servicing Termination shall
have occurred under the Servicing Agreement;

 

(k)                                  the Seller shall have defaulted on any
payment required to be made by it under any material credit agreement or other
loan agreement pursuant to which it has borrowed money;

 

(l)                                     a draw shall be made under the Policy;

 

(m)                               the Insurer shall have given notice that an
Event of Default (as defined in the Insurance Agreement) has occurred and is
continuing under the Insurance Agreement;

 

(n)                                 the average Delinquency Ratio for any three
Collection Periods: (i) exceeds 5.20% during the period commencing in April 2005
through December 2005; (ii) exceeds 6.25% during the period commencing in
January 2006 and ending on May 2007; and (iii) exceeds 7.25% thereafter; and

 

(o)                                 the Cumulative Net Loss Rate for any
Collection Period indicated in the following table shall exceed the percentage
corresponding thereto:

 

Collection Period

 

Cumulative Net Loss
Rate

 

 

 

April 2005

 

0.30%

May 2005

 

0.30%

June 2005

 

0.60%

July 2005

 

1.15%

August 2005

 

1.15%

 

34

--------------------------------------------------------------------------------


 

Collection Period

 

Cumulative Net Loss
Rate

September 2005

 

2.05%

October 2005

 

2.05%

November 2005

 

2.95%

December 2005

 

2.95%

January 2006

 

3.85%

February 2006

 

3.85%

March 2006

 

4.75%

April 2006

 

4.75%

May 2006

 

4.75%

June 2006

 

5.25%

July 2006

 

5.25%

August 2006

 

5.25%

September 2006

 

6.15%

October 2006

 

6.15%

November 2006

 

6.15%

December 2006

 

6.85%

January 2007

 

6.85%

February 2007

 

6.85%

March 2007

 

7.35%

April 2007

 

7.35%

May 2007

 

7.35%

June 2007

 

7.75%

July 2007

 

7.75%

August 2007

 

7.75%

September 2007

 

8.35%

October 2007

 

8.35%

November 2007

 

8.35%

December 2007

 

8.60%

January 2008

 

8.60%

February 2008

 

8.60%

March 2008

 

8.75%

April 2008

 

8.75%

May 2008

 

8.75%

June 2008

 

8.85%

July 2008

 

8.85%

August 2008

 

8.85%

September 2008

 

9.10%

October 2008

 

9.10%

November 2008

 

9.10%

December 2008 and thereafter

 

9.25%

 

The Issuer shall deliver to the Indenture Trustee, within five (5) days after
the occurrence of any event that, with notice or the lapse of time or both,
would become an Event of Default

 

35

--------------------------------------------------------------------------------


 

under clause (c) or (d), written notice of such Default in the form of an
Issuer’s Certificate, the status of such Default and what action the Issuer is
taking or proposes to take with respect to such Default.

 

Section 5.2.                                Acceleration of Maturity; Rescission
and Annulment.

 

(a)                                  If no Insurer Default shall have occurred
and be continuing and if an Event of Default shall have occurred and be
continuing, then the Insurer shall have the right, but not the obligation, upon
prior written notice to each Rating Agency, to declare the Notes to be
immediately due and payable by written notice to the Issuer, the Servicer and
the Indenture Trustee, and upon any such declaration the unpaid principal amount
of the Notes, together with accrued and unpaid interest on each Class of Class A
Notes through the date of acceleration, shall become immediately due and
payable.  The Indenture Trustee shall have no discretion with respect to the
acceleration of the Notes under the foregoing circumstances.  In the event of
any such acceleration of the Notes, the Indenture Trustee shall continue to make
claims under the Policy with respect to the Class A Notes in accordance with the
terms thereof.

 

(b)                                 If an Insurer Default has occurred and is
continuing and an Event of Default has occurred and is continuing, then and in
every such case the Indenture Trustee or the Noteholders evidencing not less
than 66 2/3% of the Class A Note Balance may, upon prior written notice to each
Rating Agency, declare the Notes to be immediately due and payable by written
notice to the Issuer (and to the Indenture Trustee if given by Class A
Noteholders), and upon any such declaration the unpaid principal amount of the
Notes, together with accrued and unpaid interest on each Class of Class A Notes
through the date of acceleration, shall become immediately due and payable.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
specified in Section 5.1(i) with respect to the Issuer, the Notes shall become
immediately due and payable, without declaration, notice or demand by or to any
Person.

 

(c)                                  At any time after a declaration of
acceleration of maturity has been made and before a judgment or decree for
payment of the amount due has been obtained by the Indenture Trustee as
hereinafter provided in this Article V, either (i) if the Class A Noteholders
accelerated, the Class A Noteholders evidencing not less than 66 2/3% of the
Class A Note Balance (with the prior written consent of the Insurer if the
Insurer Default referred to in clause (b) above has been cured) or (ii) if the
Insurer accelerated, the Insurer, by written notice to the Issuer and the
Indenture Trustee, may rescind and annul such declaration and its consequences
if:

 

(A)                              the Issuer has paid or deposited with the
Indenture Trustee a sum sufficient to pay all principal of and interest on each
Class of Class A Notes and all other amounts that would then be due hereunder or
upon the Class A Notes if the Event of Default giving rise to such acceleration
had not occurred; and

 

(B)                                all Events of Default, other than the
nonpayment of the principal of the Class A Notes that has become due solely by
such acceleration, have been cured or waived as provided in Section 5.12.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereto.

 

36

--------------------------------------------------------------------------------


 

(d)                                 If an Event of Default has occurred and is
continuing, the Insurer may (i) if the Notes have been accelerated in accordance
with Section 5.2(a) or 5.2(b) and not rescinded pursuant to Section 5.2(c),
elect to prepay all or any portion of any Class of Class A Notes, plus accrued
but unpaid interest thereon to the date of payment and (ii) terminate FISC as
the servicer under the Servicing  Agreement; provided, however, that the Insurer
shall fulfill its obligations under the Policy.

 

Section 5.3.                                Collection of Indebtedness and Suits
for Enforcement by Indenture Trustee.

 

(a)                                  If (i) default is made in the payment of
any interest on any Class of Class A Notes when the same becomes due and
payable, and such default continues for a period of five (5) Business Days, or
(ii) default is made in the payment of the principal of any Class of Class A
Notes when the same becomes due and payable, the Issuer shall pay to the
Indenture Trustee, for the benefit of the applicable Noteholders, the amount
then due and payable on such Class of Class A Notes for principal and, if
applicable, interest, with interest upon the overdue principal at the applicable
Note Rate and, to the extent payment at such rate of interest shall be legally
enforceable, upon overdue installments of interest at the applicable Note Rate
and in addition thereto such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and its agents and
counsel and other amounts due and owing to the Indenture Trustee pursuant to
Section 6.7.

 

(b)                                 If the Issuer shall fail forthwith to pay
such amounts upon such demand, the Indenture Trustee, in its own name and as
trustee of an express trust, may with the written consent of the Insurer
(provided that no Insurer Default shall have occurred and be continuing), and
shall, at the direction of the Insurer (provided that no Insurer Default shall
have occurred and be continuing), institute a Proceeding for the collection of
the sums so due and unpaid, and may prosecute such Proceeding to judgment or
final decree, and may enforce the same against the Issuer or any other obligor
upon the Notes and collect in the manner provided by law out of the property of
the Issuer or such other obligor, wherever situated, the monies adjudged or
decreed to be payable.

 

(c)                                  If an Event of Default occurs and is
continuing, the Indenture Trustee may, as more particularly provided in
Section 5.4, in its discretion, proceed to protect and enforce its rights and
the rights of the Noteholders and the Insurer by such appropriate Proceedings as
the Indenture Trustee shall deem most effective to protect and enforce such
rights, whether for the specific enforcement of any covenant or agreement in
this Indenture or in aid of the exercise of any power granted herein or to
enforce any other proper remedy or legal or equitable right vested in the
Indenture Trustee by this Indenture or by law.

 

(d)                                 If there shall be pending, relative to the
Issuer or any other obligor upon the Notes or any Person having or claiming an
ownership interest in the Trust Estate, Proceedings under Title 11 of the United
States Code or any other applicable federal or state bankruptcy, insolvency or
other similar law, or if a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or its property or such other
obligor or Person, or if there shall be pending any other

 

37

--------------------------------------------------------------------------------


 

comparable judicial Proceedings relative to the Issuer or any other obligor upon
the Notes, or to the creditors or property of the Issuer or such other obligor,
the Indenture Trustee, irrespective of whether the principal of any Notes shall
then be due and payable as therein expressed or by declaration or otherwise and
irrespective of whether the Indenture Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

 

(i)                                     to file and prove a claim or claims for
the whole amount of principal and interest, if any, owing and unpaid in respect
of the Notes and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Indenture Trustee (including any
claim for reasonable compensation to the Indenture Trustee and each predecessor
Indenture Trustee, and their respective agents, attorneys and counsel, and all
other amounts due and owing to the Indenture Trustee pursuant to Section 6.7)
and of the Noteholders allowed in such Proceedings;

 

(ii)                                  unless prohibited by applicable law and
regulations, to vote on behalf of the Noteholders in any election of a trustee,
a standby trustee or Person performing similar functions in any such
Proceedings;

 

(iii)                               to collect and receive any monies or other
property payable or deliverable on any such claims and to pay all amounts
received with respect to the claims of the Noteholders and of the Indenture
Trustee on their behalf; and

 

(iv)                              to file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee or the Noteholders allowed in any judicial proceedings
relative to the Issuer, its creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such Proceeding is hereby authorized by each of the Noteholders to make
payments to the Indenture Trustee and, in the event that the Indenture Trustee
shall consent to the making of payments directly to the Noteholders, to pay to
the Indenture Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Indenture Trustee and each predecessor Indenture Trustee,
and their respective agents, attorneys and counsel, and all other amounts due
and owing to the Indenture Trustee pursuant to Section 6.7.

 

(e)                                  Nothing herein contained shall be deemed to
authorize the Indenture Trustee to authorize or consent to or vote for or accept
or adopt on behalf of any Noteholder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder
thereof or to authorize the Indenture Trustee to vote in respect of the claim of
any Noteholder in any such proceeding except, as aforesaid, to vote for the
election of a trustee in bankruptcy or similar Person.

 

(f)                                    All rights of action and of asserting
claims under this Indenture, or under any of the Notes, may be enforced by the
Indenture Trustee without the possession of any of the Notes or the production
thereof in any trial or other Proceedings relative thereto, and any such action
or Proceedings instituted by the Indenture Trustee shall be brought in its own
name as trustee of an

 

38

--------------------------------------------------------------------------------


 

express trust, and any recovery of judgment, subject to the payment of the
expenses, disbursements and compensation of the Indenture Trustee, each
predecessor Indenture Trustee and their respective agents and attorneys, shall
be for the ratable benefit of the Noteholders.

 

(g)                                 In any Proceedings brought by the Indenture
Trustee (and also any Proceedings involving the interpretation of any provision
of this Indenture to which the Indenture Trustee shall be a party), the
Indenture Trustee shall be held to represent all the Noteholders, and it shall
not be necessary to make any Noteholder a party to any such Proceedings.

 

Section 5.4.                                Remedies.

 

(a)                                  If an Event of Default has occurred and is
continuing, the Indenture Trustee shall, at the direction of the Insurer (if no
Insurer Default has occurred and is continuing), or at the direction of the
Class A Noteholders evidencing not less than 66 2/3% of the Class A Note Balance
(if an Insurer Default has occurred and is continuing), take one or more of the
following actions as so directed (subject to Section 5.5):

 

(i)                                     institute Proceedings in its own name
and as trustee of an express trust for the collection of all amounts then
payable on the Class A Notes or under this Indenture with respect thereto,
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Issuer and any other obligor upon the Notes monies adjudged due;

 

(ii)                                  institute Proceedings from time to time
for the complete or partial foreclosure of this Indenture with respect to the
Trust Estate;

 

(iii)                               exercise any remedies of a secured party
under the Relevant UCC and take any other appropriate action under applicable
law to protect and enforce the rights and remedies of the Indenture Trustee and
the Class A Noteholders; or

 

(iv)                              sell the Trust Estate or any portion thereof
or rights or interest therein at one or more public or private sales called and
conducted in any manner permitted by law;

 

provided, however, that the Indenture Trustee may not sell or otherwise
liquidate the Trust Estate following an Event of Default unless: (A) if no
Insurer Default has occurred and is continuing, the Insurer so directs or
consents thereto; or if an Insurer Default has occurred, the Holders of 100% of
the Class A Notes (excluding Class A Notes held by the Depositor, the Seller,
the Servicer or any of their respective Affiliates) consent thereto; (B) the
proceeds of such sale or liquidation are sufficient to pay in full the Class A
Notes and all accrued but unpaid interest on the outstanding Class A Notes and
all amounts due to the Insurer under the Insurance Agreement and the Policy;
(C) if an Insurer Default has occurred and is continuing, the Indenture Trustee
determines that the Trust Estate will not continue to provide sufficient funds
for the payment of principal of and interest on each Class of Class A Notes as
they would have become due if the Class A Notes had not been declared due and
payable, and the Indenture Trustee obtains the consent of the Class A
Noteholders evidencing not less than 66 2/3% of the Class A Note Balance
(excluding Class A Notes held by the Depositor, the Seller, the Servicer or any
of their respective Affiliates), or (D) if no Insurer Default has occurred or is
continuing, the Insurer makes the determination specified in clause (C).  In
determining such sufficiency or insufficiency with respect to clauses (B) and
(C) above, the Indenture Trustee may, but need not,

 

39

--------------------------------------------------------------------------------


 

obtain and rely upon an opinion of an Independent investment banking or
accounting firm of national reputation as to the feasibility of such proposed
action and as to the sufficiency of the Trust Estate for such purpose.

 

(b)                                 (X) If the Indenture Trustee collects any
money or property pursuant to this Section 5.4 or (Y) if the Notes have been
accelerated in accordance with Section 5.2, the Indenture Trustee shall, in the
case of clause (X) from such money or property, or in the case of clause (Y)
from all funds available to it, pay such amounts in the following order of
priority:

 

(i)                                     to the Back-up Servicer, the Indenture
Trustee, the Custodian and the Owner Trustee, in its individual capacity,
respectively, any unpaid or unreimbursed fees and any out-of-pocket expenses
(including, but not limited to, attorneys’ fees and transition expenses);
provided that such expenses shall not exceed $50,000 in the aggregate per year
and $100,000 in the total aggregate;

 

(ii)                                  to the Servicer, all amounts due to the
Servicer as compensation pursuant to Sections 2.08 and 2.11 of the Servicing
Agreement;

 

(iii)                               to the Class A Note Payment Account, all
accrued but unpaid interest on each Class of Class A Notes, to be paid in
accordance with Section 2.8(f)(i);

 

(iv)                              to the Insurer, any insurance premiums due and
payable to the Insurer;

 

(v)                                 to the Class A Note Payment Account, the
aggregate outstanding principal balance of the Class A Notes, to be paid in
accordance with Section 2.8(f)(i);

 

(vi)                              to the Insurer, any unreimbursed payments
under the Policy plus accrued interest on any such payments at the rate set
forth in the Insurance Agreement and any other amounts due the Insurer under the
Insurance Agreement and the Policy;

 

(vii)                           to the Servicer (so long as First Investors
Servicing Corporation is not the Servicer), any and all unpaid expenses incurred
in connection with the re-liening of the Financed Vehicles;

 

(viii)                        to the Class B Note Payment Account, the
outstanding principal balance of the Class B Notes, to be paid in accordance
with Section 2.8(f)(ii);

 

(ix)                                to the Back-up Servicer, the Servicer, the
Insurer, the Indenture Trustee, the Custodian and the Owner Trustee, in its
individual capacity, respectively, any other amounts due and unpaid to such
party under this Indenture and the other Transaction Documents; and

 

(x)                                   to the Depositor Account any remaining
amounts for distribution in accordance with Section 5.2 of the Trust Agreement.

 

The Indenture Trustee may fix a record date and payment date for any payment to
Noteholders pursuant to this Section 5.4.  At least fifteen (15) days before
such record date, the Issuer shall

 

40

--------------------------------------------------------------------------------


 

mail to each Noteholder and the Indenture Trustee a notice that states the
record date, the payment date and the amount to be paid.

 

(c)                                  When the Class A Notes have been paid in
full, including all accrued and unpaid interest owing thereon, all amounts owing
the Insurer have been paid in full and the Policy has been returned for
cancellation, the rights of the Class A Noteholders under this Indenture and any
other Transaction Document, including, without limitation, with rights with
respect to the Trust Estate, shall automatically vest in the Class B
Noteholders.

 

Section 5.5.                                Optional Preservation of the
Contracts.

 

If the Notes have been declared to be due and payable under Section 5.2
following an Event of Default, and such declaration and its consequences have
not been rescinded and annulled, the Indenture Trustee may, but need not, elect
to maintain possession of the Trust Estate and apply proceeds as if there had
been no declaration of acceleration; provided, however, that the Total Available
Funds shall be applied in accordance with such declaration of acceleration in
the manner specified in Sections 3.5(d), (e), (f) and (g) of the Sale and
Allocation Agreement.  It is the desire of the parties hereto and the
Noteholders that there be at all times sufficient funds for the payment of
principal of and, if applicable, interest on the Notes, and the Indenture
Trustee shall take such desire into account when determining whether or not to
maintain possession of the Trust Estate.  In determining whether to maintain
possession of the Trust Estate, the Indenture Trustee may, but need not, obtain
and rely upon an opinion of an Independent investment banking or accounting firm
of national reputation as to the feasibility of such proposed action and as to
the sufficiency of the Trust Estate for such purpose.

 

Section 5.6.                                Limitation of Suits.

 

No Holder of any Note shall have any right to institute any Proceeding with
respect to this Indenture or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:

 

(a)                                  such Holder has previously given written
notice to the Indenture Trustee of a continuing Event of Default;

 

(b)                                 the Noteholders evidencing not less than 25%
of the Class A Note Balance have made written request to the Indenture Trustee
to institute such Proceeding in respect of such Event of Default in its own name
as Indenture Trustee hereunder;

 

(c)                                  such Holder or Holders have offered to the
Indenture Trustee reasonable indemnity against the costs, expenses and
liabilities to be incurred in complying with such request;

 

(d)                                 the Indenture Trustee for sixty (60) days
after its receipt of such notice, request and offer of indemnity has failed to
institute such Proceedings;

 

(e)                                  no direction inconsistent with such written
request has been given to the Indenture Trustee during such 60-day period by the
Noteholders evidencing not less than 51% of the Class A Note Balance; and

 

41

--------------------------------------------------------------------------------


 

(f)                                    an Insurer Default has occurred and is
continuing.

 

It is understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or to obtain or to seek to obtain priority or preference over any
other Noteholders or to enforce any right under this Indenture, except in the
manner herein provided.

 

In the event the Indenture Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Noteholders, each evidencing
less than 51% of the Class A Note Balance, the Indenture Trustee in its sole
discretion may determine what action, if any, shall be taken, notwithstanding
any other provisions of this Indenture.

 

Section 5.7.                                Unconditional Rights of Noteholders
to Receive Principal and Interest.

 

Notwithstanding any other provisions in this Indenture, the Holder of any Note
shall have the right, which is absolute and unconditional, to receive payment of
the principal of and, with respect to the Class A Notes, interest, if any, on
such Note on or after the respective due dates thereof expressed in such Note or
in this Indenture (or, in the case of redemption, on or after the Redemption
Date) and to institute suit for the enforcement of any such payment, and such
right shall not be impaired without the consent of such Holder.

 

Section 5.8.                                Restoration of Rights and Remedies.

 

If the Indenture Trustee, the Insurer or any Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Indenture Trustee, the Insurer or such Noteholder,
then and in every such case the Issuer, the Indenture Trustee, the Insurer and
the Noteholders shall, subject to any determination in such Proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Noteholders
shall continue as though no such Proceeding had been instituted.

 

Section 5.9.                                Rights and Remedies Cumulative
Rights.

 

No right or remedy herein conferred upon or reserved to the Indenture Trustee,
the Insurer or the Noteholders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

Section 5.10.                         Delay or Omission Not a Waiver.

 

No delay or omission of the Indenture Trustee, the Insurer or any Holder of any
Note to exercise any right or remedy accruing upon any Default or Event of
Default shall impair any such right or remedy or constitute a waiver of any such
Default or Event of Default or any

 

42

--------------------------------------------------------------------------------


 

acquiescence therein.  Every right and remedy given by this Article V or by law
to the Indenture Trustee, the Insurer or the Noteholders may be exercised from
time to time, and as often as may be deemed expedient, by the Indenture Trustee,
the Insurer or the Noteholders, as the case may be.

 

Section 5.11.                         Control by Noteholders.

 

The Class A Noteholders evidencing not less than 51% of the Class A Note Balance
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Indenture Trustee with respect to the
Notes or exercising any trust or power conferred on the Indenture Trustee;
provided, however, that:

 

(a)                                  such direction shall not be in conflict
with any rule of law or with this Indenture;

 

(b)                                 subject to the express terms of Section 5.4,
any direction to the Indenture Trustee to sell or liquidate the Trust Estate
shall be by the Class A Noteholders evidencing not less than 100% of the Class A
Note Balance;

 

(c)                                  if the conditions set forth in Section 5.5
have been satisfied and the Indenture Trustee elects to retain the Trust Estate
pursuant to such section, then any direction to the Indenture Trustee by the
Noteholders evidencing less than 100% of the Class A Note Balance to sell or
liquidate the Trust Estate shall be of no force and effect;

 

(d)                                 the Indenture Trustee may take any other
action deemed proper by the Indenture Trustee that is not inconsistent with such
direction; and

 

(e)                                  an Insurer Default shall have occurred and
is continuing.

 

Notwithstanding the rights of Noteholders set forth in this Section 5.11,
subject to Section 6.1, the Indenture Trustee need not take any action that it
reasonably believes might involve it in costs, expenses and liabilities for
which it will not be adequately indemnified or might materially and adversely
affect the rights of any Class A Noteholders not consenting to such action.

 

Section 5.12.                         Waiver of Past Defaults.

 

Prior to the declaration of the acceleration of the maturity of the Notes as
provided in Section 5.2, the Insurer (if no Insurer Default shall have occurred
and be continuing) or the Noteholders evidencing not less than 51% of the
Class A Note Balance, with the consent of the Insurer (if no Insurer Default
shall have occurred and be continuing), may waive any past Default or Event of
Default and its consequences except a Default or Event of Default (a) in the
payment of principal of or interest on any Class of Class A Notes or (b) in
respect of a covenant or provision hereof that cannot be amended, supplemented
or modified without the consent of all the Holders.  Upon any such waiver, the
Issuer, the Indenture Trustee, the Insurer and the Holders shall be restored to
their former positions and rights hereunder, respectively, but no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereto.  Upon any such waiver, such Default or Event of
Default shall cease to exist and be deemed to have been cured and not to have
occurred, and any Event of Default arising

 

43

--------------------------------------------------------------------------------


 

therefrom shall be deemed to have been cured and not to have occurred, for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereto.

 

Section 5.13.                         Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Indenture Trustee for
any action taken, suffered or omitted by it as Indenture Trustee, the filing by
any party litigant in such suit of an undertaking to pay the costs of such suit,
and that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; provided, however, that the provisions of this Section 5.13 shall not
apply to (a) any suit instituted by the Indenture Trustee, (b) any suit
instituted by any Noteholder or group of Noteholders, in each case holding Notes
evidencing in the aggregate more than 10% of the Class A Note Balance or (c) any
suit instituted by any Noteholder for the enforcement of the payment of
principal of or, with respect to the Class A Notes, interest on any Note on or
after the respective due dates expressed in such Note and in this Indenture (or,
in the case of redemption, on or after the Redemption Date).

 

Section 5.14.                         Waiver of Stay or Extension Laws.

 

The Issuer covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, or plead or in any manner whatsoever, claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, that may affect the covenants or the performance
of this Indenture, and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it shall not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

Section 5.15.                         Action on Notes.

 

The Indenture Trustee’s right to seek and recover judgment on the Notes or under
this Indenture shall not be affected by the seeking, obtaining or application of
any other relief under or with respect to this Indenture.  Neither the lien of
this Indenture nor any rights or remedies of the Indenture Trustee or the
Noteholders shall be impaired by the recovery of any judgment by the Indenture
Trustee against the Issuer or by the levy of any execution under such judgment
upon any portion of the Trust Estate or upon any of the assets of the Issuer. 
Any money or property collected by the Indenture Trustee shall be applied in
accordance with Section 5.4(b).

 

Section 5.16.                         Performance and Enforcement of Certain
Obligations.

 

(a)                                  Promptly following a request from the
Indenture Trustee to do so, and at the Administrator’s expense, the Issuer shall
take all such lawful action as the Indenture Trustee may request to compel or
secure the performance and observance by the Servicer of its obligations to the
Issuer under or in connection with the Sale and Allocation Agreement or by the
Seller and

 

44

--------------------------------------------------------------------------------


 

the Issuer of each of its obligations under or in connection with the Servicing
Agreement, and to exercise any and all rights, remedies, powers and privileges
lawfully available to the Issuer under or in connection with the Sale and
Allocation Agreement to the extent and in the manner directed by the Indenture
Trustee, including the transmission of notices of default on the part of the
Seller or the Servicer thereunder and the institution of legal or administrative
actions or proceedings to compel or secure performance by the Seller or the
Servicer of each of their obligations under the Sale and Allocation Agreement.

 

(b)                                 If an Event of Default has occurred and is
continuing, the Indenture Trustee may with prior written consent of the Insurer
(provided that no Insurer Default has occurred and is continuing), and at the
direction (which direction shall be in writing or by telephone (confirmed in
writing promptly thereafter)) of the Class A Noteholders evidencing not less
than 66 2/3% of the Class A Note Balance (with the prior written consent of the
Insurer, or, at the direction of the Insurer, in each case provided that no
Insurer Default has occurred and is continuing) shall, exercise all rights,
remedies, powers, privileges and claims of the Issuer against the Servicer under
or in connection with the Sale and Allocation Agreement or against the Servicer
under or in connection with the Servicing Agreement, including the right or
power to take any action to compel or secure performance or observance by the
Seller or the Servicer, as the case may be, of each of their obligations to the
Issuer thereunder and to give any consent, request, notice, direction, approval,
extension or waiver under the Sale and Allocation Agreement or the Servicing
Agreement, as the case may be, and any right of the Issuer to take such action
shall be suspended.

 

Article VI

The Indenture Trustee

 

Section 6.1.                                Duties of Indenture Trustee.

 

(a)                                  If an Event of Default has occurred and is
continuing, the Indenture Trustee shall exercise the rights and powers vested in
it by this Indenture and use the same degree of care and skill in their exercise
as a prudent person would exercise or use under the circumstances in the conduct
of such Person’s own affairs.

 

(b)                                 Except upon the occurrence and during the
continuation of an Event of Default:

 

(i)                                     the Indenture Trustee undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture and no implied covenants or obligations shall be read into this
Indenture against the Indenture Trustee; and

 

(ii)                                  in the absence of bad faith on its part,
the Indenture Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon certificates or
opinions furnished to the Indenture Trustee and, if required by the terms of
this Indenture, conforming to the requirements of this Indenture; provided,
however, that the Indenture Trustee shall examine the certificates and opinions
to determine whether or not they conform to the requirements of this Indenture.

 

45

--------------------------------------------------------------------------------


 

(c)                                  The Indenture Trustee may not be relieved
from liability for its own negligent action, its own gross negligent failure to
act or its own willful misconduct, except that:

 

(i)                                     this paragraph does not limit the effect
of paragraph (b) of this Section 6.1;

 

(ii)                                  the Indenture Trustee shall not be liable
for any error of judgment made in good faith by a Responsible Officer unless it
is proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts; and

 

(iii)                               the Indenture Trustee shall not be liable
with respect to any action it takes or omits to take in good faith in accordance
with a direction received by it pursuant to Section 5.11.

 

(d)                                 Every provision of this Indenture that in
any way relates to the Indenture Trustee is subject to paragraphs (a), (b),
(c) and (g) of this Section 6.1.

 

(e)                                  The Indenture Trustee shall not be liable
for interest on any money received by it except as the Indenture Trustee may
agree in writing with the Issuer.

 

(f)                                    Money held in trust by the Indenture
Trustee need not be segregated from other funds except to the extent required by
law or the terms of this Indenture or the Sale and Allocation Agreement.

 

(g)                                 No provision of this Indenture shall require
the Indenture Trustee to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers hereunder if the Indenture Trustee shall
have reasonable grounds to believe that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it.

 

(h)                                 Every provision of this Indenture relating
to the conduct or affecting the liability of or affording protection to the
Indenture Trustee shall be subject to the provisions of this Section 6.1.

 

(i)                                     The Indenture Trustee shall not be
charged with knowledge of any Event of Default unless either (i) a Responsible
Officer shall have actual knowledge of such Event of Default or (ii) written
notice of such Event of Default shall have been given to the Indenture Trustee
in accordance with the provisions of this Indenture.

 

Section 6.2.                                Rights of Indenture Trustee.

 

(a)                                  The Indenture Trustee may rely on any
document believed by it to be genuine and to have been signed or presented by
the proper Person.

 

(b)                                 Before the Indenture Trustee acts or
refrains from acting, it may require an Issuer’s Certificate or an Opinion of
Counsel.  The Indenture Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on an Issuer’s Certificate or Opinion of
Counsel unless it is proved that the Indenture Trustee was negligent in such
reliance.

 

46

--------------------------------------------------------------------------------


 

(c)                                  The Indenture Trustee may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys or a custodian or nominee, and the
Indenture Trustee shall not be responsible for any misconduct or negligence on
the part of, or for the supervision of, any such agent, attorney, custodian or
nominee appointed with due care by it hereunder.

 

(d)                                 The Indenture Trustee shall not be liable
for any action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers; provided, however, that such action
or omission by the Indenture Trustee does not constitute willful misconduct,
negligence or bad faith.

 

(e)                                  The Indenture Trustee may consult with
counsel, and the advice or opinion of counsel with respect to legal matters
relating to this Indenture and the Notes shall be full and complete
authorization and protection from liability in respect to any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

 

(f)                                    The Indenture Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction.

 

(g)                                 The Indenture Trustee shall not be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture or other paper or document, but the Indenture
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Indenture Trustee shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer, personally or by agent or
attorney.

 

(h)                                 Except where the Transaction Documents
specifically state otherwise, the Indenture Trustee, provided it has sent out
notices in accordance with the applicable Transaction Document and is otherwise
acting in accordance with the Transaction Documents, may act as directed by the
majority of the outstanding Noteholders responding in writing to such request
for amendment or written direction; provided, however, that the Noteholders
representing at least 51% of the Class A Note Balance as of the time such voting
response is due back to the Indenture Trustee must have responded in writing to
the Indenture Trustee’s notice to amend or for written direction.  In addition,
the Indenture Trustee shall not have any liability to any Noteholder or Note
Owner with respect to any action taken pursuant to such notice if the Noteholder
or Note Owner does not respond to such notice within the time period set forth
in such notice.  By acceptance of a Note, each Noteholder and Note Owner is
deemed to agree to the foregoing provisions.

 

47

--------------------------------------------------------------------------------


 

Section 6.3.                                Individual Rights of Indenture
Trustee.

 

The Indenture Trustee, in its individual or any other capacity, may become the
owner or pledgee of Notes and may otherwise deal with the Issuer or its
Affiliates with the same rights it would have if it were not Indenture Trustee. 
Any Paying Agent, Note Registrar, co-registrar or co-paying agent hereunder may
do the same with like rights.

 

Section 6.4.                                Indenture Trustee’s Disclaimer.

 

The Indenture Trustee (a) shall not be responsible for, and makes no
representation as to, the validity or adequacy of this Indenture or the Notes
and (b) shall not be accountable for the Issuer’s use of the proceeds from the
Notes or responsible for any statement of the Issuer in this Indenture or in any
document issued in connection with the sale of the Notes or in the Notes other
than the Indenture Trustee’s certificate of authentication.

 

Section 6.5.                                Notice of Default.

 

If a Default occurs and is continuing and if it is known to a Responsible
Officer of the Indenture Trustee, the Indenture Trustee shall mail to each
Noteholder notice of such Default within ninety (90) days after it occurs. 
Except in the case of a Default in payment of principal of or interest, as
applicable, on any Note (including payments pursuant to the mandatory redemption
provisions of such Note), the Indenture Trustee may withhold the notice if and
so long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of Noteholders.

 

Section 6.6.                                Reports by Indenture Trustee to
Holders.

 

(a)                                  The Indenture Trustee shall deliver, within
a reasonable period of time after the end of each calendar year, to each Person
who at any time during such calendar year was a Noteholder, such information as
may be required to enable such Person to prepare its federal and state income
tax returns.

 

(b)                                 The Indenture Trustee shall deliver, within
a reasonable period of time after the end of each calendar year, to all
Noteholders and the Insurer a brief report relating to (i) its eligibility and
qualification to continue as Indenture Trustee pursuant to the terms of this
Indenture, (ii) any amounts advanced by it under this Indenture, (iii) the
amount, interest rate and maturity date of any material indebtedness owing by
the Issuer to the Indenture Trustee in its individual capacity, (iv) the
property and funds physically held by the Indenture Trustee and (v) any action
taken by the Indenture Trustee that materially affects the Notes which has not
been previously reported.

 

Section 6.7.                                Compensation and Indemnity.

 

(a)                                  The Issuer shall pay to the Indenture
Trustee from time to time reasonable compensation for its services in accordance
with Section 3.5(d) of the Sale and Allocation Agreement and the Indenture
Trustee Fee Letter and, to the extent such amounts are not promptly paid by the
Issuer, the Issuer shall cause the Administrator to pay such amounts in
accordance with the Administration Agreement.  The Indenture Trustee’s
compensation shall not

 

48

--------------------------------------------------------------------------------


 

be limited by any law on compensation of a trustee of an express trust.  The
Issuer shall, or shall cause the Administrator to, reimburse the Indenture
Trustee for all expenses reasonably incurred or made by it, including costs of
collection, in addition to the compensation for its services; provided, however,
that neither the Issuer nor the Administrator need reimburse the Indenture
Trustee for any expense incurred through the Indenture Trustee’s willful
misconduct, negligence, or bad faith.  Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of the
Indenture Trustee’s agents, counsel, accountants and experts.  The Issuer shall,
or shall cause the Administrator to, indemnify the Indenture Trustee and the
Custodian against any and all loss, liability or expense (including attorneys’
fees) (collectively, together with the amounts specified as “Losses” in
Section 6A.3(d), the “Losses”) incurred by it in connection with the
administration of this trust and the performance of its duties hereunder;
provided, however, that neither the Issuer nor the Administrator need indemnify
the Indenture Trustee or the Custodian for any such loss, liability or expense
incurred through the Indenture Trustee’s or Custodian’s willful misconduct,
negligence, or bad faith, as applicable.  The Indenture Trustee or Custodian
shall notify the Issuer and the Administrator promptly of any claim for which it
may seek indemnity.  Any failure by the Indenture Trustee or the Custodian to so
notify the Issuer and the Administrator shall not, however, relieve the Issuer
or the Administrator of its obligations hereunder.  The Issuer shall, or shall
cause the Servicer to, defend any such claim, and the Indenture Trustee or the
Custodian, as applicable, may have separate counsel and the Issuer shall, or
shall cause the Servicer to, pay the fees and expenses of such counsel. 
Notwithstanding the foregoing, Losses shall be paid pursuant to this Section 6.7
by the Issuer solely from amounts in excess of funds necessary to pay all
outstanding interest and principal due to the Noteholders and all other amounts
payable in accordance with the priorities set forth in Section 3.5(d) of the
Sale and Allocation Agreement and shall in any case be nonrecourse as to the
Issuer and, to the extent funds are not so available to pay any Losses when due
and owing, the claims relating thereto shall not constitute a claim (as defined
in Section 101 of Title 11 of the United States Bankruptcy Code) against the
Issuer but shall continue to accrue.  Each party hereto agrees that the payment
of any claim of any such party in respect of Losses payable by the Issuer shall
be subordinated to the payment in full of all outstanding interest and principal
due to each Class of Class A Noteholders.

 

(b)                                 Notwithstanding the foregoing, the Indenture
Trustee and the Custodian will not be liable:

 

(i)                                     for any error of judgment made by it in
good faith unless it is proved that the Indenture Trustee or the Custodian, as
applicable, was negligent in ascertaining the pertinent facts;

 

(ii)                                  for any action it takes or omits to take
in good faith in accordance with directions received by it from the requisite
percentage of Noteholders in accordance with the terms herein or in the other
applicable Transaction Documents; or

 

(iii)                               for interest on any money received by the
Indenture Trustee except as the Indenture Trustee and the Issuer may agree in
writing.

 

(c)                                  The Issuer’s payment obligations to the
Indenture Trustee pursuant to this Section 6.7 shall survive the resignation or
removal of the Indenture Trustee and the discharge of this

 

49

--------------------------------------------------------------------------------


 

Indenture.  When the Indenture Trustee incurs expenses after the occurrence of a
Default specified in Section 5.1(e) or (i) with respect to the Issuer, the
expenses are intended to constitute expenses of administration under Title 11 of
the United States Code or any other applicable federal or state bankruptcy,
insolvency or similar law.

 

Section 6.8.                                Replacement of Indenture Trustee.

 

(a)                                  No resignation or removal of the Indenture
Trustee, and no appointment of a successor Indenture Trustee, shall become
effective until either (i) the acceptance of appointment by the successor
Indenture Trustee acceptable to the Insurer and payment of fees and expenses
owed to the outgoing Indenture Trustee pursuant to this Section 6.8 and
Section 6.7 or (ii) the Notes have been paid and discharged in full in
accordance with Section 4.2 of this Indenture and all amounts received, if any,
in connection with the payment and discharge of the Notes have been distributed
to the Noteholders.  The Indenture Trustee may resign at any time by so
notifying the Issuer and the Insurer.  The Insurer, provided an Insurer Default
shall not have occurred and be continuing, or the Noteholders evidencing not
less than 51% of the Class A Note Balance (with the prior written consent of the
Insurer (provided that no Insurer Default has occurred and is continuing)) may
remove the Indenture Trustee without cause by so notifying the Indenture Trustee
and the Issuer and shall appoint a successor Indenture Trustee.  The Issuer
shall remove the Indenture Trustee if:

 

(A)                              the Indenture Trustee fails to comply with
Section 6.10;

 

(B)                                an Insolvency Event occurs with respect to
the Indenture Trustee;

 

(C)                                a receiver or other public officer takes
charge of the Indenture Trustee or its property; or

 

(D)                               the Indenture Trustee otherwise becomes
incapable of acting.

 

If (a) the Indenture Trustee resigns or is removed, (b) the Class A Noteholders
fail to appoint a successor Indenture Trustee acceptable to the Insurer
(provided that no Insurer Default has occurred and is continuing) following the
removal of the Indenture Trustee without cause or (c) if a vacancy exists in the
office of Indenture Trustee for any reason (the Indenture Trustee in such event
being referred to herein as the retiring Indenture Trustee), the Issuer shall
promptly appoint a successor Indenture Trustee acceptable to the Insurer
(provided that no Insurer Default has occurred and is continuing).

 

(b)                                 Any successor Indenture Trustee shall
deliver a written acceptance of its appointment to the retiring Indenture
Trustee, the Insurer and the Issuer.  Upon delivery of such written acceptance,
the resignation or removal of the retiring Indenture Trustee shall become
effective and the successor Indenture Trustee shall have all the rights, powers
and duties of the Indenture Trustee under this Indenture.  The successor
Indenture Trustee shall mail a notice of its succession to the Noteholders.  The
retiring Indenture Trustee shall promptly transfer all property held by it as
Indenture Trustee to the successor Indenture Trustee.

 

(c)                                  If a successor Indenture Trustee does not
take office within sixty (60) days after the retiring Indenture Trustee resigns
or is removed, the retiring Indenture Trustee, the Issuer or

 

50

--------------------------------------------------------------------------------


 

the Noteholders evidencing not less than 51% of the Class A Note Balance may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee.  If the Indenture Trustee fails to comply with Section 6.10,
any Noteholder may petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

 

(d)                                 Notwithstanding the replacement of the
Indenture Trustee pursuant to this Section 6.8, the Issuer’s and the
Administrator’s obligations under Section 6.7 shall continue for the benefit of
the retiring Indenture Trustee.

 

Section 6.9.                                Successor Indenture Trustee.

 

(a)                                  If the Indenture Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation or banking association without
any further act shall be the successor Indenture Trustee; provided, however,
that such corporation or banking association must be otherwise qualified and
eligible under Section 6.10.  The Indenture Trustee shall provide the Rating
Agencies and the Insurer with prior written notice of any such transaction.

 

(b)                                 If at the time such successor or successors
by consolidation, merger or conversion to the Indenture Trustee shall succeed to
the trusts created by this Indenture any of the Notes shall have been
authenticated but not delivered, any such successor to the Indenture Trustee may
adopt the certificate of authentication of any predecessor trustee and deliver
such Notes so authenticated, and in case at that time any of the Notes shall not
have been authenticated, any such successor to the Indenture Trustee may
authenticate such Notes either in the name of any predecessor trustee or in the
name of the successor to the Indenture Trustee.  In all such cases such
certificates shall have the full force which the Notes or this Indenture provide
that the certificate of the Indenture Trustee shall have.

 

Section 6.10.                         Eligibility; Disqualification.

 

(a)                                  Notwithstanding any other provisions of
this Indenture, at any time, for the purpose of meeting any legal requirement of
any jurisdiction in which any part of the Trust Estate may at the time be
located, the Indenture Trustee shall have the power and may execute and deliver
an instrument to appoint one or more Persons to act as a co-trustee or
co-trustees, jointly with the Indenture Trustee, or separate trustee or separate
trustees, of all or any part of the Trust Estate, and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders, such title to
the Trust Estate, or any part hereof, and, subject to the other provisions of
this Section 6.10, such powers, duties, obligations, rights and trusts as the
Indenture Trustee may consider necessary or desirable.  No co-trustee or
separate trustee under this Indenture shall be required to meet the terms of
eligibility as a successor trustee under this Section 6.10 and no notice of the
appointment of any co-trustee or separate trustee shall be required under
Section 6.8.

 

(b)                                 Each separate trustee and co-trustee shall,
to the extent permitted by law, be appointed and act subject to the following
provisions and conditions:

 

51

--------------------------------------------------------------------------------


 

(i)                                     all rights, powers, duties and
obligations conferred or imposed upon the Indenture Trustee shall be conferred
or imposed upon and exercised or performed by the Indenture Trustee and such
separate trustee or co-trustee jointly (it being understood that such separate
trustee or co-trustee shall not be authorized to act separately without the
Indenture Trustee joining in such act), except to the extent that under any law
of any jurisdiction in which any particular act or acts are to be performed the
Indenture Trustee shall be incompetent or unqualified to perform such act or
acts, in which event such rights, powers, duties and obligations (including the
holding of title to the Trust Estate or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Indenture Trustee;

 

(ii)                                  no trustee under this Indenture shall be
personally liable by reason of any act or omission of any other trustee under
this Indenture; and

 

(iii)                               the Indenture Trustee may at any time accept
the resignation of or remove any separate trustee or co-trustee.

 

(c)                                  Any notice, request or other writing given
to the Indenture Trustee shall be deemed to have been given to each of the then
separate trustees and co-trustees as effectively as if given to each of them. 
Every instrument appointing any separate trustee or co-trustee shall refer to
this Indenture and the conditions of this Article VI.  Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with
the estates or property specified in its instrument of appointment, either
jointly with the Indenture Trustee or separately, as may be provided therein,
subject to all the provisions of this Indenture, specifically including every
provision of this Indenture relating to the conduct of, affecting the liability
of, or affording protection to, the Indenture Trustee.  Each such instrument
shall be filed with the Indenture Trustee.

 

(d)                                 Any separate trustee or co-trustee may at
any time constitute the Indenture Trustee its agent or attorney-in-fact with
full power and authority, to the extent permitted by law, to do any lawful act
under or in respect of this Indenture on its behalf and in its name.  If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Indenture Trustee, to the extent permitted by
law, without the appointment of a new or successor trustee.

 

(e)                                  The Indenture Trustee or its parent shall
have a combined capital, surplus and undivided profits of at least $50,000,000
as set forth in its most recent published annual report of condition and shall
have a long-term debt rating of investment grade by each of the Rating Agencies
or shall otherwise be acceptable to each of the Rating Agencies and the Insurer
(provided that no Insurer Default has occurred and is continuing).

 

Article VI-A

 

Section 6A.1                          Possession of Contract Files by the
Custodian.

 

(a)                                  Delivery of Contract Files.  The Issuer
hereby covenants and agrees with the Indenture Trustee to deliver or cause to be
delivered to the Custodian all Contract Files (i) related to Contracts sold to
the Issuer on the Closing Date no later than the Closing Date and (ii) related

 

52

--------------------------------------------------------------------------------


 

to Contracts sold to the Issuer on an Additional Contract Purchase Date, no
later than such Additional Contract Purchase Date.  The Custodian shall
continuously hold the Contract Files (i) in trust for, and as bailee of, the
Indenture Trustee and as bailee for the Issuer for purposes of establishing the
Issuer’s ownership thereof, (ii) for purposes of perfecting the Indenture
Trustee’s security interest therein, to the extent available under applicable
law, for the benefit of the Noteholders and the Insurer, and establishing the
Issuer’s ownership thereof subject to such security interest, (iii) to restrict
the possession thereof by any other person except as permitted in accordance
with the terms of this Article VI-A, and (iv) subject to and in accordance with
the terms and provisions of this
Article VI-A.

 

(b)                                 Subject to the terms and conditions hereof,
the Indenture Trustee and the Issuer hereby appoint Wells Fargo Bank, National
Association, as Custodian, and Wells Fargo Bank, National Association hereby
accepts such appointment, to act as custodian and bailee of the Issuer and the
Indenture Trustee, for the benefit of the Noteholders and the Insurer, for
purposes of Article 9 of the Relevant UCC, to maintain custody of the Contract
Files until the Servicer shall have delivered a release with respect to any such
Contract Files in accordance with the terms of the Servicing Agreement.

 

(c)                                  The Custodian will promptly report to the
Indenture Trustee and the Insurer any failure on its part to hold the Contract
Files as herein provided and promptly take appropriate action to remedy any such
failure.

 

(d)                                 The Custodian shall (i) maintain in effect a
fidelity bond and errors and omissions insurance, affording coverage to such
employees, directors, officers and other Persons acting on the Custodian’s
behalf and in an amount customary for custodians of automobile loans similar to
the Contracts or (ii) self-insure at levels and in a manner acceptable to the
Insurer.

 

(e)                                  Custody.  All Contract Files held by the
Custodian under this Indenture shall be placed by the Issuer in a separate file
for each Contract File, properly fastened or secured.

 

(f)                                    Inventory of Contract Files.  At the time
of delivery by or on behalf of the Issuer to the Custodian of any Contract File
or other documents related to a Contract, the Issuer shall also deliver a list
in an electronic format acceptable to the Custodian (the “File Number List”) of
Contract File numbers (the “File Numbers”).  The Custodian shall check the File
Numbers of the Contract Files delivered pursuant to this Indenture and certify
to the Seller, the Insurer, the Issuer and the Indenture Trustee in writing
within 48 hours after delivery of the File Number List, that it has received all
the Contract Files corresponding to the File Number List.  If upon examination
of the Contract Files, the Custodian determines that it does not have all the
Contract Files on the File Number List, the Custodian shall promptly give
written notice of the same to the Indenture Trustee, the Insurer, the Issuer and
the Seller.

 

(g)                                 Possession of Contract Files.  Without any
limitation of Section 6A.1(a) or (b) hereof, following the Custodian’s receipt
of each Contract File, the Custodian shall retain possession and custody
thereof, subject to the terms of this Indenture, for the exclusive benefit of,
in trust for, and as bailee of, the Indenture Trustee and for purposes (i) of
perfecting the Indenture Trustee’s security interest therein, to the extent
available under applicable law, for the benefit of the Noteholders and the
Insurer and as bailee of the Issuer for purposes of establishing

 

53

--------------------------------------------------------------------------------


 

the Issuer’s ownership thereof and (ii) of restricting the possession thereof by
any person except as permitted in accordance with the terms of this Article,
until and unless such security interest in any Contract File is released
pursuant to the terms of Section 6A.2 hereof.  Upon such receipt the Custodian
shall also make appropriate notations in the Custodian’s books and records
reflecting that the Contract File has been pledged to the Indenture Trustee for
the benefit of the Noteholders and the Insurer and that the Indenture Trustee
has acquired and holds a security interest therein.  Notwithstanding any other
provisions of this Indenture, the Custodian shall not at any time exercise or
seek to enforce any claim, right or remedy, including any statutory or common
law rights of set-off, that it might otherwise have against all or any of the
Contract Files or related documents or the proceeds thereof.

 

Section 6A.2                          Release of Contract Files by the
Custodian.

 

(a)                                  The Custodian shall promptly release any
Contract File then held by it to the Servicer upon receipt of (i) a written
request for release of such Contract File signed by an Authorized Officer of the
Servicer in the form attached hereto as Exhibit D or (ii) an email request by an
Authorized Officer of the Servicer containing the information described in
Exhibit D, followed by a signed copy of such Exhibit D; provided, however, that
the Custodian shall be deemed to have received proper instructions with respect
to the Contract Files upon its receipt of such a written or emailed request from
an Authorized Officer of the Servicer.  “Authorized Officer of the Servicer”
shall mean an officer certified by the Secretary of the Servicer as an officer
who is authorized to give instructions to the Custodian as set forth on a
certificate delivered to the Custodian, the Issuer, the Insurer and the
Indenture Trustee on the Closing Date or on any such subsequent certificate
delivered to the Custodian, the Issuer, the Insurer and the Indenture Trustee.

 

(b)                                 The Custodian shall promptly deliver to the
Indenture Trustee or its designee any or all Contract Files in the Custodian’s
custody upon the written request of an Authorized Officer of the Indenture
Trustee.  The Indenture Trustee shall provide the Issuer, the Insurer and the
Servicer with a copy of any such request delivered to the Custodian.  Written
instructions as to the method of shipment and shipper(s) the Custodian is
directed to utilize in connection with the delivery of Contract Files in the
performance of the Custodian’s duties hereunder shall be delivered by the
Indenture Trustee to the Custodian prior to any shipment of Contract Files
pursuant to the request of Indenture Trustee hereunder.  The Indenture Trustee
will arrange for the provision of such services at the cost and expense of the
Issuer (or, at the Custodian’s option, the Custodian shall be reimbursed by the
Issuer for all costs and expenses incurred by the Custodian consistent with such
instructions (it being understood that any such reimbursement shall be paid in
accordance with the priorities set forth in Section 3.5(d) of the Sale and
Allocation Agreement)) and will maintain such insurance against loss or damage
to the Contract Files as the Indenture Trustee and the Servicer reasonably deem
appropriate.  “Authorized Officer of the Indenture Trustee” shall mean an
officer certified by the Secretary of the Indenture Trustee as an officer who is
authorized to give instructions to the Custodian as set forth on a certificate
delivered to the Custodian, the Issuer and the Insurer on the Closing Date or on
any such subsequent certificate delivered to the Custodian, the Issuer and the
Insurer.

 

54

--------------------------------------------------------------------------------


 

Section 6A.3                          Regarding the Custodian.

 

(a)                                  The Custodian undertakes to perform only
such duties as are expressly set forth herein.

 

(b)                                 The Custodian may rely and shall be
protected in acting or refraining from acting upon any written notice,
instruction or request furnished to it hereunder and believed by it to be
genuine and to have been signed or presented by the proper party or parties. 
The Custodian shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document.  The Custodian shall have no
duty to verify the authenticity, genuineness or conformity to the requirements
of this Indenture of any Contract Files or related documents delivered to it
hereunder, or to determine whether the materials included in any Contract File
conform to the requirements hereof.

 

(c)                                  The Custodian shall not be liable for any
action taken or omitted by it in good faith unless a court of competent
jurisdiction determines that the Custodian’s willful misconduct, gross
negligence or bad faith was the primary cause of any loss to the Issuer, the
Insurer or the Indenture Trustee.  In the administration of the custodial
account hereunder, the Custodian may execute any of its powers and perform its
duties hereunder directly or through agents or attorneys and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it.  The Custodian shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the advice of counsel.

 

(d)                                 The Issuer agrees to indemnify and hold the
Custodian and its directors, officers, agents and employees (collectively the
“Indemnitees”) harmless from and against any and all claims, liabilities,
losses, damages, fines, penalties, and expenses, including out-of-pocket and
incidental expenses and legal fees and expenses (collectively, together with the
amounts specified as “Losses” pursuant to Section 6.7(a), the “Losses”) that may
be imposed on, incurred by, or asserted against, the Indemnitees or any of them
for following any instructions or other directions upon which the Custodian is
authorized to rely pursuant to the terms of this Indenture (it being understood
that such Losses shall be paid pursuant to Section 3.5(d) of the Sale and
Allocation Agreement).

 

(e)                                  In addition to and not in limitation of
paragraph (d) immediately above, the Issuer also agrees to indemnify and hold
the Indemnitees and each of them harmless from and against any and all Losses
that may be imposed on, incurred by, or asserted against, the Indemnitees or any
of them in connection with or arising out of the Custodian’s performance under
this Indenture, provided the Indemnitees have not acted with gross negligence or
bad faith or engaged in willful misconduct or breach of contract (it being
understood that such Losses shall be paid pursuant to Section 3.5(d) of the Sale
and Allocation Agreement).

 

(f)                                    The duties and responsibilities of the
Custodian hereunder shall be determined solely by the express provisions of this
Indenture, and no other or further duties or responsibilities shall be implied. 
The Custodian shall not have any liability under, nor duty to inquire into the
terms and provisions of, any agreement or instructions, other than as
specifically required by this Indenture.

 

55

--------------------------------------------------------------------------------


 

(g)                                 The Custodian shall not incur any liability
for following the instructions herein contained or expressly provided for, or
written instructions given by the parties hereto in accordance with the express
provisions hereof.

 

(h)                                 In the event that the Custodian shall be
uncertain as to its duties or rights hereunder or shall receive instructions,
claims or demands from any party hereto which, in its opinion, conflict with any
of the provisions of this Indenture, it shall be entitled to refrain from taking
any action and its sole obligation shall be to request definitive instructions
from the other parties hereto and to keep safely all property held in custody
until it shall be directed otherwise in writing by all of the other parties
hereto or by a final order or judgment of a court of competent jurisdiction.

 

(i)                                     Any corporation or association into
which the Custodian in its individual capacity may be merged or converted or
with which it may be consolidated, or any corporation or association resulting
from any merger, conversion or consolidation to which the Custodian in its
individual capacity shall be a party, or any corporation or association to which
all or substantially all of the corporate trust business of the Custodian in its
individual capacity may be sold or otherwise transferred, shall be the Custodian
under this Indenture without further act.

 

(j)                                     Anything in this Indenture to the
contrary notwithstanding, in no event shall the Custodian be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(k)                                  The Custodian agrees to maintain the
Contract Files which are delivered to it at the offices of the Custodian located
at: ABS Custody Vault, 751 Kasota Avenue, MAC N9328-011, Minneapolis, Minnesota 
55414, Attn: Corporate Trust Services – Asset Backed Securities Vault, and the
Custodian shall notify the Indenture Trustee, the Issuer and the Insurer by
written notice of any change in the location of the Contract Files.  Subject to
the foregoing, the Custodian may temporarily move individual Contract Files or
any portion thereof without notice as necessary to allow the Servicer to conduct
collection and other servicing activities in accordance with its customary
practices and procedures.

 

(l)                                     The Custodian shall hold the Contract
Files in its fire-resistant storage vault under its exclusive custody and
control in accordance with customary standards for such custody and shall
maintain a fidelity bond plus document hazard insurance in such amounts and
against such risks as customarily are maintained by custodians acting in a
similar capacity to the Custodian hereunder with respect to receivables similar
to the Contracts.  If the Indenture Trustee or the Issuer suffers losses or
damages as a result of the destruction or loss of any of the Contract Files or
any item therein, the Custodian shall:  (i) at the request of the Indenture
Trustee or the Issuer, make any appropriate claim under such bond or insurance;
and (ii) to the extent of the Indenture Trustee’s or the Issuer’s losses or
damages, pay the proceeds thereof to the Indenture Trustee, or if all of the
Issuer’s obligations under this Indenture and the Notes and the Insurance
Agreement have been paid in full, to the Issuer, unless the Custodian has
replaced the lost or destroyed items or has otherwise reimbursed the Indenture
Trustee or the Issuer, as applicable, for such losses or damages.  The Custodian
shall maintain the Contract Files segregated from and not commingled with any
other files of the Custodian.

 

56

--------------------------------------------------------------------------------


 

(m)                               The Custodian shall not deliver physical
possession of, or otherwise transfer, assign, pledge, mortgage, convey or
dispose of any Contract Files in its possession to any Person except (i) as
provided in this Article VI-A and the Servicing Agreement, and (ii) upon
termination of this Indenture.

 

(n)                                 The Custodian hereby waives any and all
rights of offset with respect to any and all Contract Files in the Custodian’s
possession, whether such right of offset arises by contract, operation of law or
otherwise.

 

(o)                                 The Custodian specifically acknowledges and
agrees that so long as Wells Fargo Bank, National Association, is acting as
Custodian under this Indenture in the event that Wells Fargo Bank, National
Association shall either be terminated or resign as Indenture Trustee pursuant
to this Indenture, then the Custodian shall similarly either be terminated or
resign and the Custodian shall deliver the Contract Files to the successor
Indenture Trustee, acting as successor Custodian, appointed pursuant to the
terms of this Indenture at such place as the successor Custodian may reasonably
designate.  Any entity acting as Custodian hereunder may not resign as such
unless such entity also resigns its capacity as Indenture Trustee.

 

(p)                                 Except for actions expressly authorized by
this Article, the Custodian shall take no action which would or would be likely
to impair the security interests created or existing under any Contract or
Financed Vehicle or to impair the value of any Contract or Financed Vehicle.

 

(q)                                 The Custodian hereby agrees not to assert
(in its individual capacity or otherwise) any liens of any kind with respect to
the Contract Files (except in its role as Indenture Trustee and secured party
with respect to the liens created pursuant to this Indenture and secured party
assignee with respect to the liens created pursuant to the Contribution
Agreement and the Sale and Allocation Agreement) held by it or the related
Contracts and hereby releases and waives any such liens.

 

(r)                                    The Custodian shall permit inspection at
all reasonable times upon at least two (2) Business Days prior notice during
regular business hours by the Issuer, the Indenture Trustee or the Insurer (or
by its auditors when requested by the Issuer, the Insurer or the Indenture
Trustee, as applicable) of the Contract Files and the records of the Custodian
relating to this Article (or its auditors when requested by the Issuer, the
Insurer or the Indenture Trustee, as applicable) to make copies of the Contract
Files and the records of the Custodian relating to this Indenture.

 

Article VII

Noteholders’ Lists and Reports

 

Section 7.1.                                Issuer to Furnish Indenture Trustee
Names and Addresses of Noteholders.

 

The Issuer shall furnish or cause to be furnished to the Indenture Trustee
(i) within five (5) days after each Record Date, a list, in such form as the
Indenture Trustee may reasonably require, of the names and addresses of the
Class A Noteholders as of such Record Date and (ii) at such other times as the
Indenture Trustee may request in writing, within thirty (30) days after

 

57

--------------------------------------------------------------------------------


 

receipt by the Issuer of any such request, a list of similar form and content as
of a date not more than ten (10) days prior to the time such list is furnished;
provided, however, that so long as the Indenture Trustee is the Note Registrar
or the Class A Notes are issued as Book-Entry Notes, no such list shall be
required to be furnished.

 

Section 7.2.                                Preservation of Information;
Communications to Noteholders.

 

The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to the Indenture Trustee as provided in Section 7.1 and
the names and addresses of the Noteholders received by the Indenture Trustee in
its capacity as Note Registrar.  The Indenture Trustee may destroy any list
furnished to it as provided in Section 7.1 upon receipt of a new list so
furnished.

 

Section 7.3.                                Fiscal Year.

 

Unless the Issuer otherwise determines, the Fiscal Year of the Issuer shall end
on April 30 of each year.

 

Article VIII

Accounts, Disbursements and Releases

 

Section 8.1.                                Collection of Money Collection.

 

Except as otherwise expressly provided herein, the Indenture Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all money
and other property payable to or receivable by the Indenture Trustee pursuant to
this Indenture and the Sale and Allocation Agreement.  The Indenture Trustee
shall apply all such money received by it as provided in this Indenture and the
Sale and Allocation Agreement.  Except as otherwise expressly provided in this
Indenture, if any default occurs in the making of any payment or performance
under any agreement or instrument that is part of the Trust Estate, the
Indenture Trustee may take such action as may be appropriate to enforce such
payment or performance, including the institution and prosecution of appropriate
Proceedings.  Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture and any right to proceed
thereafter as provided in Article V.

 

Section 8.2.                                Trust Accounts.

 

(a)                                  On or before the Closing Date, the Issuer
shall cause the Servicer to establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Insurer and the Noteholders, the Collection
Account as provided in Section 3.1 of the Sale and Allocation Agreement.

 

(b)                                 On or before the Closing Date, the Issuer
shall cause the Servicer to establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Class A Noteholders and the Insurer, the Reserve
Account as provided in Section 3.6(a) of the Sale and Allocation Agreement.

 

58

--------------------------------------------------------------------------------


 

(c)                                  On each Payment Date, the Indenture Trustee
shall apply or cause to be applied the amount on deposit in the Collection
Account on such Payment Date in accordance with Section 3.5(d) of the Sale and
Allocation Agreement.

 

(d)                                 On or before the Closing Date, the Issuer
shall cause the Servicer to establish and maintain, in the name of the Indenture
Trustee, for the exclusive benefit of the Class A Noteholders, the Class A Note
Payment Account as provided in Section 3.1(b) of the Sale and Allocation
Agreement and, for the exclusive benefit of the Class B Noteholders, the Class B
Note Payment Account.  On each Payment Date, the Indenture Trustee shall apply
or cause to be applied the amount on deposit in the Class A Note Payment Account
and the Class B Note Payment Account on such Payment Date in accordance with
Section 2.8(b) or (f), as applicable.

 

(e)                                  On or before the Closing Date, the Issuer
shall cause the Servicer to establish and maintain, in the name of the Indenture
Trustee, for the exclusive benefit of the Class A Noteholders, the Class B
Noteholders and the Insurer, the Prefunding Account as provided in
Section 3.7(a) of the Sale and Allocation Agreement.

 

Section 8.3.                                General Provisions Regarding
Accounts.

 

(a)                                  So long as no Default or Event of Default
shall have occurred and be continuing, all or a portion of the funds in the
Trust Accounts shall be invested by the Indenture Trustee at the direction of
the Servicer in Eligible Investments as provided in Sections 3.1 and 3.6(b) of
the Sale and Allocation Agreement.  All income or other gain (net of losses and
investment expenses) from investments of monies deposited in the Trust Accounts
shall be withdrawn by the Indenture Trustee from such accounts and deposited to
the Collection Account and shall constitute Available Funds.  The Servicer shall
not direct the Indenture Trustee to make any investment of any funds or to sell
any investment held in any of the Trust Accounts unless the security interest
Granted and perfected in such account will continue to be perfected in such
investment or the proceeds of such sale, in either case without any further
action by any Person, and, in connection with any direction to the Indenture
Trustee to make any such investment or sale, if requested by the Indenture
Trustee, the Issuer shall deliver to the Indenture Trustee an Opinion of
Counsel, acceptable to the Indenture Trustee, to such effect.

 

(b)                                 Subject to Section 6.1(c), the Indenture
Trustee shall not in any way be held liable by reason of any insufficiency in
any of the Trust Accounts resulting from any loss on any Permitted Investment
included therein, except for losses attributable to the Indenture Trustee’s
failure to make payments on such Eligible Investments issued by the Indenture
Trustee, in its commercial capacity as principal obligor and not as trustee, in
accordance with their terms.

 

(c)                                  If (i) the Servicer shall have failed to
give investment directions for any funds on deposit in the Trust Accounts to the
Indenture Trustee by 11:00 A.M. (New York City time) (or such other time as may
be agreed upon by the Issuer and Indenture Trustee), on the Business Day
preceding each Payment Date, (ii) a Default or Event of Default shall have
occurred and be continuing with respect to the Notes but the Notes shall not
have been declared due and payable pursuant to Section 5.2 or (iii) if the Notes
shall have been declared due and payable following an Event of Default, amounts
collected or receivable from the Trust Estate are being applied in accordance
with Section 5.4 as if there had not been such a declaration, then the Indenture

 

59

--------------------------------------------------------------------------------


 

Trustee shall, to the fullest extent practicable, invest and reinvest funds in
the Trust Accounts in Eligible Investments described in clause (vii) of the
definition thereof.

 

Section 8.4.                                Release of Trust Estate.

 

(a)                                  Subject to the payment of its fees and
expenses pursuant to Section 6.7, the Indenture Trustee may, and when required
by the provisions of this Indenture shall, execute instruments to release
property from the lien of this Indenture, or convey the Indenture Trustee’s
interest in the same, in a manner and under circumstances that are not
inconsistent with the provisions of this Indenture.  No party relying upon an
instrument executed by the Indenture Trustee as provided in this Article VIII
shall be bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any
monies.

 

(b)                                 The Indenture Trustee shall, at such time as
there are no Notes Outstanding, the Policy has been terminated in accordance
with its terms and has been returned to the Insurer for cancellation and all
sums due the Indenture Trustee and the Insurer pursuant to Section 6.7 have been
paid in full, release any remaining portion of the Trust Estate that secured the
Notes from the lien of this Indenture and release to the Issuer or any other
Person entitled thereto any funds then on deposit in the Trust Accounts.  The
Indenture Trustee shall release property from the lien of this Indenture
pursuant to this Section 8.4(b) only upon receipt of an Issuer Request
accompanied by an Issuer’s Certificate and an Opinion of Counsel.

 

Section 8.5.                                Opinion of Counsel

 

The Indenture Trustee shall receive at least seven (7) days notice when
requested by the Issuer to take any action pursuant to Section 8.4(a),
accompanied by copies of any instruments involved, and the Indenture Trustee
shall also require, except in connection with any action contemplated by
Section 8.4(b), as a condition to such action, an Opinion of Counsel, in form
and substance satisfactory to the Indenture Trustee, stating the legal effect of
any such action, outlining the steps required to complete such action, and
concluding that all conditions precedent to the taking of such action have been
complied with and such action will not materially and adversely impair the
security for the Notes or the rights of the Noteholders or the Insurer in
contravention of the provisions of this Indenture; provided, however, that such
Opinion of Counsel shall not be required to express an opinion as to the fair
value of the Trust Estate.  Counsel rendering any such opinion may rely, without
independent investigation, on the accuracy and validity of any certificate or
other instrument delivered to the Indenture Trustee in connection with any such
action.

 

Article IX

Supplemental Indentures

 

Section 9.1.                                Supplemental Indentures Without
Consent of Noteholders.

 

The Issuer and the Indenture Trustee, when authorized by an Issuer Order, may,
without the consent of the Holders of any Notes but with prior notice to the
Rating Agencies and the Insurer and with the consent of the Insurer (if no
Insurer Default shall have occurred and be

 

60

--------------------------------------------------------------------------------


 

continuing), at any time and from time to time, enter into one or more
indentures supplemental hereto, in form satisfactory to the Indenture Trustee,
for any of the following purposes:

 

(a)                                  to correct or amplify the description of
any property at any time subject to the lien of this Indenture, or better to
assure, convey and confirm unto the Indenture Trustee any property subject or
required to be subjected to the lien of this Indenture, or to subject to the
lien of this Indenture additional property;

 

(b)                                 to evidence the succession, in compliance
with the applicable provisions hereof, of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes contained;

 

(c)                                  to add to the covenants of the Issuer, for
the benefit of the Noteholders and the Insurer, or to surrender any right or
power herein conferred upon the Issuer;

 

(d)                                 to convey, transfer, assign, mortgage or
pledge any property to or with the Indenture Trustee;

 

(e)                                  to cure any ambiguity, to correct or
supplement any provision herein or in any supplemental indenture that may be
inconsistent with any other provision herein or in any supplemental indenture or
to make any other provisions with respect to matters or questions arising under
this Indenture which will not be inconsistent with other provisions of this
Indenture;

 

(f)                                    to evidence and provide for the
acceptance of the appointment hereunder by a successor trustee with respect to
the Notes and to add to or change any of the provisions of this Indenture as
shall be necessary to facilitate the administration of the trusts hereunder by
more than one trustee, pursuant to the requirements of Article VI; or

 

(g)                                 to modify, eliminate or add to the
provisions of this Indenture to such extent as shall be necessary to effect the
qualification of this Indenture under any federal statute hereafter enacted.

 

provided, however, that (i) such action shall not, as evidenced by an Opinion of
Counsel which may be based on an officer’s certificate of the Issuer, adversely
affect in any material respect the interests of any Noteholder or the Insurer,
(ii) the Rating Agency Condition shall have been satisfied with respect to such
action and (iii) such action shall not, as evidenced by an Opinion of Counsel,
cause the Issuer to be characterized for federal income tax purposes as an
association or publicly traded partnership taxable as a corporation or otherwise
have any material adverse impact on the federal income taxation of any Notes
Outstanding or any Noteholder.  The Indenture Trustee is hereby authorized to
join in the execution of any such supplemental indenture and to make any further
appropriate agreements and stipulations that may be therein contained.

 

Section 9.2.                                Supplemental Indentures with Consent
of Noteholders.

 

The Issuer and the Indenture Trustee, when authorized by an Issuer Order, may,
with the consent of the Insurer (if no Insurer Default shall have occurred and
be continuing) and the

 

61

--------------------------------------------------------------------------------


 

Noteholders evidencing not less than 51% of the Class A Note Balance and with
prior notice to the Rating Agencies and the Insurer, by Act of such Holders
delivered to the Issuer and the Indenture Trustee, at any time and from time to
time, enter into one or more indentures supplemental hereto for the purpose of
adding any provisions to, or changing in any manner or eliminating any of the
provisions of, this Indenture or modifying in any manner the rights of the
Noteholders under this Indenture; provided, however, that (a) such action shall
not, as evidenced by an Opinion of Counsel, which may be based on a certificate
of the Issuer, adversely affect in any material respect the interests of any
Noteholder or the Insurer, (b) the Rating Agency Condition shall have been
satisfied with respect to such action and (c) such action shall not, as
evidenced by an Opinion of Counsel, cause the Issuer to be characterized for
federal income tax purposes as an association or publicly traded partnership
taxable as a corporation or otherwise have any material adverse impact on the
federal income taxation of any Notes Outstanding or any Noteholder; and,
provided further, that no such supplemental indenture shall, without the consent
of the Insurer and the Holder of each Outstanding Note affected thereby:

 

(i)                                     change the Final Note Payment Date for
any Class of Notes or the date of payment of any installment of principal of or
interest, if applicable, on any Class of Notes, or reduce the principal amount
thereof, the interest rate thereon or the Redemption Price with respect thereto,
change the provisions of this Indenture relating to the application of
collections on, or the proceeds of the sale of, the Trust Estate to payment of
principal of or interest, if applicable on any Class of Notes, or change any
place of payment where, or the coin or currency in which, any Note or the
interest thereon is payable;

 

(ii)                                  impair the right to institute suit for the
enforcement of the provisions of this Indenture requiring the application of
available funds, as provided in Article V, to the payment of any amount due on
any Class of Notes on or after the respective due dates thereof (or, in the case
of redemption, on or after the Redemption Date);

 

(iii)                               reduce the percentage of the Notes the
consent of the Holders of which is required for any such supplemental indenture
or for any waiver of compliance with certain provisions of this Indenture or of
certain defaults hereunder and their consequences as provided in this Indenture;

 

(iv)                              modify or alter the provisions of the proviso
to the definition of the term “Outstanding”;

 

(v)                                 reduce the percentage of the Notes the
consent of the Holders of which is required to direct the Indenture Trustee to
sell or liquidate the Trust Estate pursuant to Section 5.4 if the proceeds of
such sale would be insufficient to pay in full the principal amount of and
accrued but unpaid interest, if applicable, on any Class of Notes;

 

(vi)                              modify any provision of this Indenture
specifying a percentage of the principal amount of the Notes necessary to amend
this Indenture or the other Transaction Documents except to increase any
percentage specified herein or to provide that certain additional provisions of
this Indenture or the other Transaction Documents cannot be

 

62

--------------------------------------------------------------------------------


 

modified or waived without the consent of the Holders of each Outstanding Note
affected thereby;

 

(vii)                           modify any of the provisions of this Indenture
in such a manner as to affect the calculation of the amount of any payment of
interest, if applicable, or principal due on any Class of Notes on any Payment
Date (including the calculation of any of the individual components of such
calculation) or to affect the rights of the Noteholders to the benefit of any
provisions for the mandatory redemption of the Notes contained herein; or

 

(viii)                        permit the creation of any lien ranking prior to
or on a parity with the lien of this Indenture with respect to any part of the
Trust Estate or, except as otherwise permitted or contemplated herein, terminate
the lien of this Indenture on any such collateral at any time subject hereto or
deprive the Holder of any Note of the security provided by the lien of this
Indenture.

 

The Indenture Trustee may in its discretion determine whether or not any Notes
would be affected by any supplemental indenture and any such determination shall
be conclusive upon the Holders of all Notes, whether theretofore or thereafter
authenticated and delivered hereunder.  The Indenture Trustee shall not be
liable for any such determination made in good faith.

 

It shall not be necessary for any Act of Noteholders under this Section 9.2 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.  Promptly after
the execution by the Issuer and the Indenture Trustee of any supplemental
indenture pursuant to this Section 9.2, the Indenture Trustee shall mail to the
Noteholders to which such amendment or supplemental indenture relates a notice
setting forth in general terms the substance of such supplemental indenture. 
Any failure of the Indenture Trustee to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture.

 

Section 9.3.                                Execution of Supplemental
Indentures.

 

In executing, or permitting the additional trusts created by, any supplemental
indenture permitted by this Article IX or the modification thereby of the trusts
created by this Indenture, the Indenture Trustee shall be entitled to receive
and, subject to Sections 6.1 and 6.2, shall be fully protected in relying upon
an Opinion of Counsel stating that the execution of such supplemental indenture
is authorized or permitted by this Indenture and that all conditions precedent
in this Indenture to the execution and delivery of such supplemental indenture
have been satisfied.  The Indenture Trustee may, but shall not be obligated to,
enter into any such supplemental indenture that affects the Indenture Trustee’s
own rights, duties, liabilities or immunities under this Indenture or otherwise.

 

Section 9.4.                                Effect of Supplemental Indenture.

 

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, this Indenture shall be and shall be deemed to be modified and amended
in accordance therewith with respect to the Notes affected thereby, and the
respective rights, limitations of rights, obligations, duties, liabilities and
immunities under this Indenture of the Indenture Trustee, the

 

63

--------------------------------------------------------------------------------


 

Issuer and the Noteholders shall thereafter be determined, exercised and
enforced hereunder subject in all respects to such modifications and amendments,
and all the terms and conditions of any such supplemental indenture shall be and
be deemed to be part of the terms and conditions of this Indenture for any and
all purposes.

 

Section 9.5.                                Reference in Notes to Supplemental
Indentures.

 

Any Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and if required by the Indenture
Trustee shall, bear a notation in form approved by the Indenture Trustee as to
any matter provided for in such supplemental indenture.  If the Issuer or the
Indenture Trustee shall so determine, new Notes so modified as to conform, in
the opinion of the Indenture Trustee and the Issuer, to any such supplemental
indenture may be prepared and executed by the Issuer and authenticated and
delivered by the Indenture Trustee in exchange for Outstanding Notes.

 

Article X

Redemption of Notes

 

Section 10.1.                         Redemption.

 

The Notes are subject to redemption in whole, but not in part, at the direction
of the Issuer on any Payment Date on which the Depositor exercises its option to
purchase the assets of the Issuer pursuant to Section 5.16 of the Sale and
Allocation Agreement.  The amount paid by the Depositor pursuant to such
Section 5.16 shall be treated as collections in respect of the Contracts,
constitute Available Funds and be applied to pay the unpaid principal amount of
the Outstanding Notes and accrued and unpaid interest thereon plus all amounts
owed to the Insurer, the Owner Trustee, the Indenture Trustee, the Servicer and
the Back-up Servicer under the Transaction Documents.  The Issuer shall furnish
or shall cause the Depositor to furnish notice of such redemption to the
Insurer, the Seller, the Indenture Trustee, the Rating Agencies and the
Noteholders.  The Issuer shall cause the Depositor to deposit the Redemption
Price in the Collection Account by 10:00 A.M. (New York City time) on the
Business Day prior to the Redemption Date, whereupon all Notes shall be due and
payable on the Redemption Date.

 

Section 10.2.                         Form of Redemption Notice.

 

Notice of redemption of the Notes under Section 10.1 shall be given by the
Indenture Trustee by first-class mail, postage prepaid, or by facsimile mailed
or transmitted promptly following receipt of notice from the Issuer or the
Servicer pursuant to Section 10.1, but not later than ten (10) days prior to the
applicable Redemption Date, to each Holder of the Notes as of the close of
business on the Record Date preceding the applicable Redemption Date, at such
Holder’s address or facsimile number appearing in the Note Register.

 

All notices of redemption shall state:

 

(a)                                  the Redemption Date;

 

(b)                                 the Redemption Price; and

 

64

--------------------------------------------------------------------------------


 

(c)                                  the place where the Notes are to be
surrendered for payment of the applicable Redemption Price (which shall be the
office or agency of the Issuer to be maintained as provided in Section 3.2).

 

Notice of redemption of the Notes shall be given by the Indenture Trustee in the
name and at the expense of the Issuer.  Any failure to give notice of
redemption, or any defect therein, to any Holder of any Note shall not, however,
impair or affect the validity of the redemption of any other Note.

 

Section 10.3.                         Notes Payable on Redemption Date.

 

The Notes to be redeemed shall, following notice of redemption as required by
Section 10.2 (in the case of redemption pursuant to Section 10.1), become due
and payable on the Redemption Date at the Redemption Price and (unless the
Issuer shall default in the payment of the Redemption Price) no interest shall
accrue on the Redemption Price for any period after the date to which accrued
interest is calculated for purposes of calculating the Redemption Price.

 

Article XI

Miscellaneous

 

Section 11.1.                         Compliance Certificates and Opinions, etc.

 

(a)                                  Upon any application or request by the
Issuer to the Indenture Trustee to take any action under any provision of this
Indenture, the Issuer shall furnish to the Indenture Trustee (i) an Issuer’s
Certificate stating that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, (ii) an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(A)                              a statement that each signatory of such
certificate or opinion has read or has caused to be read such covenant or
condition and the definitions herein relating thereto;

 

(B)                                a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(C)                                a statement that, in the opinion of each such
signatory, such signatory has made such examination or investigation as is
necessary to enable such signatory to express an informed opinion as to whether
or not such covenant or condition has been complied with; and

 

(D)                               a statement as to whether, in the opinion of
each such signatory, such condition or covenant has been complied with.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Prior to the deposit of any Collateral or
other property or securities with the Indenture Trustee that is to be made the
basis for the release of any property or securities subject to the lien of this
Indenture, the Issuer shall, in addition to any obligation imposed in
Section 11.1(a) or elsewhere in this Indenture, deliver to the Indenture Trustee
an Issuer’s Certificate certifying or stating the opinion of each person signing
such certificate as to the fair value (within ninety (90) days of such deposit)
to the Issuer of the Collateral or other property or securities to be so
deposited.

 

(c)                                  Whenever the Issuer is required to furnish
to the Indenture Trustee an Issuer’s Certificate certifying or stating the
opinion of any signer thereof as to the matters described in Section 11.1(b),
the Issuer shall also furnish to the Indenture Trustee an Independent
Certificate as to the same matters if the fair value to the Issuer of the
property or securities to be so deposited and of all other such property or
securities made the basis of any such withdrawal or release since the
commencement of the then-current Fiscal Year of the Issuer, as set forth in the
certificates furnished pursuant to Section 11.1(b) and this Section 11.1(c), is
ten percent (10%) or more of the Class A Note Balance, but such a certificate
need not be furnished with respect to any property or securities so deposited if
the fair value thereof to the Issuer as set forth in the related Issuer’s
Certificate is less than $25,000 or less than one percent (1%) of the Class A
Note Balance.

 

(d)                                 Whenever any property or securities are to
be released from the lien of this Indenture, the Issuer shall also furnish to
the Indenture Trustee an Issuer’s Certificate certifying or stating the opinion
of each person signing such certificate as to the fair value (within ninety (90)
days of such release) of the property or securities proposed to be released and
stating that in the opinion of such person the proposed release will not impair
the security under this Indenture in contravention of the provisions hereof.

 

(e)                                  Whenever the Issuer is required to furnish
to the Indenture Trustee an Issuer’s Certificate certifying or stating the
opinion of any signer thereof as to the matters described in Section 11.1(d),
the Issuer shall also furnish to the Indenture Trustee an Independent
Certificate as to the same matters if the fair value of the property or
securities and of all other property, other than property as contemplated by
Section 11.1(f) or securities released from the lien of this Indenture since the
commencement of the then-current calendar year, as set forth in the certificates
required by Section 11.1(d) and this Section 11.1(e), is ten percent (10%) or
more of the Class A Note Balance, but such a certificate need not be furnished
in the case of any release of property or securities if the fair value thereof
as set forth in the related Issuer’s Certificate is less than $25,000 or less
than one percent (1%) of the Class A Note Balance.

 

(f)                                    Notwithstanding Section 2.10 or any other
provisions of this Section 11.1, the Issuer may, without compliance with the
requirements of the other provisions of this Section 11.1, (i) collect,
liquidate, sell or otherwise dispose of Contracts and Financed Vehicles as and
to the extent permitted or required by the Transaction Documents and (ii) make
cash payments out of the Trust Accounts as and to the extent permitted or
required by the Transaction Documents.

 

66

--------------------------------------------------------------------------------


 

Section 11.2.                         Form of Documents Delivered to Indenture
Trustee.

 

(a)                                  In any case where several matters are
required to be certified by, or covered by an opinion of, any specified Person,
it is not necessary that all such matters be certified by, or covered by the
opinion of, only one such Person, or that they be so certified or covered by
only one document, but one such Person may certify or give an opinion with
respect to some matters and one or more other such Persons as to other matters,
and any such Person may certify or give an opinion as to such matters in one or
several documents.

 

(b)                                 Any certificate or opinion of an Authorized
Officer of the Issuer may be based, insofar as it relates to legal matters, upon
a certificate or opinion of, or representations by, counsel, unless such officer
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to the matters upon which such
Issuer’s Certificate or opinion is based are erroneous.  Any such certificate of
an Authorized Officer or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, one
or more officers of the Servicer, the Seller, the Administrator or the Issuer,
stating that the information with respect to such factual matters is in the
possession of the Servicer, the Seller, the Administrator or the Issuer, unless
such Authorized Officer or counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.

 

(c)                                  Where any Person is required to make, give
or execute two or more applications, requests, consents, certificates,
statements, opinions or other instruments under this Indenture, they may, but
need not, be consolidated and form one instrument.

 

(d)                                 Whenever in this Indenture, in connection
with any application or certificate or report to the Indenture Trustee, it is
provided that the Issuer shall deliver any document as a condition of the
granting of such application, or as evidence of the Issuer’s compliance with any
term hereof, it is intended that the truth and accuracy, at the time of the
granting of such application or at the effective date of such certificate or
report (as the case may be), of the facts and opinions stated in such document
shall in such case be conditions precedent to the right of the Issuer to have
such application granted or to the sufficiency of such certificate or report. 
The foregoing shall not, however, be construed to affect the Indenture Trustee’s
right to rely upon the truth and accuracy of any statement or opinion contained
in any such document as provided in Article VI.

 

Section 11.3.                         Acts of Noteholders.

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by the Noteholders may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by the Noteholders in
person or by agents duly appointed in writing, and except as herein otherwise
expressly provided such action shall become effective when such instrument or
instruments are delivered to the Indenture Trustee and, where it is hereby
expressly required, to the Issuer.  Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments.  Proof
of execution of any such instrument or of a writing appointing any such agent
shall be

 

67

--------------------------------------------------------------------------------


 

sufficient for any purpose of this Indenture and (subject to Section 6.1)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 11.3.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner that the
Indenture Trustee deems sufficient.

 

(c)                                  The ownership of Notes shall be proved by
the Note Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Notes
shall bind the Holder of every Note issued upon the registration thereof or in
exchange therefor or in lieu thereof, in respect of anything done, omitted or
suffered to be done by the Indenture Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

Section 11.4.                         Notices, etc. to Indenture Trustee.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture shall be
in writing and if such request, demand, authorization, direction, notice,
consent, waiver, Act of Noteholders is to be made upon, given or furnished to or
filed with:

 

(a)                                  the Indenture Trustee by any Noteholder or
by the Issuer, shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with the Indenture Trustee at its Corporate
Trust Office;

 

(b)                                 the Issuer by the Indenture Trustee or by
any Noteholder, shall be sufficient for every purpose hereunder if in writing
and mailed first-class, postage prepaid to the Issuer addressed to: First
Investors Auto Owner Trust 2005-A, c/o Wells Fargo Delaware Trust Company, 919
North Market Street, Suite 700, Wilmington, DE 19801, Attention: Corporate Trust
Administration, or at any other address previously furnished in writing to the
Indenture Trustee by the Issuer or the Administrator.  The Issuer shall promptly
transmit any notice received by it from the Noteholders to the Indenture
Trustee; or

 

(c)                                  the Insurer by the Indenture Trustee, the
Servicer or any Noteholder, shall be sufficient for every purpose hereunder if
in writing and mailed first-class, postage prepaid to the Insurer addressed to
MBIA Insurance Corporation, 113 King Street, Armonk, New York 10504, Attention:
Insured Portfolio Management, Structured Finance.

 

Notices required to be given to the Rating Agencies by the Issuer, the Indenture
Trustee or the Owner Trustee shall be in writing, personally delivered,
telecopied or mailed by certified mail, return receipt requested, to (i) in the
case of Moody’s, at the following address: Moody’s Investors Service, Inc., 99
Church Street, 4th Floor, New York, New York 10007, ServicerReports@moodys.com,
Attn: Yan Yan, with an additional copy to Moody’s Investors Service, Inc., 99
Church Street, 4th Floor, New York, New York 10007, Attn: ABS Monitoring
Department, and (ii) in case of S&P, if available electronically, at
Servicer_reports@sandp.com, and if not available electronically, at the
following address: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., 55 Water Street, 43rd Floor, New York, New York
10041, Attention: ABS Surveillance Group.

 

68

--------------------------------------------------------------------------------


 

Section 11.5.                         Notices to Noteholders; Waiver Notices to
Noteholders.

 

(a)                                  Where this Indenture provides for notice to
Noteholders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class,
postage prepaid to each Noteholder affected by such event, at its address as it
appears on the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice.  In any case
where notice to Noteholders is given by mail, neither the failure to mail such
notice nor any defect in any notice so mailed to any particular Noteholder shall
affect the sufficiency of such notice with respect to other Noteholders, and any
notice that is mailed in the manner herein provided shall conclusively be
presumed to have been duly given.

 

(b)                                 Where this Indenture provides for notice in
any manner, such notice may be waived in writing by any Person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice.  Waivers of notice by Noteholders shall be filed
with the Indenture Trustee, but such filing shall not be a condition precedent
to the validity of any action taken in reliance upon such a waiver.

 

(c)                                  If, by reason of the suspension of regular
mail service as a result of a strike, work stoppage or similar activity, it
shall be impractical to mail notice of any event to Noteholders when such notice
is required to be given pursuant to any provision of this Indenture, then any
manner of giving such notice as shall be satisfactory to the Indenture Trustee
shall be deemed to be a sufficient giving of such notice.

 

(d)                                 Where this Indenture provides for notice to
the Rating Agencies, failure to give such notice shall not affect any other
rights or obligations created hereunder, and shall not under any circumstance
constitute a Default or Event of Default.

 

Section 11.6.                         Alternate Payment and Notice Provisions.

 

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer may enter into any agreement with any Holder of a Note
providing for a method of payment, or notice by the Indenture Trustee or any
Paying Agent to such Holder, that is different from the methods provided for in
this Indenture for such payments or notices.  The Issuer shall furnish to the
Indenture Trustee a copy of each such agreement and the Indenture Trustee shall
cause payments to be made and notices to be given in accordance with such
agreements.

 

Section 11.7.                         Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

 

Section 11.8.                         Successors and Assigns.

 

All covenants and agreements in this Indenture and the Notes by the Issuer shall
bind its successors and assigns, whether so expressed or not.  All agreements of
the Indenture Trustee in this Indenture shall bind its successors, co-trustees
and agents.

 

69

--------------------------------------------------------------------------------


 

Section 11.9.                         Severability.

 

If any provision of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions of this Indenture and the Notes shall not in any way be affected or
impaired thereby.

 

Section 11.10.                  Benefits of Indenture.

 

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto and their successors hereunder, the
Insurer, the Noteholders, any other party secured hereunder, and any other
Person with an ownership interest in any part of the Trust Estate, any benefit
or any legal or equitable right, remedy or claim under this Indenture.

 

Section 11.11.                  Legal Holiday.

 

If the date on which any payment is due shall not be a Business Day, then
(notwithstanding any other provision of the Notes or this Indenture) payment
need not be made on such date but may be made on the next succeeding Business
Day with the same force and effect as if made on the date on which nominally
due, and no interest shall accrue for the period from and after any such nominal
date.

 

Section 11.12.                  Governing Law.

 

This Indenture shall be construed in accordance with the laws of the State of
New York without reference to its conflict of law provisions and the
obligations, rights and remedies of the parties under this Indenture shall be
determined in accordance with such laws.

 

Section 11.13.                  Counterparts.

 

This Indenture may be executed in any number of counterparts, each of which
counterparts when so executed shall be deemed to be an original, and all of
which counterparts shall together constitute but one and the same instrument.

 

Section 11.14.                  Recording of Indenture.

 

If this Indenture is subject to recording in any appropriate public recording
office, such recording shall be effected by the Issuer at its expense and shall
be accompanied by an Opinion of Counsel (which may be counsel to the Indenture
Trustee or any other counsel reasonably acceptable to the Indenture Trustee) to
the effect that such recording is necessary either for the protection of the
Noteholders or any other Person secured hereunder or for the enforcement of any
right or remedy granted to the Indenture Trustee under this Indenture.

 

Section 11.15.                  Trust Obligation.

 

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on the
Notes or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith against (a) the Indenture Trustee or the Owner
Trustee in its individual capacity, (b) any holder of a beneficial

 

70

--------------------------------------------------------------------------------


 

interest in the Issuer or (c) any partner, owner, beneficiary, agent, officer,
director, employee or agent of the Indenture Trustee or the Owner Trustee in its
individual capacity, of any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed (it being understood that the Indenture
Trustee and the Owner Trustee have no such obligations in their individual
capacities), and except that any such partner, owner or beneficiary shall be
fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.  For all purposes of this Indenture
the Owner Trustee (as such and in its individual capacity) shall be subject to,
and entitled to the benefits of, the terms and provisions of the Trust
Agreement.

 

Section 11.16.                  No Petition.

 

The Indenture Trustee, by entering into this Indenture, and each Noteholder or
Note Owner, by accepting a Note or beneficial interest in a Note, as the case
may be, hereby covenant and agree that they will not at any time institute
against, join in any institution against, or knowingly or intentionally
cooperate or encourage any other Person in instituting against, the Depositor or
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture or any of the other Transaction Documents.

 

Section 11.17.                  Inspection.

 

The Issuer shall, with reasonable prior notice, permit any representative of the
Indenture Trustee or the Insurer, during the Issuer’s normal business hours, to
examine the books of account, records, reports and other papers of the Issuer,
to make copies and extracts therefrom, to cause such books to be audited by
Independent certified public accountants, and to discuss the Issuer’s affairs,
finances and accounts with the Issuer’s officers, employees, and Independent
certified public accountants, all at such reasonable times and as often as may
be reasonably requested.  The Indenture Trustee shall and shall cause its
representatives to hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) and except to the extent that the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.

 

Section 11.18.                  Certain Matters Regarding the Insurer.

 

If no Insurer Default shall have occurred and be continuing, the Insurer shall
have the right to exercise all rights, including voting rights, which the
Class A Noteholders are entitled to exercise pursuant to this Indenture, without
any consent of such Class A Noteholders except for amendments which require the
consent of both Class A Noteholders and the Insurer, in accordance with
Section 9.2; provided, however, that, without the consent of each Class A
Noteholder affected thereby, the Insurer shall not exercise such rights to amend
this Indenture in any manner that would (a) reduce the amount of, or delay the
timing of, collections of payments on the Contracts or distributions which are
required to be made on any Class of Class A Notes,

 

71

--------------------------------------------------------------------------------


 

(b) adversely affect in any material respect the interests of the Holders of any
Class of Class A Notes or (c) alter the rights of any Class A Holder to consent
to such amendment.

 

Notwithstanding any provision of this Indenture to the contrary, if an Insurer
Default has occurred and is continuing, the Insurer shall not have the right to
take any action under this Indenture or to control or direct the actions of the
Issuer, the Indenture Trustee or the Owner Trustee pursuant to the terms of this
Indenture, nor shall the consent of the Insurer be required with respect to any
action (or waiver of a right to take action) to be taken by the Issuer, the
Indenture Trustee, the Owner Trustee, or the Class A Noteholders; provided,
however, that (i) the consent of the Insurer shall be required at all times with
respect to any amendment of this Indenture and (ii) the Insurer shall be
entitled to receive notices hereunder at all times whether or not an Insurer
Default has occurred.

 

Section 11.19.                  Acknowledgment of Multiple Roles.

 

The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association (“Wells Fargo”) acting in the possible dual capacity of Back-up
Servicer or successor Servicer and in the capacity as Indenture Trustee and
Custodian.  Wells Fargo may, in such dual capacity, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by Wells Fargo of
express duties set forth in this Indenture in any of such capacities, all of
which defenses, claims or assertions are hereby expressly waived by the other
parties hereto except in the case of negligence (other than errors in judgment)
and willful misconduct by Wells Fargo.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers, thereunto duly authorized and duly
attested, all as of the day and year first above written.

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but as Indenture Trustee and
Custodian

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

73

--------------------------------------------------------------------------------


 

SCHEDULE A

to Indenture

 

Perfection Representations, Warranties And Covenants

 

In addition to the representations, warranties and covenants contained in the
Indenture, the Issuer hereby represents, warrants, and covenants to the
Indenture Trustee as follows on the Closing Date, and on each Additional
Contract Purchase Date, in each case only with respect to the Collateral pledged
to the Indenture Trustee on the Closing Date, or the relevant Additional
Contract Purchase Date, as applicable:

 

General

 

1.                                       The Indenture creates a valid and
continuing security interest (as defined in the Relevant UCC Section 9-102) in
the Collateral in favor of the Indenture Trustee, which security interest is
prior to all other Liens, except as set forth below, and is enforceable as such
as against creditors of and purchasers from and assignees of the Issuer.

 

2.                                       Each Contract constitutes “tangible
chattel paper” and not “electronic chattel paper”, within the meaning of the
Relevant UCC Section 9-102.

 

3.                                       The Issuer has taken or will take all
steps necessary actions with respect to the Contracts to perfect the security
interest of the Indenture Trustee in the Contracts.

 

Creation

 

1.                                       The Issuer owns and has good and
marketable title to the Collateral, free and clear of any Lien, claim or
encumbrance of any Person, excepting only tax liens, mechanics’ liens and other
liens that arise by the operation of law, in each case on any of the Financed
Vehicles and arising solely as a result of an action or omission of the related
Obligor.

 

Perfection

 

1.                                       The Issuer has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Collateral granted to the Indenture Trustee under the Indenture.

 

2.                                       With respect to Collateral that
constitutes tangible chattel paper, such tangible chattel paper is in the
possession of the Custodian, and the Issuer has received a written
acknowledgment from the Custodian that it is holding such tangible chattel paper
for the benefit of the Indenture Trustee and the Issuer.  All financing
statements filed or to be filed against the Issuer in favor of the Indenture
Trustee in connection with this Indenture describing the Collateral contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party.”

 

--------------------------------------------------------------------------------


 

Priority

 

1.                                       Other than the security interest
granted to the Indenture Trustee pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral.  The Issuer has not authorized the filing of, or is aware
of any financing statements against either the Seller, the Depositor or the
Issuer that includes a description of the Collateral and proceeds related
thereto other than any financing statement:  (i) relating to the sale of the
Contributed Property by the Seller to the Depositor under the Contribution
Agreement; (ii) relating to the sale of the Trust Property by the Depositor to
the Issuer under the Sale and Allocation Agreement; (iii) relating to the
security interest granted to the Indenture Trustee by the Issuer under the
Indenture; or (iv) that has been terminated or amended to reflect a release of
the Collateral.

 

2.                                       The Issuer is not aware of any
judgment, ERISA or tax lien filings against either the Seller, the Depositor or
the Issuer.

 

3.                                       None of the tangible chattel paper that
constitutes or evidences the Contracts has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than the Seller, the Depositor, the Issuer or the Indenture Trustee.

 

Survival of Perfection Representations

 

1.                                       Notwithstanding any other provision of
this Indenture, the Contribution Agreement, the Sale and Allocation Agreement or
any other Transaction Document, the Perfection Representations, Warranties and
Covenants contained in this Schedule shall be continuing, and remain in full
force and effect until such time as all obligations under the Sale and
Allocation Agreement, Contribution Agreement and the Indenture have been finally
and fully paid and performed.

 

No Waiver

 

1.                                       The parties hereto: (i) shall not,
without obtaining a confirmation of the then-current rating of the Class A Notes
(without giving effect to the Policy), waive any of the Perfection
Representations, Warranties or Covenants; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of the Perfection Representations,
Warranties or Covenants, and shall not, without obtaining a confirmation of the
then-current rating of the Class A Notes (without giving effect to the Policy)
as determined after any adjustment or withdrawal of the ratings following notice
of such breach) waive a breach of any of the Perfection Representations,
Warranties or Covenants.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit A-1

$69,000,000

 

UNLESS THIS CLASS A-1 NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THIS CLASS A-1 NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES
LAWS OF ANY STATE.  ACCORDINGLY, TRANSFER OF THIS CLASS A-1 NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN SECTION 2.15 OF THE INDENTURE.  BY ITS
ACCEPTANCE OF THIS CLASS A-1 NOTE, THE HOLDER OF THIS CLASS A-1 NOTE IS DEEMED
TO REPRESENT TO THE ISSUER AND THE INDENTURE TRUSTEE THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND IS
ACQUIRING THIS NOTE FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR
AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QUALIFIED
INSTITUTIONAL BUYERS).

 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS CLASS A-1 NOTE SHALL BE MADE UNLESS
SUCH SALE, PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE CLASS A-1 NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON
THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OR IS MADE IN ACCORDANCE WITH EACH SUCH ACT AND
STATE LAWS. THE INDENTURE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
CLASS A-1 NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE.  ALL OPINIONS OF COUNSEL
REQUIRED IN CONNECTION WITH ANY TRANSFER SHALL BE BY COUNSEL REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE.

 

--------------------------------------------------------------------------------


 

EACH INVESTOR IN THIS CLASS A-1 NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO
HAVE REPRESENTED AND WARRANTED THAT EITHER (I) IT IS NOT, AND IS NOT DIRECTLY OR
INDIRECTLY ACQUIRING THIS CLASS A-1 NOTE FOR, ON BEHALF OF OR WITH ANY ASSETS
OF, AN EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A PLAN
SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR A PLAN OR OTHER ARRANGEMENT SUBJECT TO ANY PROVISIONS UNDER ANY
FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE
SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR
LAW”) OR (II) ITS ACQUISITION AND HOLDING OF SUCH CLASS A-1 NOTE OR ANY INTEREST
THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR THE CODE, OR A VIOLATION OF SIMILAR LAW.

 

A-1-2

--------------------------------------------------------------------------------


 

REGISTERED

 

 

No. A-1

 

CUSIP NO. 32057TAD3

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

FORM OF 3.57% CLASS A-1 ASSET-BACKED NOTES

 

First Investors Auto Owner Trust 2005-A, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to Cede & Co., or its
registered assigns, the principal sum of $69,000,000 (SIXTY NINE MILLION
DOLLARS) payable on each Payment Date in the aggregate amount, if any, payable
from the Class A Note Payment Account in respect of principal on the Class A
Notes pursuant to and in accordance with Section 2.8 of the Indenture, dated as
of May 5, 2005 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Indenture”), between the Issuer and Wells Fargo Bank,
National Association, a national banking association, as Indenture Trustee and
Custodian (in such capacities the “Indenture Trustee” and the “Custodian”) and
Section 3.5 of the Sale and Allocation Agreement; provided, however, that if not
paid prior to such date, the entire unpaid principal amount of this Note shall
be due and payable on the earlier of December 17, 2007 (the “Final Note Payment
Date”) and the Redemption Date, if any, pursuant to Section 10.1 of the
Indenture.  Capitalized terms used but not defined herein are defined in
Article I of the Indenture, which also contains rules as to construction that
shall be applicable herein.

 

The Issuer shall pay interest on this Class A-1 Note at the rate per annum shown
above on each Payment Date until the principal of this Class A-1 Note is paid or
made available for payment, on the principal amount of this Class A-1 Note
outstanding on the preceding Payment Date (after giving effect to all payments
of principal made on the preceding Payment Date), subject to certain limitations
contained in Section 3.1 of the Indenture.  Interest on this Class A-1 Note will
accrue for each Payment Date from and including the previous Payment Date (or,
in the case of the initial Payment Date or if no interest has been paid, from
the Closing Date) to but excluding such Payment Date.  Interest will be computed
on the basis of a 360-day year of twelve 30-day months.  Such principal of and
interest on this Class A-1 Note shall be paid in the manner specified on the
reverse hereof.

 

The principal of and interest on this Class A-1 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Class A-1 Note shall be applied first to interest due and
payable on this Class A-1 Note as provided above and then to the unpaid
principal of this Class A-1 Note.

 

Reference is made to the further provisions of this Class A-1 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-1 Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class A-1
Note shall not be entitled to any

 

A-1-3

--------------------------------------------------------------------------------


 

benefit under the Indenture referred to on the reverse hereof, or be valid or
obligatory for any purpose.

 

This Class A-1 Note is one of a duly authorized issue of Class A-1 Notes of the
Issuer, designated as its Class A-1 Asset-Backed Notes, are issued under the
Indenture, to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Class A-1
Notes.  The Class A-1 Notes are subject to all terms of the Indenture.

 

This Class A-1 Note is and will be secured by the Collateral pledged as security
therefor as provided in the Indenture.

 

Principal of this Class A-1 Note is payable on each Payment Date as described on
the face hereof.  “Payment Date” means the fifteenth day of each month or, if
any such day is not a Business Day, the next succeeding Business Day, commencing
May 16, 2005.

 

The entire unpaid principal amount of this Class A-1 Note shall be due and
payable on the earlier of the Final Note Payment Date and the Redemption Date,
if any, pursuant to Section 10.1 of the Indenture.  Notwithstanding the
foregoing, the entire unpaid principal amount of this Note shall be due and
payable on the date on which an Event of Default shall have occurred and the
Notes have to be immediately due and payable in the manner provided in
Section 5.2 of the Indenture.  Notwithstanding the foregoing sentence, this
Class A-1 Note shall become immediately due and payable without declaration,
notice or demand by or to any Person upon the occurrence of an Event of Default
specified in Section 5.1(i) of the Indenture with respect to the Issuer.  All
principal payments on the Class A-1 Notes shall be made pro rata to the
Class A-1 Holders entitled thereto.

 

Payments of interest on this Class A-1 Note due and payable on each Payment
Date, together with the installment of principal, if any, to the extent not in
full payment of this Note, shall be made by check mailed to the Person in whose
name this Class A-1 Note is registered appears as the Registered Holder of this
Class A-1 Note (or one or more Predecessor Notes) on the related Record Date by
check mailed first-class postage prepaid to such Person’s address as it appears
on the Note Register on such Record Date; provided, however, that, unless
Definitive Notes have been issued pursuant to Section 2.13 of the Indenture, if
this Class A-1 Note is registered in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee.  Any reduction in the principal amount of this Class A-1 Note effected
by any payments made on any Payment Date shall be binding upon all future
Holders of this Class A-1 Note and of any Class A-1 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  If funds are expected to be available, as provided in the
Indenture, for payment in full of the then remaining unpaid principal amount of
this Class A-1 Note on a Payment Date, then the Indenture Trustee, in the name
of and on behalf of the Issuer, will notify the Person who was the registered
Holder hereof as of the Record Date preceding such Payment Date by notice mailed
or transmitted by facsimile prior to such Payment Date, and the amount then due
and payable shall be payable only upon presentation and surrender of this
Class A-1 Note at the Indenture Trustee’s Corporate Trust Office or at the
office of the Indenture Trustee’s agent appointed for such purposes located at

 

A-1-4

--------------------------------------------------------------------------------


 

Sixth Street and Marquette Avenue MAC N9311-161, Minneapolis, Minnesota  55479,
Attention:  Corporate Trust Services Asset-Backed Administration or such other
address as the Indenture Trustee may designate from time to time as its
Corporate Trust Offices in accordance with the Indenture.

 

The Issuer shall pay interest on overdue installments of interest at the Note
Rate applicable to the Class A-1 Notes to the extent permitted by law.

 

The Class A-1 Notes are entitled to the benefits of the Policy issued by the
Insurer.  The Insurer is obligated to pay, in accordance with the terms of the
Policy as described in the “Statement of Insurance” attached hereto.

 

As provided in the Indenture, the Notes may be redeemed in the manner and to the
extent described in Section 10.1 of the Indenture.

 

As provided in the Indenture, and subject to certain limitations set forth
therein, the transfer of this Class A-1 Note may be registered on the Note
Register upon surrender of this Class A-1 Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-1 Notes of authorized denominations and in the same aggregate principal
amount will be issued to the designated transferee or transferees.  No service
charge will be charged for any registration of transfer or exchange of this
Class A-1 Note, but the transferor may be required to pay a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

 

Each Noteholder or Note Owner, by its acceptance of this Class A-1 Note or, in
the case of a Note Owner, a beneficial interest in this Class A-1 Note,
covenants and agrees that no recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer, the Owner Trustee or the Indenture
Trustee on this Class A-1 Note or under the Indenture or any certificate or
other writing delivered in connection therewith, against (i) the Indenture
Trustee or the Owner Trustee, each in its individual capacity, (ii) any owner of
a beneficial interest in the Issuer or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Indenture Trustee or the Owner
Trustee, each in its individual capacity, any holder of a beneficial interest in
the Issuer, the Owner Trustee or the Indenture Trustee or of any successor or
assign of the Indenture Trustee or the Owner Trustee, each in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that the Indenture Trustee and the Owner Trustee have no such
obligations in their individual capacities) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by applicable
law, for any unpaid consideration for stock, unpaid capital contribution for
stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

 

Each Noteholder or Note Owner, by accepting this Class A-1 Note or a beneficial
interest in this Class A-1 Note, as the case may be, hereby covenants and agrees
that it will not at any time institute against, join in any institution against,
or knowingly or intentionally cooperate or encourage any other Person in
instituting against, the Depositor or the Issuer, any bankruptcy,

 

A-1-5

--------------------------------------------------------------------------------


 

reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or any
of the other Transaction Documents.

 

The Issuer has entered into the Indenture and this Class A-1 Note is issued with
the intention that, for federal, state and local income, and franchise tax
purposes, the Class A-1 Notes will qualify as indebtedness of the Issuer secured
by the Trust Estate.  The Issuer, by entering into the Indenture and this
Class A-1 Note, and each Noteholder, by its acceptance of this Class A-1 Note
(and each Note Owner by its acceptance of a beneficial interest in this
Class A-1 Note), agree to treat this Class A-1 Note as indebtedness of the
Issuer for federal, state and local income and franchise tax purposes.

 

Prior to the due presentment for registration of transfer of this Class A-1
Note, the Issuer, the Indenture Trustee and any agent of the Issuer or the
Indenture Trustee may treat the Person in whose name this Class A-1 Note (as of
the day of determination or as of such other date as may be specified in the
Indenture) is registered as the owner hereof for all purposes, whether or not
this Class A-1 Note be overdue, and none of the Issuer, the Indenture Trustee or
any such agent shall be affected by notice to the contrary.

 

The Indenture allows, with certain exceptions as therein provided, the Issuer
and the Indenture Trustee to enter into one or more indentures that are
supplemental to the Indenture and which effect a modification of the rights and
obligations of the Issuer and the rights of the Holders of the Class A Notes
under the Indenture at any time by the Issuer with the consent of the
Noteholders evidencing not less than 51% of the Class A Note Balance (subject to
the right of the Insurer to exercise such consent provided that no Insurer
Default shall have occurred and be continuing).  The Indenture also permits the
Indenture Trustee and the Issuer to enter into supplemental indentures with
respect to certain terms and conditions set forth in the Indenture without the
consent of Holders of the Class A Notes issued thereunder.

 

The term “Issuer,” as used in this Class A-1 Note, includes any successor to the
Issuer under the Indenture.

 

The Class A-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class A-1 Note and the Indenture shall be governed by, and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
laws.

 

No reference herein to the Indenture, and no provision of this Class A-1 Note or
of the Indenture, shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-1 Note at the times, place and rate, and in the coin or currency herein
prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, none of Wells Fargo Bank, National Association, in
its individual capacity, Wells Fargo Delaware Trust Company, in its individual
capacity, any owner of a

 

A-1-6

--------------------------------------------------------------------------------


 

beneficial interest in the Issuer, or any of their respective partners,
beneficiaries, agents, officers, directors, employees or successors or assigns
shall be personally liable for, nor shall recourse be had to any of them for,
the payment of principal or of interest on this Class A-1 Note or performance
of, or omission to perform, any of the covenants, obligations or
indemnifications contained in the Indenture.  The Holder of this Class A-1 Note,
by its acceptance hereof (and each Note Owner, by its acceptance of a beneficial
interest herein), agrees that, except as expressly provided in the Transaction
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Class A-1 Note.

 

A-1-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed as of the
date set forth below.

 

Date:  May 5, 2005

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-1-8

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-1 Notes designated above and referred to in the
within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-1-9

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                             , attorney, to transfer said Note on
the books kept for registration thereof, with full power of substitution in the
premises.

 

Dated:

 

 

 

 

*/

 

Signature of Assignor

 

 

 

 

 

*/

 

Signature Guaranteed

 

 

--------------------------------------------------------------------------------

*/                                     NOTICE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Class A-1 Note in every particular, without alteration,
enlargement or any change whatever.  Such signature must be guaranteed by an
“eligible guarantor institution” meeting the requirements of the Note Registrar.

 

A-1-10

--------------------------------------------------------------------------------


 

STATEMENT OF INSURANCE

 

A-1-11

--------------------------------------------------------------------------------


 

Exhibit A-2

$106,493,000

 

UNLESS THIS CLASS A-2 NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

THIS CLASS A-2 NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE APPLICABLE SECURITIES
LAWS OF ANY STATE.  ACCORDINGLY, TRANSFER OF THIS CLASS A-2 NOTE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN SECTION 2.15 OF THE INDENTURE.  BY ITS
ACCEPTANCE OF THIS CLASS A-2 NOTE, THE HOLDER OF THIS CLASS A-2 NOTE IS DEEMED
TO REPRESENT TO THE ISSUER AND THE INDENTURE TRUSTEE THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT AND IS
ACQUIRING THIS NOTE FOR ITS OWN ACCOUNT (AND NOT FOR THE ACCOUNT OF OTHERS) OR
AS A FIDUCIARY OR AGENT FOR OTHERS (WHICH OTHERS ALSO ARE QUALIFIED
INSTITUTIONAL BUYERS).

 

NO SALE, PLEDGE OR OTHER TRANSFER OF THIS CLASS A-2 NOTE SHALL BE MADE UNLESS
SUCH SALE, PLEDGE OR OTHER TRANSFER IS (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE CLASS A-2 NOTES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON
THE TRANSFEROR REASONABLY BELIEVES AFTER DUE INQUIRY IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (C) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND ANY APPLICABLE STATE
SECURITIES AND BLUE SKY LAWS OR IS MADE IN ACCORDANCE WITH EACH SUCH ACT AND
STATE LAWS. THE INDENTURE TRUSTEE MAY REQUIRE AN OPINION OF COUNSEL TO BE
DELIVERED TO IT IN CONNECTION WITH ANY SALE, PLEDGE OR OTHER TRANSFER OF THIS
CLASS A-2 NOTE PURSUANT TO CLAUSES (A) OR (C) ABOVE.  ALL OPINIONS OF COUNSEL
REQUIRED IN CONNECTION WITH ANY TRANSFER SHALL BE BY COUNSEL REASONABLY
ACCEPTABLE TO THE INDENTURE TRUSTEE.

 

--------------------------------------------------------------------------------


 

EACH INVESTOR IN THIS CLASS A-2 NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO
HAVE REPRESENTED AND WARRANTED THAT EITHER (I) IT IS NOT, AND IS NOT DIRECTLY OR
INDIRECTLY ACQUIRING THIS CLASS A-2 NOTE FOR, ON BEHALF OF OR WITH ANY ASSETS
OF, AN EMPLOYEE BENEFIT PLAN OR OTHER ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A PLAN
SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR A PLAN OR OTHER ARRANGEMENT SUBJECT TO ANY PROVISIONS UNDER ANY
FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE
SUBSTANTIVELY SIMILAR TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR
LAW”) OR (II) ITS ACQUISITION AND HOLDING OF SUCH CLASS A-2 NOTE OR ANY INTEREST
THEREIN WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER ERISA OR THE CODE, OR A VIOLATION OF SIMILAR LAW.

 

A-2-2

--------------------------------------------------------------------------------


 

REGISTERED

 

 

No. A-2

 

CUSIP NO. 32057TAE1

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

FORM OF 4.23% CLASS A-2 ASSET-BACKED NOTES

 

First Investors Auto Owner Trust 2005-A, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to Cede & Co., or its
registered assigns, the principal sum of $106,493,000 (ONE HUNDRED SIX MILLION
FOUR HUNDRED NINETY THREE THOUSAND DOLLARS) payable on each Payment Date in the
aggregate amount, if any, payable from the Class A Note Payment Account in
respect of principal on the Class A Notes pursuant to and in accordance with
Section 2.8 of the Indenture, dated as of May 5, 2005 (as amended, supplemented
or otherwise modified and in effect from time to time, the “Indenture”), between
the Issuer and Wells Fargo Bank, National Association, a national banking
association, as Indenture Trustee and Custodian (in such capacities the
“Indenture Trustee” and the “Custodian”) and Section 3.5 of the Sale and
Allocation Agreement; provided, however, that if not paid prior to such date,
the entire unpaid principal amount of this Note shall be due and payable on the
earlier of July 16, 2012 (the “Final Note Payment Date”) and the Redemption
Date, if any, pursuant to Section 10.1 of the Indenture.  Capitalized terms used
but not defined herein are defined in Article I of the Indenture, which also
contains rules as to construction that shall be applicable herein.

 

The Issuer shall pay interest on this Class A-2 Note at the rate per annum shown
above on each Payment Date until the principal of this Class A-2 Note is paid or
made available for payment, on the principal amount of this Class A-2 Note
outstanding on the preceding Payment Date (after giving effect to all payments
of principal made on the preceding Payment Date), subject to certain limitations
contained in Section 3.1 of the Indenture. Interest on this Class A-2 Note will
accrue for each Payment Date from and including the previous Payment Date (or,
in the case of the initial Payment Date or if no interest has been paid, from
the Closing Date) to but excluding such Payment Date.  Interest will be computed
on the basis of a 360-day year of twelve 30 day months.  Such principal of and
interest on this Class A-2 Note shall be paid in the manner specified on the
reverse hereof.

 

The principal of and interest on this Class A-2 Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Class A-2 Note shall be applied first to interest due and
payable on this Class A-2 Note as provided above and then to the unpaid
principal of this Class A-2 Note.

 

Reference is made to the further provisions of this Class A-2 Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class A-2 Note.

 

A-2-3

--------------------------------------------------------------------------------


 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class A-2
Note shall not be entitled to any benefit under the Indenture referred to on the
reverse hereof, or be valid or obligatory for any purpose.

 

This Class A-2 Note is one of a duly authorized issue of Class A-2 Notes of the
Issuer, designated as its Class A-2 Asset-Backed Notes, are issued under the
Indenture, to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Class A-2
Notes.  The Class A-2 Notes are subject to all terms of the Indenture.

 

This Class A-2 Note is and will be secured by the Collateral pledged as security
therefor as provided in the Indenture.

 

Principal of this Class A-2 Note is payable on each Payment Date as described on
the face hereof.  “Payment Date” means the fifteenth day of each month or, if
any such day is not a Business Day, the next succeeding Business Day, commencing
May 16, 2005.

 

The entire unpaid principal amount of this Class A-2 Note shall be due and
payable on the earlier of the Final Note Payment Date and the Redemption Date,
if any, pursuant to Section 10.1 of the Indenture.  Notwithstanding the
foregoing, the entire unpaid principal amount of this Note shall be due and
payable on the date on which an Event of Default shall have occurred and the
Notes have to be immediately due and payable in the manner provided in
Section 5.2 of the Indenture.  Notwithstanding the foregoing sentence, this
Class A-2 Note shall become immediately due and payable without declaration,
notice or demand by or to any Person upon the occurrence of an Event of Default
specified in Section 5.1(i) of the Indenture with respect to the Issuer.  All
principal payments on the Class A-2 Notes shall be made pro rata to the
Class A-2 Holders entitled thereto.

 

Payments of interest on this Class A-2 Note due and payable on each Payment
Date, together with the installment of principal, if any, to the extent not in
full payment of this Note, shall be made by check mailed to the Person in whose
name this Class A-2 Note is registered appears as the Registered Holder of this
Class A-2 Note (or one or more Predecessor Notes) on the related Record Date by
check mailed first-class postage prepaid to such Person’s address as it appears
on the Note Register on such Record Date; provided, however, that, unless
Definitive Notes have been issued pursuant to Section 2.13 of the Indenture, if
this Class A-2 Note is registered in the name of the nominee of the Clearing
Agency (initially, such nominee to be Cede & Co.), payments will be made by wire
transfer in immediately available funds to the account designated by such
nominee.  Any reduction in the principal amount of this Class A-2 Note effected
by any payments made on any Payment Date shall be binding upon all future
Holders of this Class A-2 Note and of any Class A-2 Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  If funds are expected to be available, as provided in the
Indenture, for payment in full of the then remaining unpaid principal amount of
this Class A-2 Note on a Payment Date, then the Indenture Trustee, in the name
of and on behalf of the Issuer, will notify the Person who was the registered
Holder hereof as of the Record Date preceding such Payment Date by notice mailed
or transmitted by facsimile prior to such Payment Date, and the amount then due
and payable shall be payable only upon

 

A-2-4

--------------------------------------------------------------------------------


 

presentation and surrender of this Class A-2 Note at the Indenture Trustee’s
Corporate Trust Office or at the office of the Indenture Trustee’s agent
appointed for such purposes located at Sixth Street and Marquette Avenue MAC
N9311-161, Minneapolis, Minnesota  55479, Attention:  Corporate Trust Services
Asset-Backed Administration or such other address as the Indenture Trustee may
designate from time to time as its Corporate Trust Offices in accordance with
the Indenture.

 

The Issuer shall pay interest on overdue installments of interest at the Note
Rate applicable to the Class A-2 Notes to the extent permitted by law.

 

The Class A-2 Notes are entitled to the benefits of the Policy issued by the
Insurer.  The Insurer is obligated to pay, in accordance with the terms of the
Policy as described in the “Statement of Insurance” attached hereto.

 

As provided in the Indenture, the Notes may be redeemed in the manner and to the
extent described in Section 10.1 of the Indenture.

 

As provided in the Indenture, and subject to certain limitations set forth
therein, the transfer of this Class A-2 Note may be registered on the Note
Register upon surrender of this Class A-2 Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, and thereupon one or more new
Class A-2 Notes of authorized denominations and in the same aggregate principal
amount will be issued to the designated transferee or transferees.  No service
charge will be charged for any registration of transfer or exchange of this
Class A-2 Note, but the transferor may be required to pay a sum sufficient to
cover any tax or other governmental charge that may be imposed in connection
with any such registration of transfer or exchange.

 

Each Noteholder or Note Owner, by its acceptance of this Class A-2 Note or, in
the case of a Note Owner, a beneficial interest in this Class A-2 Note,
covenants and agrees that no recourse may be taken, directly or indirectly, with
respect to the obligations of the Issuer, the Owner Trustee or the Indenture
Trustee on this Class A-2 Note or under the Indenture or any certificate or
other writing delivered in connection therewith, against (i) the Indenture
Trustee or the Owner Trustee, each in its individual capacity, (ii) any owner of
a beneficial interest in the Issuer or (iii) any partner, owner, beneficiary,
agent, officer, director or employee of the Indenture Trustee or the Owner
Trustee, each in its individual capacity, any holder of a beneficial interest in
the Issuer, the Owner Trustee or the Indenture Trustee or of any successor or
assign of the Indenture Trustee or the Owner Trustee, each in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that the Indenture Trustee and the Owner Trustee have no such
obligations in their individual capacities) and except that any such partner,
owner or beneficiary shall be fully liable, to the extent provided by applicable
law, for any unpaid consideration for stock, unpaid capital contribution for
stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

 

Each Noteholder or Note Owner, by accepting this Class A-2 Note or a beneficial
interest in this Class A-2 Note, as the case may be, hereby covenants and agrees
that it will not at any

 

A-2-5

--------------------------------------------------------------------------------


 

time institute against, join in any institution against, or knowingly or
intentionally cooperate or encourage any other Person in instituting against,
the Depositor or the Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under any United
States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or any of the other Transaction
Documents.

 

The Issuer has entered into the Indenture and this Class A-2 Note is issued with
the intention that, for federal, state and local income, and franchise tax
purposes, the Class A-2 Notes will qualify as indebtedness of the Issuer secured
by the Trust Estate.  The Issuer, by entering into the Indenture and this
Class A-2 Note, and each Noteholder, by its acceptance of this Class A-2 Note
(and each Note Owner by its acceptance of a beneficial interest in this
Class A-2 Note), agree to treat this Class A-2 Note as indebtedness of the
Issuer for federal, state and local income and franchise tax purposes.

 

Prior to the due presentment for registration of transfer of this Class A-2
Note, the Issuer, the Indenture Trustee and any agent of the Issuer or the
Indenture Trustee may treat the Person in whose name this Class A-2 Note (as of
the day of determination or as of such other date as may be specified in the
Indenture) is registered as the owner hereof for all purposes, whether or not
this Class A-2 Note be overdue, and none of the Issuer, the Indenture Trustee or
any such agent shall be affected by notice to the contrary.

 

The Indenture allows, with certain exceptions as therein provided, the Issuer
and the Indenture Trustee to enter into one or more indentures that are
supplemental to the Indenture and which effect a modification of the rights and
obligations of the Issuer and the rights of the Holders of the Class A Notes
under the Indenture at any time by the Issuer with the consent of the
Noteholders evidencing not less than 51% of the Class A Note Balance (subject to
the right of the Insurer to exercise such consent provided that no Insurer
Default shall have occurred and be continuing).  The Indenture also permits the
Indenture Trustee and the Issuer to enter into supplemental indentures with
respect to certain terms and conditions set forth in the Indenture without the
consent of Holders of the Class A Notes issued thereunder.

 

The term “Issuer,” as used in this Class A-2 Note, includes any successor to the
Issuer under the Indenture.

 

The Class A-2 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class A-2 Note and the Indenture shall be governed by, and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
laws.

 

No reference herein to the Indenture, and no provision of this Class A-2 Note or
of the Indenture, shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this
Class A-2 Note at the times, place and rate, and in the coin or currency herein
prescribed.

 

A-2-6

--------------------------------------------------------------------------------


 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, none of Wells Fargo Bank, National Association, in
its individual capacity, Wells Fargo Delaware Trust Company, in its individual
capacity, any owner of a beneficial interest in the Issuer, or any of their
respective partners, beneficiaries, agents, officers, directors, employees or
successors or assigns shall be personally liable for, nor shall recourse be had
to any of them for, the payment of principal or of interest on this Class A-2
Note or performance of, or omission to perform, any of the covenants,
obligations or indemnifications contained in the Indenture.  The Holder of this
Class A-2 Note, by its acceptance hereof (and each Note Owner, by its acceptance
of a beneficial interest herein), agrees that, except as expressly provided in
the Transaction Documents, in the case of an Event of Default under the
Indenture, the Holder shall have no claim against any of the foregoing for any
deficiency, loss or claim therefrom; provided, however, that nothing contained
herein shall be taken to prevent recourse to, and enforcement against, the
assets of the Issuer for any and all liabilities, obligations and undertakings
contained in the Indenture or in this Class A-2 Note.

 

A-2-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed as of the
date set forth below.

 

Date:  May 5, 2005

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-2-8

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class A-2 Notes designated above and referred to in the
within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-2-9

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                   , attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

 

Dated:

 

 

 

 

*/

 

Signature of Assignor

 

 

 

 

 

*/

 

Signature Guaranteed

 

 

--------------------------------------------------------------------------------

*/                                     NOTICE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Class A-2 Note in every particular, without alteration,
enlargement or any change whatever.  Such signature must be guaranteed by an
“eligible guarantor institution” meeting the requirements of the Note Registrar.

 

A-2-10

--------------------------------------------------------------------------------


 

STATEMENT OF INSURANCE

 

A-2-11

--------------------------------------------------------------------------------


 

Exhibit B

$5,427,618.68

 

THIS CLASS B NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS.  THE
HOLDER HEREOF, BY PURCHASING THIS CLASS B NOTE, AGREES THAT THIS NOTE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (1) TO AN AFFILIATE OF THE
DEPOSITOR, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (3) IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUBJECT TO THE ISSUER’S AND THE INDENTURE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM.  ANY NOTEHOLDER WILL, AND EACH SUBSEQUENT
NOTEHOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO ABOVE.  THE ISSUER IS NOT OBLIGATED TO REGISTER
THIS CLASS B NOTE UNDER THE 1933 ACT OR ANY STATE SECURITIES OR BLUE SKY LAWS. 
NO TRANSFER OF THIS CLASS B NOTE SHALL BE PERMITTED TO THE EXTENT THAT SUCH
TRANSFER WOULD RESULT IN MORE THAN 80 HOLDERS (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.7704-1(H)) OF CLASS B NOTES AND BENEFICIAL INTERESTS IN THE
ISSUER IN THE AGGREGATE.  NO TRANSFER OF THIS CLASS B NOTE MAY BE MADE TO ANY
PERSON (A “PASS-THROUGH ENTITY”) THAT IS A PARTNERSHIP (INCLUDING ANY OTHER
ENTITY TREATED AS A PARTNERSHIP FOR INCOME TAX PURPOSES), S CORPORATION OR
GRANTOR TRUST UNLESS SUCH PASS-THROUGH ENTITY IS ABLE TO REPRESENT THAT THIS
CLASS B NOTE REPRESENTS LESS THAN 50% OF THE FAIR MARKET VALUE OF ALL ASSETS OF
SUCH ENTITY.  NOTWITHSTANDING THE FOREGOING, NO TRANSFER OF THIS CLASS B NOTE
SHALL BE MADE EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE AND IN THIS CLASS B NOTE.  TRANSFER OF THIS CLASS B NOTE IS SUBJECT TO
ADDITIONAL TRANSFER RESTRICTIONS CONTAINED IN SECTION 2.16 OF THE INDENTURE. 
EACH HOLDER OF THIS CLASS B NOTE AGREES THAT THIS CLASS B NOTE IS SUBJECT TO THE
PROVISIONS OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ALL
APPLICABLE JURISDICTIONS.

 

No. B-1

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

FORM OF CLASS B ASSET-BACKED NOTES

 

First Investors Auto Owner Trust 2005-A, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby

 

--------------------------------------------------------------------------------


 

promises to pay to First Investors Auto Funding Corporation or its registered
assigns, the principal sum of $5,427,618.68 (FIVE MILLION FOUR HUNDRED TWENTY
SEVEN THOUSAND SIX HUNDRED EIGHTEEN DOLLARS AND SIXTY EIGHT CENTS) payable on
each Payment Date in the aggregate amount, if any, payable from the Class B Note
Payment Account in respect of principal on the Class B Notes pursuant to and in
accordance with Section 2.8 of the Indenture, dated as of May 5, 2005 (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Indenture”), between the Issuer and Wells Fargo Bank, National Association, a
national banking association, as Indenture Trustee and Custodian (in such
capacities the “Indenture Trustee” and the “Custodian”) and Section 3.5 of the
Sale and Allocation Agreement; provided, however, that if not paid prior to such
date, the entire unpaid principal amount of this Note shall be due and payable
on the earlier of July 16, 2012 (the “Final Note Payment Date”) and the
Redemption Date, if any, pursuant to Section 10.1 of the Indenture.  Capitalized
terms used but not defined herein are defined in Article I of the Indenture,
which also contains rules as to construction that shall be applicable herein.

 

Principal of this Class B Note shall be paid in the manner specified on the
reverse hereof.

 

The principal of this Class B Note is payable in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

 

This Class B Note shall not accrue interest.

 

Reference is made to the further provisions of this Class B Note set forth on
the reverse hereof, which shall have the same effect as though fully set forth
on the face of this Class B Note.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Class B
Note shall not be entitled to any benefit under the Indenture referred to on the
reverse hereof, or be valid or obligatory for any purpose.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK.]

 

B-2

--------------------------------------------------------------------------------


 

This Class B Note is one of a duly authorized issue of Class B Notes of the
Issuer, designated as its Class B Asset-Backed Notes, are issued under the
Indenture, to which Indenture and all indentures supplemental thereto reference
is hereby made for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee and the Holders of the Notes. 
The Class B Notes are subject to all terms of the Indenture.

 

This Class Note is and will be equally and ratably secured by the Collateral
pledged as security therefor as provided in the Indenture.

 

Principal of this Class B Note is due and payable on each Payment Date as
described on the face hereof.  “Payment Date” means the fifteenth day of each
month or, if any such day is not a Business Day, the next succeeding Business
Day, commencing May 16, 2005.

 

As described above, the entire unpaid principal amount of this Class B Note
shall be due and payable on the earlier of the Final Note Payment Date and the
Redemption Date, if any, pursuant to Section 10.1 of the Indenture. 
Notwithstanding the foregoing, the entire unpaid principal amount of this Note
shall be due and payable on the date on which an Event of Default shall have
occurred and the Notes have been declared to be immediately due and payable in
the manner provided in Section 5.2 of the Indenture.  Notwithstanding the
foregoing sentence, this Class B Note shall become immediately due and payable
without declaration, notice or demand by or to any Person upon the occurrence of
an Event of Default specified in Section 5.1(i) of the Indenture with respect to
the Issuer.  All principal payments on the Class B Notes shall be made pro rata
to the Class B Holders entitled thereto.

 

Installments of principal, if any, to the extent not in full payment of this
Note, shall be made by check mailed to the Person in whose name this Class B
Note is registered appears as the Registered Holder of this Class B Note (or one
or more Predecessor Notes) on the related Record Date by wire transfer in
immediately available funds to the account designated by such Holder.  Any
reduction in the principal amount of this Class B Note effected by any payments
made on any Payment Date shall be binding upon all future Holders of this
Class B Note and of any Class B Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof, whether or not noted hereon.  If
funds are expected to be available, as provided in the Indenture, for payment in
full of the then remaining unpaid principal amount of this Class B Note on a
Payment Date, then the Indenture Trustee, in the name of and on behalf of the
Issuer, will notify the Person who was the registered Holder hereof as of the
Record Date preceding such Payment Date by notice mailed or transmitted by
facsimile prior to such Payment Date, and the amount then due and payable shall
be payable only upon presentation and surrender of this Note at the Indenture
Trustee’s Corporate Trust Office or at the office of the Indenture Trustee’s
agent appointed for such purposes located at Sixth Street and Marquette Avenue
MAC N9311-161, Minneapolis, Minnesota 55479, Attention: Corporate Trust Services
Asset-Backed Administration or such other address as the Indenture Trustee may
designate from time to time as its Corporate Trust Offices in accordance with
the Indenture.

 

As provided in the Indenture, the Notes may be redeemed in the manner and to the
extent described in Section 10.1 of the Indenture.

 

B-3

--------------------------------------------------------------------------------


 

As provided in the Indenture, and subject to certain limitations set forth
therein, the transfer of this Class B Note may be registered on the Note
Register upon surrender of this Note for registration of transfer at the office
or agency designated by the Issuer pursuant to the Indenture, duly endorsed by,
or accompanied by a written instrument of transfer in form satisfactory to the
Indenture Trustee duly executed by, the Holder hereof or such Holder’s attorney
duly authorized in writing, and thereupon one or more new Class B Notes of
authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees.  No service charge will be
charged for any registration of transfer or exchange of this Class B Note, but
the transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

 

Each Noteholder, by its acceptance of this Class B Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer, the Owner Trustee or the Indenture Trustee on this
Class B Note or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or the
Owner Trustee, each in its individual capacity, (ii) any owner of a beneficial
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Indenture Trustee or the Owner Trustee, each in its
individual capacity, any holder of a beneficial interest in the Issuer, the
Owner Trustee or the Indenture Trustee or of any successor or assign of the
Indenture Trustee or the Owner Trustee, each in its individual capacity, except
as any such Person may have expressly agreed (it being understood that the
Indenture Trustee and the Owner Trustee have no such obligations in their
individual capacities) and except that any such partner, owner or beneficiary
shall be fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity.

 

Each Noteholder, by accepting this Class B Note hereby covenants and agrees that
it will not at any time institute against, join in any institution against, or
knowingly or intentionally cooperate or encourage any other Person in
instituting against, the Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or any
of the other Transaction Documents.

 

The Issuer has entered into the Indenture and this Class B Note is issued with
the intention that, for federal, state and local income, and franchise tax
purposes, the Class B Notes will qualify as indebtedness of the Issuer secured
by the Trust Estate.  The Issuer, by entering into the Indenture and this
Class B Note, and each Noteholder, by its acceptance of this Class B Note, agree
to treat this Class B Note as indebtedness of the Issuer for federal, state and
local income and franchise tax purposes.

 

Prior to the due presentment for registration of transfer of this Class B Note,
the Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Class B Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this

 

B-4

--------------------------------------------------------------------------------


 

Class B Note be overdue, and none of the Issuer, the Indenture Trustee or any
such agent shall be affected by notice to the contrary.

 

The Indenture allows, with certain exceptions as therein provided, the Issuer
and the Indenture Trustee to enter into one or more indentures that are
supplemental to the Indenture and which effect a modification of the rights and
obligations of the Issuer and the rights of the Holders of the Notes under the
Indenture at any time by the Issuer with the consent of the Noteholders
evidencing not less than 51% of the Class A Note Balance (subject to the right
of the Insurer to exercise such consent provided that no Insurer Default shall
have occurred and be continuing).  The Indenture also permits the Indenture
Trustee and the Issuer to enter into supplemental indentures with respect to
certain terms and conditions set forth in the Indenture without the consent of
Holders of the Notes issued thereunder.

 

The term “Issuer,” as used in this Class B Note, includes any successor to the
Issuer under the Indenture.

 

The Class B Notes are issuable only in certificated form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.

 

This Class B Note and the Indenture shall be governed by, and construed in
accordance with the laws of the State of New York without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder and thereunder shall be determined in accordance with such
laws.

 

No reference herein to the Indenture, and no provision of this Class B Note or
of the Indenture, shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class B
Note at the times, place and rate, and in the coin or currency herein
prescribed.

 

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, none of Wells Fargo Bank, National Association, in
its individual capacity, Wells Fargo Delaware Trust Company in its individual
capacity, any owner of a beneficial interest in the Issuer, or any of their
respective partners, beneficiaries, agents, officers, directors, employees or
successors or assigns shall be personally liable for, nor shall recourse be had
to any of them for, the payment of principal or of interest on this Class B Note
or performance of, or omission to perform, any of the covenants, obligations or
indemnifications contained in the Indenture.  The Holder of this Class B Note,
by its acceptance hereof, agrees that, except as expressly provided in the
Transaction Documents, in the case of an Event of Default under the Indenture,
the Holder shall have no claim against any of the foregoing for any deficiency,
loss or claim therefrom; provided, however, that nothing contained herein shall
be taken to prevent recourse to, and enforcement against, the assets of the
Issuer for any and all liabilities, obligations and undertakings contained in
the Indenture or in this Class B Note.

 

B-5

--------------------------------------------------------------------------------


 

WITNESS WHEREOF, the Issuer has caused this instrument to be signed as of the
date set forth below.

 

Date:  May 5, 2005

 

 

FIRST INVESTORS AUTO OWNER TRUST 2005-A

 

 

 

By:

WELLS FARGO DELAWARE TRUST
COMPANY, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

B-6

--------------------------------------------------------------------------------


 

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

B-7

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee:

 

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

 

 

 

(name and address of assignee)

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                       , attorney, to transfer said Note on the
books kept for registration thereof, with full power of substitution in the
premises.

 

Dated:

 

 

 

 

*/

 

Signature of Assignor

 

 

 

 

 

*/

 

Signature Guaranteed

 

 

--------------------------------------------------------------------------------

*/                                     NOTICE:  The signature to this assignment
must correspond with the name of the registered owner as it appears on the face
of the within Class B Note in every particular, without alteration, enlargement
or any change whatever.  Such signature must be guaranteed by an “eligible
guarantor institution” meeting the requirements of the Note Registrar.

 

B-8

--------------------------------------------------------------------------------


 

Exhibit C

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

REQUEST FOR RELEASE OF CONTRACT

 

[Date]

 

TO:                            Wells Fargo Bank, National Association

  as Custodian

ABS Custody Vault

751 Kasota Avenue

MAC N9328-011

Minneapolis, Minnesota  55414

Attention:                                         Corporate Trust Services
--Asset-Backed Administration

 

In connection with the Contract Files which are owned by First Investors Auto
Owner Trust 2005-A (the “Issuer”) and are pledged by the Issuer to Wells Fargo
Bank, National Association, as Indenture Trustee (the “Indenture Trustee”), the
undersigned, as [Indenture Trustee][Servicer], requests the release of the
Contract File related to the Contract identified below by its number.  The
undersigned shall return the documents to you when the undersigned’s need
therefor no longer exists, except where the Contract is paid in full or
otherwise disposed of.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Indenture,
dated as of May 5, 2005, between Wells Fargo Bank, National Association, as
Indenture Trustee and Custodian, and the Issuer.

 

Reason for Document Request: (check one)

 

Code

 

 

 

Reason

5

 

 

 

Liquidation

1

 

 

 

Paid Off

4

 

 

 

Repurchase

19

 

 

 

Servicing

3

 

 

 

Substitution

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

CONTRACT NUMBER

 

 

CUSTOMER

 

Address where files are to be shipped:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping Number:

 

 

 

 

Carrier:

 

 

 

 

 

--------------------------------------------------------------------------------